Case 2:19-cv-12926-EEF-JCW Document 1-10 Filed 10/03/19 Page 1 of 61




                     Deposition of
                  James Leoma Gaddy
                     Date: November 13, 2018

  Case: James Leoma Gaddy v. Taylor-Seidenbach, Inc., et al.

                           No. 2018-9487


             Court Reporter: Allison D. Weber, CSR


                      Paszkiewicz Court Reporting
                          Phone: 618-307-9320
                         Toll-Free: 855-595-3577
                           Fax: 618-855-9513
                          www.spreporting.com
Case 2:19-cv-12926-EEF-JCW Document 1-10 Filed 10/03/19 Page 2 of 61




                                                                 Page 1
          CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS

                          STATE OF LOUISIANA

      NO.:    2018-9487                              DIVISION "F"
                            JAMES LEOMA GADDY
                                  VERSUS
                  TAYLOR-SEIDENBACH, INC., ET AL.


                  The videotaped deposition of
      JAMES LEOMA GADDY, taken in the above-entitled
      cause, before Allison D. Weber, CSR, a notary
      public of Cook County, Illinois, on
      November 13, 2018, at the hour of 11:49 o'clock
      a.m. at 75 North East Avenue, Fayetteville,
      Arkansas, pursuant to notice.




      Reported by:      Allison D. Weber, CSR
      License No.:      084-002238
Case 2:19-cv-12926-EEF-JCW Document 1-10 Filed 10/03/19 Page 3 of 61
                                                  James Leoma Gaddy
                                                  November 13, 2018
                                                    Page 2                                                     Page 4
 1   APPEARANCES:                                             1   SIMON, PERAGINE, SMITH & REDFEARN, LLP
 2                                                                BY: MR. JAMES R. GUIDRY
     LANDRY & SWARR, L.L.C.                                   2   1100 Poydras Street
 3   BY: MR. MATTHEW C. CLARK                                     30th Floor, Energy Center
     1010 Common Street                                       3   New Orleans, Louisiana 70163
 4   Suite 2050
                                                                  (504) 569-2030
     New Orleans, Louisiana 70112
 5   (504) 299-1214
                                                              4   jguidry@spsr-law.com
     mcclark@landryswarr.com                                         Appearing on behalf of the Defendant,
 6      Appearing on behalf of the Plaintiff;                 5      The McCarty Corp.;
 7                                                            6
 8   BIENVENU BONNECAZE FOCO                                  7   REECE MOORE PENDERGRAFT, LLP
     VIATOR & HOLINGA, APLLC                                      BY: MR. LEE MOORE
 9   BY: MR. DAVID M. BIENVENU, JR.                           8   75 North East Avenue
     4210 Bluebonnet Boulevard                                    Suite 500
10   Baton Rouge, Louisiana 70809                             9   Fayetteville, Arkansas 72702
     (225) 388-5600                                               (479) 443-2705
11   david.bienvenu@bblawla.com                              10   lmoore@rmp.law
        Appearing on behalf of the Defendant,                        Appearing on behalf of the deponent.
12      Ethyl Corporation;                                   11
13
14   FORMAN WATKINS & KRUTZ, LLP
                                                             12
     BY: MS. ELIZABETH PENN                                  13
15   210 East Capitol Street                                      ALSO PRESENT:
     Suite 2200                                              14
16   Jackson, Mississippi 39201                                     Seth Garrett, videographer
     (601) 974-8767                                          15
17   elizabeth.penn@formanwatkins.com                        16
         Appearing on behalf of the Defendants,              17
18       International Paper Company,                        18
         Owens-Illinois, Inc., d/b/a O-I;                    19
19                                                           20
20                                                           21
21
                                                             22
22
23                                                           23
24                                                           24


                                                    Page 3                                                     Page 5
 1   HAILEY MC NAMARA LAW FIRM                                1                 INDEX
     BY: MR. GABRIEL J. VENINATA (VIA TELEPHONE)
 2   1 Galleria Boulevard                                     2     WITNESS                                 PAGE
     Suite 1400                                               3     JAMES LEOMA GADDY
 3   Metairie, Louisiana 70011
     (504) 836-6500                                           4     Exam by Mr. Clark                        10
 4   gabe_veninata@haileymcnamara.com                               Exam Mr. Bienvenu                          68
        Appearing on behalf of the Defendant,
 5      Taylor-Seidenbach, Inc.;
                                                              5     Exam by Ms. Penn                         157
 6                                                                  Exam by Ms. Romero                         219
 7   LUGENBUHL, WHEATON, PECK,                                6     Exam by Mr. Guidry                        221
     RANKIN & HUBBARD
 8   BY: MS. KATHERINE HANNAN (VIA TELEPHONE)                       Further Exam by Mr. Clark                   226
     601 Poydras Street                                       7
 9   Suite 2775
     New Orleans, Louisiana 70130                             8
10   (504) 568-1990                                           9
     khannan@lawla.com
11      Appearing on behalf of the Defendant,
                                                             10                  EXHIBITS
        The Travelers Indemnity Company, as                  11     NUMBER                           MARKED FOR ID
12      an alleged insurer of The Aber Company,              12     Exhibit
        Inc.;
13                                                           13       No. 1A                           67
14                                                           14       No. 1B                           67
     PUGH ACCARDO
15   BY: MS. JACQUELINE A. ROMERO                            15       No. 2                           133
     1100 Poydras Street                                     16       No. 3                           145
16   Suite 3300
     New Orleans, Louisiana 70163
                                                             17
17   (504) 799-4530                                          18
     jromero@pugh-law.com                                    19
18      Appearing on behalf of the Defendant,
        Arrowood Indemnity Co.;                              20
19                                                           21
20
21                                                           22
22                                                           23
23
24                                                           24


                                                                                      2 (Pages 2 to 5)
                           Paszkiewicz Court Reporting
                    (618) 307-9320 / Toll-Free (855) 595-3577
Case 2:19-cv-12926-EEF-JCW Document 1-10 Filed 10/03/19 Page 4 of 61
                                      James Leoma Gaddy
                                      November 13, 2018
                                           Page 6                                                 Page 8
 1               (Whereupon, the following               1        MR. BIENVENU: Also, this is
 2                proceedings were had off the           2    David Bienvenu for Ethyl Corporation. This
 3                video record:)                         3    deposition is being taken pursuant to a notice
 4        MR. CLARK: So today we'll take the             4    issued by counsel for plaintiff
 5     deposition according to the Louisiana Rules of    5    within, I think, 60 days of the lawsuit being
 6     Civil Procedure.                                  6    filed.
 7           Can I get an agreement of counsel on        7           Prior to the deposition today, we
 8     that?                                             8    have not been yet able to obtain a Social
 9        MS. ROMERO: Yes.                               9    Security printout, nor employment records
10        MR. BIENVENU: Yes.                            10    which could be relevant and necessary for
11        MS. PENN: Yes.                                11    full cross-examination of the witness.
12        MR. GUIDRY: Yes.                              12           To the extent those records
13        MR. CLARK: Which includes that all            13    received in the future contain information
14     objections but for form and responsiveness are   14    that might be relevant to further
15     reserved. Do we have an agreement on that?       15    cross-examination of Mr. Gaddy, Ethyl
16        MR. BIENVENU: Stipulated.                     16    reserves its right to keep the deposition
17        MS. ROMERO: Yes.                              17    open and redepose Mr. Gaddy on any newly
18        MS. PENN: Yes.                                18    acquired information that might be obtained
19        MR. CLARK: An objection by one defense        19    after the completion of the deposition
20     counsel is good for all as far as I'm            20    today.
21     concerned.                                       21        MS. PENN: We'll join.
22           Are you guys good with that?               22        MR. CLARK: So this is plaintiff's
23        MS. ROMERO: Yes.                              23    counsel. Respect the reservation, and just
24        MR. BIENVENU: Yes.                            24    for the record, we'll deal with it if and when

                                           Page 7                                                 Page 9
 1         MR. CLARK: And, of course, if you want        1   that happens.
 2     to opt out of any defense counsel objection,      2             (Whereupon, the following
 3     you may do so.                                    3              proceedings were had on the
 4           Are you good with that?                     4              video record:)
 5         MR. BIENVENU: Yes.                            5       THE VIDEOGRAPHER: This is the videotaped
 6         MR. CLARK: I'm done with my piece.            6   deposition of James Gaddy. Today's date is
 7           Do you have something else?                 7   November 13th, 2018. The time is 11:49 a.m.
 8         MS. PENN: Yes. This is Elizabeth Penn         8         This is the case of Gaddy versus
 9     representing Owens-Illinois, Incorporated         9   Taylor-Seidenbach. The case number is
10     doing business as O-I and International Paper    10   2018-9487, Division F. The case is pending
11     Company.                                         11   in the Civil District Court for the Parish
12           I am appearing at this deposition          12   of New Orleans, State of Louisiana.
13     today as a courtesy. My clients have not yet     13         My name is Seth Garrett and I'm
14     filed a responsive pleading in this matter.      14   representing Paszkiewicz Court Reporting. The
15           In no way is my appearance at this         15   court reporter is Allison Weber, also
16     deposition to be deemed a waiver of my           16   representing Paszkiewicz Court reporting.
17     clients' rights, objection, exceptions or        17         This deposition is taking place at
18     their ability to file an answer and              18   Reece Moore & Pendergraft. All attorneys
19     affirmative defenses in this matter.             19   present will be indicated on the stenographic
20         MS. ROMERO: Defendants join in that.         20   record.
21         MS. PENN: Is there any objection by          21         The court reporter will now swear in
22     plaintiff's counsel about reservation of         22   the witness.
23     rights?                                          23
24         MR. CLARK: No, there's not.                  24             (Witness sworn.)


                                                                           3 (Pages 6 to 9)
                   Paszkiewicz Court Reporting
            (618) 307-9320 / Toll-Free (855) 595-3577
Case 2:19-cv-12926-EEF-JCW Document 1-10 Filed 10/03/19 Page 5 of 61
                                        James Leoma Gaddy
                                        November 13, 2018
                                            Page 10                                                    Page 12
 1              JAMES LEOMA GADDY,                          1              What I mean by that is head nods,
 2   called as a witness herein, having been first duly     2   yes or nos that just are a shake of the head, that
 3   sworn, was examined and testified as follows:          3   works in general conversation, but it's not going
 4                EXAMINATION                               4   to work for the court reporter, so to the extent
 5   BY MR. CLARK:                                          5   that you can, please remember to give us oral
 6      Q. Okay. First things first. Would you              6   answers, okay?
 7   give your full name for the record, please.            7       A. Right.
 8      A. James Leoma Gaddy.                               8       Q. A little bit beyond that, uh-huhs and
 9      Q. Do you go by any nicknames or short like         9   un-huhs work in general conversation. I do it all
10   Jim?                                                  10   the time, probably too much, but for the court
11      A. Jim, please.                                    11   reporter's benefit, if you could give yes and no,
12      Q. Okay. So, Jim, is this your first               12   that would be helpful.
13   deposition?                                           13       A. I'll try to remember that.
14      A. I believe it is.                                14       Q. The next thing is another thing that goes
15      Q. Let me just go over --                          15   back to general conversation, and I'm guilty of it,
16      A. I would remember, I think, if I had been        16   it's talking over one another. This too is going
17   through this before.                                  17   to be for the court reporter's benefit.
18      Q. Okay. So let me go over a few ground            18              So that she can type down the most
19   rules with you so that you can be as comfortable as   19   accurate record of your responses and our questions
20   possible with the process.                            20   possible, I just ask that you wait until the
21            Would that be all right?                     21   questioner has finished with his or her question,
22      A. Sure.                                           22   then respond.
23      Q. All right. So we operate today at your          23              Can you do that for us?
24   pace and according to your comfort, so if you need    24       A. Sure.


                                            Page 11                                                    Page 13
 1   a break, please just let me know, or whoever it        1       Q. And I'll try to -- I'll do my best to do
 2   might be that's asking you a question for that         2   the same so that I don't step on your responses
 3   break.                                                 3   with a question, okay?
 4             Can you do that for us?                      4       A. Okay.
 5       A. Sure.                                           5          MR. CLARK: Anything I'm forgetting,
 6       Q. Now, the only exception to that will be         6       counsel, around the table? Okay.
 7   if there's been a question posed to you, so if         7   BY MR. CLARK:
 8   that's the case, then we just ask that you answer      8       Q. So let's get into the deposition. We are
 9   the question, and then we can break.                   9   here in Fayetteville with a videographer, who's
10             Does that sound okay?                       10   recording your testimony, and as I mentioned a
11       A. Sure.                                          11   court reporter who is typing everything you say and
12           THE VIDEOGRAPHER: May I interject real        12   I say.
13       fast?                                             13            Now, do you know why we are here
14           MR. CLARK: Sure.                              14   in Fayetteville for your deposition?
15           THE VIDEOGRAPHER: Can I have you just         15          MR. BIENVENU: Objection to form.
16       face more towards the camera? And you can         16   BY MR. CLARK:
17       look at him, just look for recording purposes.    17       Q. That's okay. And that's something I
18       Sorry about that.                                 18   should have mentioned, though. That's a good
19           THE WITNESS: Yes.                             19   point. From time to time you'll hear objections.
20   BY MR. CLARK:                                         20   Those are things not for you to be concerned with
21       Q. So your deposition is being shot by a          21   or to respond to, those are things that the lawyers
22   videographer, but it's also being transcribed by a    22   who are in this room or over the phone will deal
23   court reporter, which means that oral answers are     23   with at a later time.
24   going to be important.                                24            So if somebody lodges an objection


                                                                            4 (Pages 10 to 13)
                     Paszkiewicz Court Reporting
              (618) 307-9320 / Toll-Free (855) 595-3577
Case 2:19-cv-12926-EEF-JCW Document 1-10 Filed 10/03/19 Page 6 of 61
                                        James Leoma Gaddy
                                        November 13, 2018
                                            Page 14                                                   Page 16
 1   like Mr. Bienvenu just did, just wait until he's       1   catch in my knee, maybe that's old age, I don't
 2   finished, and unless I have asked you not to           2   know. But, anyway, lots of maladies like that that
 3   respond or suggested that you not respond, you can     3   slow me down.
 4   respond, okay?                                         4             I hadn't been fishing since I had
 5       A. Okay.                                           5   contacted -- or since I found out I had
 6       Q. How are you feeling today?                      6   mesothelioma. The fish are happy about that.
 7       A. I have been better.                             7      Q. Is fishing something that you enjoy
 8       Q. Now, you say -- why do you say that?            8   doing?
 9       A. Well, I have mesothelioma, which has            9      A. Very much.
10   curtailed my energy. I don't have any great pain,     10      Q. Is that something that -- well, I'd just
11   but I have a lot of discomfort, and so in the past,   11   like to get, I guess, an understanding of the
12   I have felt much better than this.                    12   things that you feel you can't do or do to your
13       Q. Okay. If during the course of this             13   expectations because of mesothelioma.
14   deposition you do feel pain or feel a loss of         14             So any hobbies or any other
15   energy or feel that you need to eat something, just   15   activities that you could let us know, please do.
16   please let us know, okay?                             16      A. Well, my activities have in the past
17       A. Okay.                                          17   consisted of traveling a couple of times a month,
18       Q. Now, you mentioned mesothelioma.               18   perhaps, to go fishing or to go to conferences or
19            Do you remember about when you               19   meetings. I don't do that anymore.
20   were diagnosed with mesothelioma?                     20             I don't have any energy for physical
21       A. About three months ago. I'd say July. I        21   activity, so I might have to -- I live on the
22   don't know exactly the date, but sometime along       22   second floor of my daughter's home, and so I have
23   about late July.                                      23   to stop a couple of times going up the stairs to
24       Q. Did the doctor share a prognosis with          24   make it all the way. And so life is certainly


                                            Page 15                                                   Page 17
 1   you?                                                   1   curtailed and not very exciting. I sleep a lot.
 2      A. Yes.                                             2      Q. And you mentioned taking longer to go up
 3      Q. What did he tell you?                            3   and down stairs. It sounds like that bothers you.
 4      A. He said I had incurable cancer of the            4   Does it?
 5   pleura, which is the lining, I guess, of the lungs     5      A. Yeah. I'm used to being active and
 6   and the heart.                                         6   energetic, and that's not happening.
 7      Q. Did he tell you -- strike that.                  7      Q. Have you had any fluid drained from your
 8             If you could help us understand              8   body?
 9   what you were thinking or feeling when you heard       9      A. Yes. Once. I guess it was before they
10   that.                                                 10   diagnosed me with the mesothelioma. I had fluid
11      A. Well, I have -- I knew I had something          11   drained.
12   serious going on, but I didn't realize it was that    12      Q. Do you know about how much fluid was
13   serious, so it was kind of a stunned moment. But      13   drained?
14   have gotten past that and ready to move on.           14      A. I think I remember the amount was about
15      Q. Since your diagnosis, have you received         15   one-and-a-half liters.
16   any treatment for your mesothelioma?                  16      Q. Do you remember anything at all about the
17      A. I have had three infusions of Keytruda,         17   medical procedure that allowed for the draining?
18   which is a chemical, I guess. It's a form of          18      A. I just know that they inserted two tubes,
19   chemotherapy.                                         19   I don't know what the second one was for, but two
20      Q. Any side effects that you felt from your        20   tubes in my lower side and back, and drained the
21   Keytruda treatments?                                  21   fluid out, and it's -- the fluid has built up
22      A. And fairly serious side effects. First          22   again, so I probably need another drainage
23   of all, sores in my mouth, on my arms and hands,      23   procedure.
24   loss of energy, shortness of breath. I have a         24      Q. Can you feel when fluid is built up?


                                                                            5 (Pages 14 to 17)
                     Paszkiewicz Court Reporting
              (618) 307-9320 / Toll-Free (855) 595-3577
Case 2:19-cv-12926-EEF-JCW Document 1-10 Filed 10/03/19 Page 7 of 61
                                        James Leoma Gaddy
                                        November 13, 2018
                                            Page 18                                                    Page 20
 1       A. I can.                                          1      A. Well, I came out of an academic
 2       Q. Describe that feeling for us.                   2   background at the University of Arkansas and
 3       A. Well, there's a tightness certainly in my       3   University of Missouri where I did research in
 4   abdomen, sometimes a shooting pain or two,             4   energy conversion, the conversion of waste
 5   discomfort just by virtue of the way it always         5   materials into liquid fuels and electricity.
 6   feels.                                                 6           And we developed a process to develop
 7       Q. How long of a process was that drainage         7   ethanol from anything carbonaceous, this table or
 8   treatment, if you remember?                            8   anything that has carbon can be converted to
 9       A. I was out cold, so I don't remember. But        9   ethanol, liquid fuel.
10   less than an hour probably, maybe shortly less than   10           We also produce electricity, and we
11   an hour, as I recall the conversations going on       11   had another product, acetic acid that we can
12   afterward.                                            12   produce. That's a-c-e-t-i-c in case you don't
13       Q. Are the tubes that you told us about           13   recognize it.
14   still in your body or were they removed?              14           And so those processes are in the
15       A. No, they were taken out.                       15   process of being commercialized, and we are looking
16       Q. Okay. And so I'm assuming if you do have       16   at projects in Africa right now to convert their
17   to have another drainage procedure, they'll have to   17   MSW, their municipal solid waste, into electricity.
18   reinsert the tubes.                                   18   They have a serious problem with disposal of their
19       A. Yes.                                           19   residues, and they need electricity.
20       Q. Any pain from the procedure as you come        20           And so the obvious solution is to
21   out of it?                                            21   convert the waste into power. There's not a single
22       A. The procedure? You mean the drainage?          22   waste-to-energy plant on the continent of Africa
23       Q. The drainage. I'm sorry, yeah.                 23   because it's too expensive, and so our technology
24       A. Not significant. Not like other pains          24   will double the amount of power that's produced,


                                            Page 19                                                    Page 21
 1   that I have from the mesothelioma.                     1   which is the only source of revenue -- they don't
 2       Q. If I ask you to think of one thing to           2   have tipping fees for their waste.
 3   share with the jury that would help them understand    3            And so if you can double the
 4   how your life with mesothelioma is, what would you     4   revenue, the economics then are attractive, and
 5   tell them?                                             5   so our purpose is to -- is to build waste-to-energy
 6       A. Well, curtailed, no energy. I still have        6   plants in developing countries and to use the
 7   a company that I look after, and so I try to have      7   proceeds, the profits then to spread the gospel in
 8   enough time to manage that, but a pretty dull life,    8   those -- or to come under and lift up the churches
 9   no fishing, no traveling, a lot of sleep and           9   in those areas.
10   hopefully I'm going to get better, but I don't know   10       Q. So I take it from your response that
11   that.                                                 11   you're a man of faith?
12       Q. If I asked you to let the jury know the        12       A. Yes, sir.
13   most important thing or things that you believe you   13       Q. And your faith is important to you?
14   won't be able to do because of your mesothelioma,     14       A. Yes, sir.
15   what would that be?                                   15       Q. And your faith is a component of the work
16       A. Well, I can't dunk the basketball              16   that you just described to us. Did I get that
17   anymore, can't play racquetball. I don't fish, so     17   right?
18   it's a pretty dull existence. I still enjoy my        18       A. Yes, sir, the purpose of my work.
19   work, and that's demanding, so that keeps me          19       Q. And so I have to ask you if you think
20   thinking, anyway.                                     20   that mesothelioma is going to have any impact on
21       Q. Your work, can you just, I guess, briefly      21   your ability to carry out that purpose.
22   help -- you mentioned it a couple of times, and so    22       A. I hope not. If the Lord will give me a
23   I want the jury to be able to understand what it is   23   couple of years, we'll have this technology
24   you're talking about, if you could briefly explain.   24   demonstrated. And if the doctors are right, I


                                                                             6 (Pages 18 to 21)
                     Paszkiewicz Court Reporting
              (618) 307-9320 / Toll-Free (855) 595-3577
Case 2:19-cv-12926-EEF-JCW Document 1-10 Filed 10/03/19 Page 8 of 61
                                        James Leoma Gaddy
                                        November 13, 2018
                                            Page 22                                                    Page 24
 1   have six months, then that won't happen. I'm           1   with them. And so I'm wondering if your
 2   depending on the Lord to give me some time.            2   mesothelioma makes you feel as though it's
 3       Q. So faith is a way for you to keep going         3   difficult or even impossible to keep up with the
 4   despite the diagnosis?                                 4   grandkids or great-grandkids.
 5       A. Yes.                                            5      A. Well, you know, I still enjoy being with
 6       Q. Does the possibility that you won't have        6   them, but I don't have a lot of energy to exert to
 7   enough time to carry out that mission weigh on you     7   play with them. So the disease, fortunately, is
 8   at all?                                                8   not contagious, so I'm not constrained in that
 9       A. Sure, it does, yeah. The last 30 years          9   regard, it's just the energy factor that curtails
10   of my life have been dedicated to that purpose, and   10   my activity.
11   so it's very important. It's the primary reason       11      Q. What is your highest level of education?
12   that I exist, I guess.                                12      A. Ph.D. in chemical engineering.
13       Q. You have done a great job of helping us        13      Q. And from what schools did you graduate?
14   understand about you, Jim, the man. And let's keep    14      A. Well, goodness, I went to Louisiana Tech
15   going in that direction.                              15   for a B.S. in chemical engineering. Came to
16             Can you give us your date of birth          16   Arkansas, University of Arkansas for a Master's and
17   and age, please?                                      17   went to the University of Tennessee for a Ph.D.
18       A. August 16, 1932. I am 86 years old.            18             And then moved to Missouri,
19       Q. And you mentioned that you live in the         19   University of Missouri where I taught for ten
20   upstairs of your daughter's home. What's the          20   years, and then came here in the chemical
21   address?                                              21   engineering department, I think it was 11 or 12
22       A. 3871 North Sassafras Hill Road.                22   years before I retired.
23       Q. Where is that?                                 23      Q. Okay. For whom have you worked as a
24       A. Fayetteville, Arkansas. Sorry. I'm             24   chemical engineer?


                                            Page 23                                                    Page 25
 1   still looking for the sassafras tree, but -- it's      1       A. Started at Ethyl Corporation 1955, I
 2   there somewhere, I assume.                             2   believe, January; and then for Arkla Chemical till
 3       Q. Are you or were you ever married?               3   about 1966 maybe, or '67; and then the University
 4       A. Yes, sir. 37 years to a wonderful lady.         4   of Missouri -- University of Arkansas was the
 5       Q. She's no longer with us?                        5   employers; a summer job at Oak Ridge, Tennessee,
 6       A. Oh, I'm sorry, yes. She passed away nine        6   Oak Ridge National Lab; also a summer job at
 7   years ago.                                             7   University of -- at International Paper, summer
 8       Q. We know that you have a daughter. Any           8   jobs for a couple of years.
 9   other children?                                        9       Q. So Oak Ridge National Laboratory, about
10       A. I have a son.                                  10   how old were you when you were working there?
11       Q. What's his name?                               11       A. I was a Master's -- or Ph.D. student at
12       A. Jim. James Courtney Gaddy.                     12   the University of Tennessee, so I was probably 35
13       Q. Would you like to take a break?                13   at that time.
14       A. No, I'm fine.                                  14       Q. What were you doing for the laboratory?
15       Q. Okay. And what's your daughter's name?         15       A. I was a chemical engineer. They do, as
16       A. Theresa Ann Gaddy.                             16   most government laboratories, they had broad
17       Q. Do you have any grandchildren?                 17   research activities, and my specialty is -- was
18       A. I have eight grandchildren, five by my         18   energy production from residues, so I worked in
19   daughter, three by my son, and I have four            19   that area for Oak Ridge.
20   great-grandchildren.                                  20       Q. Do you think that you worked -- do you
21       Q. Wow.                                           21   think that you worked with asbestos at the
22       A. And growing.                                   22   laboratory?
23       Q. That's nice. Well, I have a very young         23       A. I doubt it. I certainly didn't work in
24   son, and I know it takes a lot of energy to keep up   24   any --


                                                                             7 (Pages 22 to 25)
                     Paszkiewicz Court Reporting
              (618) 307-9320 / Toll-Free (855) 595-3577
Case 2:19-cv-12926-EEF-JCW Document 1-10 Filed 10/03/19 Page 9 of 61
                                        James Leoma Gaddy
                                        November 13, 2018
                                            Page 26                                                    Page 28
 1          DEFENSE COUNSEL (PHONE): I'm in a               1       A. I managed my company where we built a
 2       deposition. Can I call you back?                   2   pilot plant here in Fayetteville to convert
 3          THE WITNESS: Okay. Call us back.                3   residues into ethanol -- first acetic acid, and
 4              So what was the question again? I           4   then ethanol.
 5       lost track.                                        5       Q. About what year was that?
 6   BY MR. CLARK:                                          6       A. I would say '92 approximately. It's
 7       Q. So we were talking about --                     7   probably more like '90 than '92.
 8       A. Oak Ridge.                                      8       Q. And you mentioned a couple of other
 9       Q. -- Oak Ridge Laboratory.                        9   companies, Ethyl and International Paper.
10       A. Okay. I only worked there one summer.          10       A. Uh-hum.
11   And I don't recall any asbestos in any of my          11       Q. Ethyl, as I understand it, was work as a
12   activities, could have been some piping or            12   chemical engineer, right?
13   something, but I can't say with certainty that I      13       A. Right.
14   was exposed there.                                    14       Q. International Paper was not, right?
15       Q. In your work for Oak Ridge as a chemical       15       A. That's correct. It was summer jobs while
16   engineer, were you doing any manual labor?            16   I was in school.
17       A. No.                                            17       Q. What school were you in when you worked
18       Q. Were you working inside the laboratory?        18   for International Paper?
19       A. Yes.                                           19       A. Louisiana Tech.
20       Q. University of Missouri was your employer       20       Q. Did you work at International Paper at
21   at one point, right?                                  21   all before you entered college?
22       A. Correct.                                       22       A. It's possible that one of the years there
23       Q. What were your jobs for the University of      23   was before college.
24   Missouri?                                             24       Q. Since we got a little momentum going in


                                            Page 27                                                    Page 29
 1      A. Teaching. I was on faculty as an                 1   reverse chronological order, let's keep it going.
 2   assistant professor when I started and stayed there    2       A. Okay.
 3   ten years, I guess, before moving to Arkansas as       3       Q. Talk about your childhood a little bit.
 4   department chairman.                                   4   Only child or have siblings?
 5      Q. Okay. So you moved from the University           5       A. Only child, adopted.
 6   of Missouri to the University of Arkansas, and you     6       Q. What did your adoptive father do for a
 7   become a department chair in chemical engineering?     7   living?
 8      A. Yes, sir.                                        8       A. He was a brick mason for International
 9      Q. How long did you stay at the University          9   Paper.
10   of Arkansas?                                          10       Q. Okay. Did he tell you anything about his
11      A. I think 12 years, 11 or 12 years before I       11   work at International Paper that you remember?
12   retired.                                              12       A. Well, he did, in general, not
13          DEFENSE COUNSEL (PHONE): Hello.                13   specifically, but he was a specialist in the lining
14          MR. CLARK: Hey, whoever it is over the         14   of the kilns, the process that took some of the
15      phone that's answering calls, would you please     15   residues from the papermaking process in a kiln, a
16      mute your line? We can hear you.                   16   big rotating cylinder, and that brick would decay,
17          THE WITNESS: Can you hear me? I guess          17   and his specialty was handling that particular kind
18      he can.                                            18   of property, or installing that, but I'm sure that
19   BY MR. CLARK:                                         19   he worked on other types of brick projects or
20      Q. After the University of Arkansas, you           20   bricklaying projects as well.
21   mentioned that you retired, but did you continue      21       Q. As far as you know, dad was always an
22   working in any regard?                                22   International Paper employee?
23      A. Yes, sir.                                       23       A. Yes, he was. He and my mother divorced,
24      Q. What did you do?                                24   and so he was not in my life but infrequently after


                                                                             8 (Pages 26 to 29)
                     Paszkiewicz Court Reporting
              (618) 307-9320 / Toll-Free (855) 595-3577
Case 2:19-cv-12926-EEF-JCW Document 1-10 Filed 10/03/19 Page 10 of 61
                                         James Leoma Gaddy
                                         November 13, 2018
                                             Page 30                                                   Page 32
  1   I was age 13 or so.                                    1       Q. I want you to think about -- I know
  2       Q. Okay. But until you were 13, you lived          2   we're going way back in time, but as best you can,
  3   in the same household with dad?                        3   dad comes home from work, is he the type of guy
  4       A. Correct.                                        4   that immediately drops his work clothes and runs
  5       Q. Now, that household was where, in what          5   to the shower, or does he do his thing around the
  6   city?                                                  6   house?
  7       A. In Spring Hill primarily, although we           7       A. As far as I remember, he -- I can't
  8   did -- International Paper had mills in                8   remember him running to the shower, so I assume
  9   Panama City, Florida, in Mobile, Alabama and in        9   that he wore the dirty clothes for a while.
 10   Charleston, South Carolina.                           10       Q. Do you consider your relationship with
 11            And so we lived, for short periods           11   dad when you were living with him a loving
 12   of time, six months or more in those cities while,    12   relationship?
 13   I guess, my dad was doing the refractory work in      13       A. I do, sure.
 14   the mills there.                                      14       Q. You guys hug and play around as a kid?
 15       Q. Do you remember whether any of the             15       A. Yes.
 16   homes that you shared with dad were carpeted?         16       Q. How many vehicles did the family have?
 17       A. Sorry, I don't.                                17       A. I only recall one, which was common in
 18       Q. Did they have rugs?                            18   those times, not to have multiple vehicles.
 19       A. Our primary home had lots of rugs, all         19       Q. Did dad ever use that to go to work?
 20   the floors were covered with rugs, not carpet as we   20       A. He did, yeah.
 21   have it today, but rugs.                              21       Q. Do you think you helped mom do household
 22       Q. When you say primary home, do you mean         22   laundry while you lived with dad?
 23   Spring Hill?                                          23       A. Not if I could help it, so, I guess, the
 24       A. Spring hill.                                   24   answer is maybe.


                                             Page 31                                                   Page 33
  1       Q. Drapes on the windows?                          1      Q. Okay. You mentioned in connection with
  2       A. Yep.                                            2   your description of dad's work a kiln. As far as
  3       Q. Couch and chairs for relaxing?                  3   you know, is a kiln a part of a hot process?
  4       A. Right.                                          4      A. Yes. It's very hot.
  5       Q. As best you can, let us know, please,           5      Q. You mentioned that mom was an
  6   whether your homes with dad had a laundry area, or     6   International Paper employee as well, right?
  7   where the laundry was done in the house, I guess,      7      A. Right. After my father left, my mother
  8   is a better way for me to put it.                      8   began working at International Paper.
  9       A. As I think back, my mother did the wash         9      Q. Do you remember -- well, I think you said
 10   with a scrub board in the bathroom tub. Later I       10   about 13 years old.
 11   can remember a washing machine that was an ancient    11      A. Yes.
 12   variety that spun and did the usual activities for    12      Q. Okay. What was mom's job for
 13   a washing machine.                                    13   International Paper, if you remember?
 14       Q. Do you remember if there was a typical         14      A. She worked in the payroll department.
 15   spot where the soiled laundry would be dropped in     15   Payroll was weekly, I believe, in those days.
 16   the house for cleaning?                               16      Q. Do you remember going to visit either
 17       A. Yes, it was a place in the bathroom for        17   mom or dad when they worked at International
 18   the dirty clothes to accumulate. It was under a       18   Paper?
 19   cabinet.                                              19      A. Do not.
 20       Q. Were all of the clothes washed together,       20      Q. Okay. Do you remember whether dad
 21   meaning mom, dad --                                   21   came home from work at International Paper looking
 22       A. Yeah.                                          22   dusty?
 23       Q. -- yours?                                      23         MS. PENN: Object to the form.
 24       A. Yeah.                                          24


                                                                             9 (Pages 30 to 33)
                      Paszkiewicz Court Reporting
               (618) 307-9320 / Toll-Free (855) 595-3577
Case 2:19-cv-12926-EEF-JCW Document 1-10 Filed 10/03/19 Page 11 of 61
                                         James Leoma Gaddy
                                         November 13, 2018
                                             Page 34                                                    Page 36
  1   BY MR. CLARK:                                          1   rollers or rollers on big machines, and that paper
  2       Q. That's okay. It's one of those                  2   would -- machine was probably 30 feet wide, and the
  3   objections that will be for me to deal with at a       3   paper would -- the heavy cardboard -- not
  4   later date.                                            4   cardboard, but heavy thick paper would be rolled up
  5       A. Oh. Very likely, but I can't                    5   on very large, probably 40-inch-diameter rolls.
  6   specifically remember an instance where he had         6            And this would come off every couple
  7   dusty clothes, but I'm sure that there was many.       7   hours or maybe less, and that roll of paper then
  8       Q. Do you remember anything about -- well,         8   had to be sliced into 3-inch-wide strips. And so
  9   strike that.                                           9   you had a 3-inch-wide by 40-inch cylinder of paper
 10             You told us that you recall mom using       10   that had fuzz from the cutting on the sides. That
 11   the bathtub as her laundry facility in the house,     11   paper was then to be made into milk bottle caps.
 12   right?                                                12            In those days, you bought milk, the
 13       A. Yes.                                           13   milkman brought it to your door in a glass bottle,
 14       Q. So I'm assuming that at least one time         14   and it had a hard cardboard cap that sealed it.
 15   you watched her do some laundry.                      15            And so my job for that summer was
 16       A. I did, yes.                                    16   to brush the fuzz off of the milk bottle caps, and
 17       Q. Do you remember anything else about her        17   I brushed millions of milk bottle caps. Now, that
 18   process of doing the wash?                            18   paper had -- that was in the roll had gone over the
 19       A. Well, you just take the wet clothes and        19   machine which had these cloth supports or rollers,
 20   put soap on them and scrub the scrub board and make   20   very likely containing asbestos. And I breathed
 21   a lather and rinse that out. It's a tedious           21   lots of dust from those paper rolls. I had to do
 22   process, but that's the way it was done then.         22   it with a wire brush. Dullest job I ever had, all
 23       Q. Any rugs or bath mats in the bathroom?         23   summer brushing milk bottle caps. So I remember
 24       A. There was. Usually a bath mat.                 24   that incident.


                                             Page 35                                                    Page 37
  1       Q. Do you remember if mom did anything             1             There was another summer where I
  2   before she wet the clothes -- to the dirty clothes,    2   worked as a pipefitter's helper doing all kinds of
  3   I mean.                                                3   pipefitting-type jobs and activities.
  4       A. I can't say that I do, no.                      4      Q. Before you move on to give us any further
  5       Q. Do you remember her shaking out any             5   description of the pipefitter helper's work, did
  6   of the dirty clothes before placing them in the        6   you wear a dust mask of any kind when you did the
  7   wash?                                                  7   fuzz removal work on the bottle caps?
  8          MS. PENN: Object to the form.                   8      A. No, sir.
  9   BY MR. CLARK:                                          9      Q. And by bottle caps, I mean the paper
 10       Q. That's okay.                                   10   product.
 11       A. I tried to stay away from that activity,       11      A. Right. Yeah.
 12   so I do not remember an incident that I can recall.   12      Q. Okay. So pipefitter helper, what did
 13       Q. Okay. Let's fast-forward a little bit          13   that entail?
 14   in time to your work at International Paper, okay?    14      A. Anything that the pipefitter wanted me
 15       A. Uh-hum.                                        15   to do. Usually carrying tools, getting materials
 16       Q. So I think you mentioned those were            16   that he needed to repair piping, and always in an
 17   summer jobs.                                          17   attic or frequently in the upper regions of the
 18       A. Yes.                                           18   buildings where it's dark, and I can remember
 19       Q. So tell us, please, what you did for           19   bumping my head on pipes that were there, and
 20   International Paper.                                  20   never to the extent of being unconscious, but I
 21       A. Whatever nobody else wanted to do was          21   could remember some near unconscious moments,
 22   pretty much what I did. But I can recall a            22   anyway.
 23   specific job that I had regarding the processing of   23      Q. Any of the pipes that you worked on
 24   the paper that they produced, which went over cloth   24   hot pipes?


                                                                            10 (Pages 34 to 37)
                      Paszkiewicz Court Reporting
               (618) 307-9320 / Toll-Free (855) 595-3577
Case 2:19-cv-12926-EEF-JCW Document 1-10 Filed 10/03/19 Page 12 of 61
                                         James Leoma Gaddy
                                         November 13, 2018
                                             Page 38                                                    Page 40
  1       A. Yes. There was steam, lots of steam             1       A. We are in the 1950s, sorry.
  2   in the papermaking process.                            2       Q. Okay.
  3       Q. Did the paper machine that you described        3       A. I think that's right. Early '50s.
  4   for us use steam?                                      4       Q. Do you recall wearing any dust mask when
  5       A. Yes, the big rollers had steam inside, so       5   you were working as a pipefitter's helper?
  6   the heat was transferred to the paper, the wet         6       A. No, sir.
  7   paper that then was evaporated and dried on the        7       Q. Do you recall International Paper giving
  8   cloth carriers.                                        8   Jim Gaddy any asbestos warning?
  9       Q. The cloth, did it look felt-like to you?        9       A. No, sir.
 10       A. It did, heavy cloth.                           10       Q. Okay. Let's move on to Ethyl.
 11       Q. Do you recall ever having to remove or         11            Now, if I'm remembering your
 12   replace or install any of those felts on the paper    12   testimony right, Ethyl is a job that you held after
 13   machine?                                              13   you were graduated with a Bachelor of Science in
 14       A. No.                                            14   chemical engineering.
 15       Q. Do you recall that kind of work happening      15            Did I get that right?
 16   around you as you did your work?                      16       A. Correct.
 17       A. I do not recall, but there were times          17       Q. How many years did you work for Ethyl?
 18   when the paper machine was down and I didn't have     18       A. Five.
 19   any paper to brush, which was pleasant times, but I   19       Q. And I think you said you started at Ethyl
 20   can't say with certainty that there was a             20   in about 1955. Does that sound about right?
 21   particular time that I can recall.                    21       A. January.
 22       Q. The hot piping that you remember, any of       22       Q. Of '55?
 23   it insulated piping?                                  23       A. Right.
 24       A. Yes. Always. The steam was a                   24       Q. Okay. And worked there continuously for


                                             Page 39                                                    Page 41
  1   valuable -- not valuable, but a costly material to     1   five years?
  2   produce, and so it was protected always with           2       A. Correct.
  3   insulation.                                            3       Q. Over the course of the five years, did
  4       Q. And so to help a jury understand how a          4   you work in one area or more than one area?
  5   pipefitter and a pipefitter's helper could work on     5       A. More than one area.
  6   pipe that's insulated, can you tell us whether you     6       Q. Did you -- okay. So let's take it area
  7   had to remove insulation or what you may have done     7   by area.
  8   in order to get access to the pipes that you were      8              What was the first area in which you
  9   working on?                                            9   remember working at Ethyl?
 10       A. We had to take the insulation off              10       A. In the sodium area. There were three
 11   because the flange, which is where the pipes are      11   areas. They produced sodium and chlorine in cells,
 12   bolted together, you know, had to be accessible,      12   electrolysis. They produced ethyl chloride in
 13   and so it's a matter of taking off the insulation     13   another major section of the plant. And the third
 14   and unbolting and replacing or repairing the pipes.   14   area was the production of the TEL, the tetraethyl
 15       Q. And if you had to -- let me back up.           15   lead.
 16             This is a summer job, right? Right?         16       Q. I should have asked you this earlier.
 17       A. Right. Yes.                                    17   The location of the Ethyl plant, where is it?
 18       Q. And how many hours per day were you            18       A. Baton Rouge, Gulf States Road. I guess
 19   working on those summer jobs?                         19   it's still Gulf States Road.
 20       A. Eight. Eight hours five days a week.           20       Q. And tell me again the first area in which
 21       Q. And --                                         21   you worked for Ethyl.
 22       A. A dollar and a quarter an hour.                22       A. In the sodium area.
 23       Q. Okay. So we're talking about -- are we         23       Q. Okay. What were your responsibilities in
 24   in the 1950s at this point?                           24   the sodium area?


                                                                           11 (Pages 38 to 41)
                      Paszkiewicz Court Reporting
               (618) 307-9320 / Toll-Free (855) 595-3577
Case 2:19-cv-12926-EEF-JCW Document 1-10 Filed 10/03/19 Page 13 of 61
                                         James Leoma Gaddy
                                         November 13, 2018
                                             Page 42                                                    Page 44
  1      A. I was in their so-called technical               1      A. It's a very hot environment. You have
  2   service department. So my work in that area was to     2   got operators that are chipping away at the sodium
  3   help the operators and the operation department        3   as it solidifies, the sodium chloride, and so the
  4   make the process more efficient, and so that was my    4   cell itself would, of course, have erosion of the
  5   primary responsibility.                                5   brick that was lining because they were -- there
  6      Q. Did that primary responsibility include          6   was always currents flowing and -- so after a
  7   you visiting with or personally observing the          7   couple of years at most, the cell would no longer
  8   operators as they worked?                              8   perform adequately, and it would have to then be
  9      A. At times, yes. It's a very hot and hard          9   rebuilt. They would rebuild it by taking it
 10   place to work. There were operators that              10   offline and stripping the brick and the insulation
 11   maintained the cells. The cells operated              11   and replacing it.
 12   1500 degrees Fahrenheit, because that's the melting   12      Q. When you say offline, do you mean --
 13   point of sodium chloride, and so you have got this    13   what do you mean by that?
 14   10-foot-diameter by 15-foot-tall sodium cell with     14      A. As a busbar, there was -- that runs
 15   electrodes, anode and cathode, and electricity then   15   under the building on the ground floor, that the
 16   would, at that molten state, cause the sodium and     16   electricity flows through, and each cell then if
 17   the chlorine to disassociate.                         17   you had the gate open when the current would flow
 18            Sodium would be collected at the             18   through the cell, if you close the gate, which
 19   anode and the chlorine at the cathode and -- so you   19   meant you just had a solid copper bar, then the
 20   had a very hot environment.                           20   current would bypass that cell, and so offline was
 21            In an open building there were, I            21   when the gate was closed, basically, and the cell
 22   don't know, 75 cells in the building, so it was       22   was not producing.
 23   very hot. And so there were big fans that             23      Q. So the stripping and the rebuild that
 24   circulated air, and that resulted in cooling some     24   you described for us occurs in the space where the


                                             Page 43                                                    Page 45
  1   of the surfaces in the cell, and that would cause      1   cell is always located? Did I get that right?
  2   the molten salt to freeze, and so they had an          2      A. Oh, yes. That's correct, yeah.
  3   operator that came periodically to the top of the      3      Q. And that was an area in which you
  4   cell to chip away with just a big iron bar the         4   worked?
  5   solidified sodium chloride that would accumulate       5      A. I did. I was there as a technical
  6   and would eventually clog up the cell itself.          6   service assistant, so I'm there to improve the
  7             So there was a manual component to           7   operation basically.
  8   operating the cell, keeping the sodium molten,         8             And the company had a strike, I
  9   keeping the sodium chloride molten were the primary    9   don't remember the year, but probably in my third
 10   responsibilities.                                     10   or fourth year there, and the operator that -- the
 11      Q. What were the, if you remember, the             11   employees, the supervisory employees ran the plant.
 12   dimensions of the room in which these sodium cells    12   I think it was four or five weeks before the strike
 13   were contained?                                       13   was settled.
 14      A. Big. Probably at least 100 feet long and        14      Q. So you did the operators' work during
 15   40 or 50 feet wide. I think there were 70-some-odd    15   that time?
 16   cells in that big room.                               16      A. I was an operator during that time.
 17      Q. About how far apart was one cell from the       17      Q. Okay. And so the process you described
 18   next?                                                 18   for us of an operator chipping away at salt with a
 19      A. Close. Maybe 3 or 4 feet between the            19   bar is something that you did?
 20   cells at the edge of the -- or at the closest         20      A. I did firsthand.
 21   point.                                                21      Q. And you mentioned anode and cathode, and
 22      Q. Does a cell have a life?                        22   each one receiving one of the two products that the
 23      A. It does.                                        23   cell is there to generate, right?
 24      Q. Okay.                                           24      A. Correct.


                                                                            12 (Pages 42 to 45)
                      Paszkiewicz Court Reporting
               (618) 307-9320 / Toll-Free (855) 595-3577
Case 2:19-cv-12926-EEF-JCW Document 1-10 Filed 10/03/19 Page 14 of 61
                                          James Leoma Gaddy
                                          November 13, 2018
                                             Page 46                                                    Page 48
  1       Q. So how do those products get out of the         1      A. There's 75 or so cells in the room, so
  2   cell?                                                  2   there's one or two that are -- they're always being
  3       A. The chlorine, the gas, is lighter, of           3   rebuilt.
  4   course, and rises to the surface and is taken away     4          MS. ROMERO: Object to form. Your
  5   with the piping system. The sodium, on the other       5      question was weekly or monthly? I'm not sure
  6   hand, is much more difficult to get out.               6      what he's answering.
  7             It also is molten at that                    7   BY MR. CLARK:
  8   temperature. It has a melting point of                 8      Q. In a given week, would there typically be
  9   200 degrees, and so it would come through what was     9   one or more cells rebuilt?
 10   called a riser, just a large 12-inch probably         10      A. Yes.
 11   diameter piece of pipe that allowed the sodium to     11          MR. BIENVENU: Object to form.
 12   rise through that and cool and then it was drained    12          THE WITNESS: Yes. I don't know how
 13   away and removed as a liquid, kept hot.               13      long it took specifically, how long it took to
 14       Q. Do you recall whether the pipes that took      14      rebuild a cell, but it was a matter of a
 15   those products away from the cells were insulated     15      couple of weeks, at least.
 16   in any way?                                           16            Because you had to take out all the
 17       A. I'm sure they were, yeah. You're dealing       17      old insulation and brick and completely
 18   with molten sodium. If it gets below 200 degrees,     18      reinstall it. So it was a significant period
 19   it's not going to flow, and so it had to be           19      of time.
 20   insulated.                                            20   BY MR. CLARK:
 21             The chlorine is less of a problem           21      Q. Now, when you worked as an operator
 22   because it's a gas. I don't recall whether that       22   during the strike period that you told us about,
 23   was insulated piping or not.                          23   you are there on the operator floor, period, right,
 24       Q. Do you recall how often spent cells, so        24   that's your work space? Did I get that right?


                                             Page 47                                                    Page 49
  1   to speak, needed to be rebuilt?                        1      A. Yes. Now, they have a lunch -- they
  2       A. I can't say precisely, because it               2   had a lunchroom, and they called it -- which was an
  3   probably varies from one cell to another. But at       3   area -- it's air conditioned so that the operator
  4   some point in time, probably no longer than a          4   could go and relax for 10 minutes or 15 minutes or
  5   couple years, each cell then becomes less              5   so between his work in the cell room.
  6   efficient. And what that means simply is that it's     6      Q. Otherwise you're working in the cell
  7   lost enough insulation capacity that it's now using    7   room, right?
  8   too much current. And so it has to be rebuilt,         8      A. Yes.
  9   probably on a -- at least a two-year cycle.            9         THE VIDEOGRAPHER: Taking a break.
 10       Q. And so during your time in the sodium          10         MR. CLARK: We can take a break.
 11   portion of Ethyl's plant, how frequently did you      11         THE VIDEOGRAPHER: We are going off
 12   recall cells having to be rebuilt?                    12      the record at 12:56 p.m.
 13       A. I never counted or went back. I see a          13               (A short break was taken.)
 14   cell being rebuilt and I never inquired and said,     14         THE VIDEOGRAPHER: We are going back
 15   "How long has that cell been down?" They had          15      on the record at 1:07 p.m.
 16   certain criteria about which they determined when a   16         MR. CLARK: Madam Court Reporter, would
 17   cell was no longer efficient, and so I can't say      17      you read back the last question?
 18   with any accuracy how long it would be.               18               (Whereupon, the record was read.)
 19       Q. And I think I asked that question              19   BY MR. CLARK:
 20   poorly. What I'm trying to understand is you're       20      Q. Jim, you mentioned to us that the cell
 21   there, and on a weekly basis or a monthly basis, or   21   house, for lack of a better term, is a hot place.
 22   you tell me, to the extent that you can remember,     22   Did I get that right or wrong?
 23   is one or more cell being rebuilt every week, every   23      A. Very hot, yes.
 24   month?                                                24      Q. And so I'm wondering if there was any


                                                                            13 (Pages 46 to 49)
                      Paszkiewicz Court Reporting
               (618) 307-9320 / Toll-Free (855) 595-3577
Case 2:19-cv-12926-EEF-JCW Document 1-10 Filed 10/03/19 Page 15 of 61
                                         James Leoma Gaddy
                                         November 13, 2018
                                             Page 50                                                    Page 52
  1   steam use in the cell house.                           1      portion.
  2       A. There could have been some incidental           2   BY MR. CLARK:
  3   steam used, but it was not a primary place that        3      Q. Do you think that asbestos was used to
  4   consumes steam for a source of heat, for example.      4   insulate the sodium and steam tracer piping at
  5             Maybe in the wintertime. I don't --          5   Ethyl?
  6   it didn't get hot in Baton Rouge in the wintertime,    6      A. Almost certainly. It was the common
  7   so I would say probably not, not that I know of,       7   choice for insulation in those times.
  8   anyway.                                                8      Q. Did anyone at Ethyl ever warn you about
  9       Q. The piping that came from --                    9   asbestos?
 10       A. Well, back up and let me answer that           10      A. No.
 11   better.                                               11      Q. During your work at Ethyl were you ever
 12       Q. Sure.                                          12   in proximity to the rebuilding of spent cells?
 13       A. In the piping that would carry the sodium      13      A. Yes.
 14   away had to stay above 200 degrees to keep the        14      Q. And I take it from your earlier testimony
 15   sodium molten, was probably a necessity to have       15   that at least during your time as an operator
 16   some steam tracing on that system.                    16   during the strike period, that you worked in close
 17       Q. Okay. And I have heard of that before,         17   proximity to sodium cells. Did I get that right?
 18   tracing meaning -- well, I'll let you describe --     18      A. Yes. Even as a tech service
 19   or educate the jury on that. What do you mean by      19   representative, there were times when I worked
 20   tracing?                                              20   around the cells to make measurements or whatever,
 21       A. Well, you have to -- if you want to keep       21   so I was in the proximity of the cells, certainly
 22   it hot, you have got to put steam in contact with     22   weekly, during my normal time as a technical
 23   the pipe, but you can't do that unless you contain    23   service representative.
 24   the steam, and they call the piping that contains     24      Q. When you were at Ethyl working in the


                                             Page 51                                                    Page 53
  1   the steam and traces the sodium line, for example,     1   sodium plant, do you recall ever being prohibited
  2   as the steam tracing.                                  2   from working or standing next to the rebuilding of
  3            So it's just a pipe that runs along           3   spent cells?
  4   beside the -- onto the insulation of the sodium        4       A. I can't point to a specific instance
  5   pipe that would keep it molten.                        5   where I was standing adjacent to a cell being
  6       Q. Would the tracing piping need thermal           6   rebuilt, but, I mean, it was a routine activity, so
  7   insulation?                                            7   I'm sure that it did happen, did occur.
  8       A. Yes. It would go under the insulation,          8       Q. And never any prohibition that you were
  9   the normal insulation for the sodium that's flowing    9   aware of? Am I getting that right?
 10   in the pipe.                                          10       A. Correct.
 11       Q. During your time at Ethyl, do you know         11       Q. Let's leave sodium for -- you know what,
 12   whether there was any pipe repair work done in the    12   let's take that back. Let's stay.
 13   sodium plant that you described for us?               13             Do you recall the length of the
 14          MR. BIENVENU: Objection to form.               14   strike?
 15   BY MR. CLARK:                                         15       A. Four or five weeks.
 16       Q. It's okay. You can respond.                    16       Q. And so for four or five weeks, you are
 17       A. The answer is almost certainly yes,            17   working as an operator for how many hours a day?
 18   although I can't recall specifically an incident      18       A. 12 hours a day. I think it was 6 days a
 19   where I observed that.                                19   week, got off one day.
 20            But the insulation was present, the          20       Q. Was the nature of the strike such that
 21   fans were certainly blowing, and plenty of            21   you could leave the plant any time you want?
 22   opportunity for the asbestos to have become           22       A. No.
 23   airborne and come in contact with humans.             23       Q. So where did you go when you were not
 24          MS. ROMERO: Objection nonresponsive            24   working in the cell house?


                                                                            14 (Pages 50 to 53)
                      Paszkiewicz Court Reporting
               (618) 307-9320 / Toll-Free (855) 595-3577
Case 2:19-cv-12926-EEF-JCW Document 1-10 Filed 10/03/19 Page 16 of 61
                                         James Leoma Gaddy
                                         November 13, 2018
                                             Page 54                                                    Page 56
  1       A. Back to my office where I had a cot and         1           THE WITNESS: Yes.
  2   place to sleep, and there was a cafeteria where we     2   BY MR. CLARK:
  3   ate meals.                                             3       Q. Did you have to remove or disturb any
  4       Q. Who did your laundry during that period         4   insulation in order to do the work you needed to on
  5   of time?                                               5   pipes in the pilot plant?
  6       A. I don't know. I assume that Ethyl               6           MR. BIENVENU: Objection to form.
  7   provided clean clothes if I turned in dirty            7           THE WITNESS: No. Only -- it was
  8   clothes, but I can't say for sure.                     8       not a routine thing to remove insulation. It
  9       Q. Okay. Now, so we'll leave the sodium            9       was an infrequent activity.
 10   plant. And tell us about the next place at Ethyl      10   BY MR. CLARK:
 11   Baton Rouge that you worked.                          11       Q. Infrequent, but I'm getting from your
 12       A. I worked in the pilot plant area, which        12   testimony, and correct me if I'm wrong, that it did
 13   was a -- a pilot plant is a smaller scale facility    13   occur.
 14   to replicate or duplicate part of the larger plant.   14       A. Yes.
 15            And you can make measurements                15           MR. BIENVENU: Objection to form.
 16   and make changes in the pilot plant without           16   BY MR. CLARK:
 17   affecting the product that you're trying to           17       Q. While you were in the pilot plant, do you
 18   produce.                                              18   recall being in proximity to any repair work on
 19            So I spent about a year, I guess, or         19   insulated pipes?
 20   maybe nine months in the pilot area, and worked in    20           MR. BIENVENU: Objection to form.
 21   the pilot plant. The work that was going on in the    21           THE WITNESS: I can't point to a specific
 22   pilot plant at that time related to the ethyl         22       date or time, but it was a routine activity to
 23   chloride process, and so it was not related to        23       be repairing piping. It was a pilot plant.
 24   sodium production but to ethyl chloride.              24       It was a research facility that was modified


                                             Page 55                                                    Page 57
  1      Q. Was that process a hot process at all?           1       from day-to-day or week-to-week.
  2      A. Hot spots, hot parts of it. Yes.                 2   BY MR. CLARK:
  3      Q. Did the process call for or use insulated        3       Q. And you spent nine or more months working
  4   pipes?                                                 4   in the pilot plant? Did I get that right?
  5      A. Yes.                                             5       A. That's right.
  6         MS. ROMERO: Object to the form.                  6       Q. What was the -- if you can give us an
  7   BY MR. CLARK:                                          7   idea of the dimensions of the pilot plant to help
  8      Q. Did your work in the pilot plant include         8   us understand your work environment?
  9   any manual labor?                                      9       A. There was an office building, and then
 10      A. I guess manual would be like unbuckling         10   outside of that, but under cover, but open on the
 11   piping and that sort of thing.                        11   sides was the miniature pilot facility that
 12      Q. Sure.                                           12   represented the ethyl chloride process that we were
 13      A. Yes.                                            13   experimenting with.
 14      Q. As best you can, tell us how often you          14       Q. During your work in the pilot plant, did
 15   had to work with pipe in the pilot plant.             15   you ever touch or contact insulated pipe in the
 16         MR. BIENVENU: Object to form.                   16   pilot plant?
 17   BY MR. CLARK:                                         17       A. Yeah. Yes.
 18      Q. It's okay. You can answer.                      18       Q. Was that a regular occurrence for you?
 19      A. Daily I would say when the plant was            19       A. Yes.
 20   operating. It didn't operate continuously, but        20          MR. BIENVENU: Object to form.
 21   probably two or three days a week.                    21   BY MR. CLARK:
 22      Q. Did you work in proximity to any                22       Q. Your work in the pilot plant, was it
 23   insulated pipe in the pilot plant?                    23   full-time work?
 24         MR. BIENVENU: Objection to form.                24       A. It was.


                                                                            15 (Pages 54 to 57)
                      Paszkiewicz Court Reporting
               (618) 307-9320 / Toll-Free (855) 595-3577
Case 2:19-cv-12926-EEF-JCW Document 1-10 Filed 10/03/19 Page 17 of 61
                                         James Leoma Gaddy
                                         November 13, 2018
                                             Page 58                                                    Page 60
  1      Q. How many hours per day?                          1   worked in the TEL area, which is the production of
  2      A. Eight.                                           2   the final product, tetraethyl lead.
  3      Q. Any steam pipes used in the pilot plant?         3       Q. Did you ever have to -- or did you spend
  4      A. Yes.                                             4   any time at all in the TEL area?
  5      Q. Did the pilot plant have a boiler, steam         5       A. No. Just one incident that happened.
  6   boiler?                                                6   This is when I was in the sodium area, was adding
  7          MR. BIENVENU: Objection to form.                7   or building a small pilot facility to do some
  8          THE WITNESS: Don't remember. Sorry.             8   experiments and needed a piece of equipment that
  9      Must have had if there was steam used, which        9   they didn't have, and they -- the company
 10      it was.                                            10   maintained a boneyard of old equipment on the back
 11   BY MR. CLARK:                                         11   edge of the property, and so I checked out a motor
 12      Q. Did you work in -- what was your next           12   scooter and rode back there and looked for the
 13   assignment at Ethyl post pilot plant?                 13   equipment I was trying to find, could not find it.
 14      A. Tech service -- technical service -- back       14             But coming back, the TEL area was
 15   to technical service. This time, I think, in the      15   on the way, and I had to pass right by the main
 16   ethyl chloride area. And I was only there for a       16   building. And they produced TEL by reacting sodium
 17   few months before I went back to North Louisiana to   17   and lead amalgam with hydrochloric acid, sodium
 18   work at Arkla Chemical.                               18   chloride -- hydrochloric acid, and -- so
 19      Q. Okay. What were your responsibilities at        19   occasionally those reactors, they were batched,
 20   your -- at the -- at this part of the Ethyl plant?    20   would get out of control.
 21      A. The same, to observe and improve the            21             And when that would happen, the
 22   operation and the process.                            22   pressure would build up, and they had a pressure
 23      Q. Was that process a hot process?                 23   relief system that allowed the material to be
 24      A. Yes.                                            24   thrown outside the building, actually through a


                                             Page 59                                                    Page 61
  1      Q. Did that process include the use of              1   pipe discharge, and they would close off then that
  2   insulated pipe?                                        2   section of the plant while they cleaned that up.
  3      A. Yes.                                             3            And that happened as I was coming
  4          MR. BIENVENU: Objection to form.                4   back from the boneyard, and they had a rope usually
  5   BY MR. CLARK:                                          5   with a flag on it that would warn people on the
  6      Q. Did you come into contact with that              6   street not to go in that area.
  7   insulated pipe during your time in that part of the    7            This flag had apparently come off of
  8   Ethyl facility?                                        8   the rope, so I'm coming, you know, in my motor
  9          MR. BIENVENU: Objection to form.                9   scooter and hit the rope neck high and the motor
 10          THE WITNESS: I can't point to a                10   scooter kept going and I stayed with the rope, so
 11      specific incident, but most surely it did          11   my experience in the TEL area was memorable, but
 12      happen.                                            12   brief.
 13   BY MR. CLARK:                                         13      Q. Okay. I take it you weren't too
 14      Q. Do you recall working in proximity to any       14   seriously injured by the rope?
 15   pipe repair work during this time at Ethyl?           15      A. Well, I had rope burns, I guess, and the
 16          MR. BIENVENU: Objection to form.               16   TEL exposure I was -- I guess that affected my
 17          THE WITNESS: I can't point to a specific       17   mental capacity, perhaps, down the road. Maybe
 18      time or place, but there's pipe work going on      18   that's been my trouble, I don't know.
 19      continuously in the plant, so very likely.         19            But, anyway, my only encounter in the
 20   BY MR. CLARK:                                         20   TEL area was brief and unpleasant.
 21      Q. Are there any other jobs that you can           21      Q. Do you know whether asbestos was used in
 22   recall having at Ethyl?                               22   the TEL process?
 23      A. I think we have covered them all, the           23          MR. BIENVENU: Objection to form.
 24   tech service responsibilities in two areas. Never     24          THE WITNESS: I do not know for sure,


                                                                            16 (Pages 58 to 61)
                      Paszkiewicz Court Reporting
               (618) 307-9320 / Toll-Free (855) 595-3577
Case 2:19-cv-12926-EEF-JCW Document 1-10 Filed 10/03/19 Page 18 of 61
                                         James Leoma Gaddy
                                         November 13, 2018
                                             Page 62                                                    Page 64
  1       no. But it was a high-temperature process, so      1       Q. If they would have taken adequate
  2       very likely.                                       2   protective measures?
  3   BY MR. CLARK:                                          3       A. Correct.
  4       Q. Okay. So we have talked about the pilot         4       Q. Okay. All right. So I'll do my best to
  5   plant. We have talked about the sodium plant. We       5   get those photos printed up, but for now those are
  6   have just talked a little bit about TEL.               6   all the questions that I have for you.
  7             Anything else that you did at Ethyl          7       A. Okay.
  8   that stands out in your mind, any experiments or       8       Q. Would you like to take a short lunch
  9   any other work that we missed?                         9   break?
 10       A. I can't think of anything. You have            10       A. Yes. I can make it short. I'll do that
 11   covered it all.                                       11   if -- I mean, I guess everybody needs to eat lunch.
 12       Q. Okay. I do have some photos, some old          12           MR. CLARK: Let's do that.
 13   photos of the Ethyl plant. I'm going to get those     13             So folks over the phone, we're going
 14   printed up and a little bit later I'll show you       14       to take a quick lunch break. How about you
 15   those and see if you recall where the sodium plant    15       want to do 40 minutes?
 16   or pilot plant were.                                  16           MS. PENN: That's fine. Let's go off the
 17       A. Okay.                                          17       record.
 18       Q. Now -- but before I give the other             18           THE VIDEOGRAPHER: We're going off the
 19   attorneys the opportunity to ask questions of you     19       record at 1:33 p.m.
 20   today, I always ask this of my clients.               20                (A lunch break was taken.)
 21             Is there anything that you would            21
 22   like to tell the jury, anything you want to           22
 23   express? It's your case.                              23
 24          MR. BIENVENU: Objection to form.               24


                                             Page 63                                                    Page 65
  1         THE WITNESS: Well, I am a reluctant              1                AFTERNOON SESSION
  2      plaintiff, I guess, in this case. I thought         2          THE VIDEOGRAPHER: We are back on the
  3      Ethyl was a great company.                          3       record at 2:28 p.m.
  4            I thought the same of all of my               4              JAMES LEOMA GADDY,
  5      employers until I found out that the problem        5   having been previously duly sworn, was examined and
  6      with asbestos was known in the 1920s, and so        6   testified further as follows:
  7      30 years later, 40 years later, there was lots      7            EXAMINATION (Continued)
  8      of evidence that asbestos was harmful.              8   BY MR. CLARK:
  9            And in none of my employments was             9       Q. Okay. Jim, the attorney for Ethyl was
 10      there ever any protective measures taken to        10   kind enough to provide us with a couple of aerial
 11      prevent contact with asbestos, and so that was     11   photographs of the Ethyl Baton Rouge plant.
 12      the tipping point for me was to find out that      12             And we don't know the exact timing of
 13      indeed asbestos was a known carcinogen, and        13   these photographs, but I'm wondering if you can
 14      this could have been avoided in my case.           14   take a look at them and circle for us where you
 15   BY MR. CLARK:                                         15   think you see the sodium plant.
 16      Q. If somebody would have warned you that          16       A. I can't see much on this one. I can see
 17   asbestos was a carcinogen, do you think that would    17   this area here, which I think is the sodium plant.
 18   have affected -- back then, I mean -- would that      18   These are the TEL buildings, and the ethyl chloride
 19   have affected your choice to work around it or not?   19   area is here, which on this map would be here.
 20      A. Probably not if -- if they knew about it        20             Which do you want me to circle again?
 21   and they were warning their employees, they would     21       Q. Okay. Let's go with sodium first.
 22   certainly have taken some protective measures, so     22       A. Sodium is in this area here.
 23   the answer is that it's not likely that that would    23       Q. Okay. Maybe put a circle or a box around
 24   have been the case.                                   24   it.


                                                                            17 (Pages 62 to 65)
                      Paszkiewicz Court Reporting
               (618) 307-9320 / Toll-Free (855) 595-3577
Case 2:19-cv-12926-EEF-JCW Document 1-10 Filed 10/03/19 Page 19 of 61
                                        James Leoma Gaddy
                                        November 13, 2018
                                           Page 66                                                    Page 68
  1          MR. BIENVENU: Can we, for the record --       1                EXAMINATION
  2      do you want to put a mark on that so the          2   BY MR. BIENVENU:
  3      record can reflect what exhibit he is marking?    3      Q. Dr. Gaddy, I introduced myself earlier.
  4          MR. CLARK: Yeah, I'll do it after he's        4   My name is David Bienvenu. I'm a lawyer from
  5      finished marking.                                 5   Baton Rouge, Louisiana, and I'm representing Ethyl
  6          MR. BIENVENU: Okay.                           6   Corporation in this lawsuit.
  7          THE WITNESS: I'll put a sodium there.         7      A. Yes, sir.
  8   BY MR. CLARK:                                        8      Q. First of all, I'm glad to meet you, but
  9      Q. And the sodium is the sodium symbol from       9   sorry to meet you under these circumstances, and I
 10   the periodic table? That's what you put on there,   10   wish you the best with your battle ahead.
 11   right?                                              11      A. Thank you.
 12      A. I did, yes.                                   12      Q. I know your lawyer went through some of
 13      Q. Okay. And what about pilot plant, can         13   the protocols for this, but I'm going to just give
 14   you see where that is?                              14   you a few other tips so that we can sort of move
 15      A. Pilot plant should be -- let's see if I       15   along as seamlessly as possible.
 16   can find it on this map. Pilot plant should be      16             First of all, this lady right here is
 17   right here, which should be -- I can't tell for     17   taking down all the questions I ask and all the
 18   sure which building of the two, but I'm going to    18   answers you give, so it's important that we not
 19   circle this one as the pilot. There are two         19   talk over each other.
 20   buildings side-by-side.                             20             Let me finish my question before you
 21      Q. Okay. And then if you would, just put         21   start to answer, even if you think you know what my
 22   your name, Jim Gaddy, on the white on that page.    22   question is.
 23      A. Okay.                                         23      A. All right.
 24          MR. CLARK: And we'll mark this as            24      Q. And I'm going to try to remember to let


                                           Page 67                                                    Page 69
  1     Exhibit 1. We can do 1A and 1B if you want,        1   you finish my [Sic] answer before I start my next
  2     David, but he only marked one of the pages,        2   question, is that okay?
  3     so...                                              3      A. Sure.
  4         MR. BIENVENU: That's fine. But he              4      Q. If for any reason I start my next
  5     looked at the other ones --                        5   question and you have not completed your answer,
  6         MR. CLARK: Looked at the other ones.           6   please let me know.
  7         MR. BIENVENU: Let's go ahead and mark          7             I have no intention of interrupting
  8     them both.                                         8   you or not allowing you to explain anything that
  9         MR. CLARK: I'll do that. So this will          9   you feel like you need to explain.
 10     be 1A and 1B. Okay.                               10             Is that okay?
 11              (Whereupon, Exhibit No. 1A and 1B        11      A. Yes, sir.
 12               were marked for Identification,         12      Q. Okay. Another point is that even though
 13               11/13/2018.)                            13   we're asking you a lot of questions today, this
 14         THE WITNESS: Did you want those circled       14   really isn't a test. I would rather a truthful I
 15     on here?                                          15   don't know or I can't remember as opposed to you
 16         MR. CLARK: No. That's okay. All right.        16   guessing at an answer simply because you think you
 17     So at this time I don't have any more             17   have to have an answer to a question.
 18     questions for you, but there's some other         18      A. Right.
 19     attorneys in the room that do want to ask you     19      Q. Do you understand that?
 20     some questions.                                   20      A. I do.
 21         THE WITNESS: All right.                       21      Q. Okay. So like a truthful I don't know is
 22         MR. CLARK: Are you okay to continue?          22   an A grade, a guess is an F, so let's try to go
 23         THE WITNESS: I am.                            23   with A answers as opposed to F answers.
 24         MR. CLARK: Okay.                              24      A. Good.


                                                                         18 (Pages 66 to 69)
                     Paszkiewicz Court Reporting
              (618) 307-9320 / Toll-Free (855) 595-3577
Case 2:19-cv-12926-EEF-JCW Document 1-10 Filed 10/03/19 Page 20 of 61
                                         James Leoma Gaddy
                                         November 13, 2018
                                             Page 70                                                   Page 72
  1       Q. The next thing obviously is I know we           1   you did at Ethyl, to give you some idea of how
  2   have been going several hours today. I have no         2   we're going to structure all of this.
  3   intention of trying to wear you out.                   3       A. Okay.
  4             But I do have a lot of information           4       Q. The first question I want to ask you is
  5   that I need to cover with you, so if for any reason    5   you refer to a company that you currently own; is
  6   you need a break or you're getting tired or you        6   that correct?
  7   don't feel up to this process anymore today, just      7       A. Yes.
  8   let me know and we can stop and reconvene at some      8       Q. What is the name of that company?
  9   other time.                                            9       A. Today it's called Bioenergy Resources.
 10             Do you understand that?                     10   In the past, it has been named Bioengineering
 11       A. Yes, sir.                                      11   Resources.
 12       Q. Okay. First thing I want to ask you is         12       Q. All right. And what is the business
 13   in preparing for your deposition today, did you       13   function of that company? What sort of work does
 14   review any documents or photographs or anything       14   it do?
 15   else to help refresh your memory?                     15       A. To develop waste-to-energy technology and
 16       A. Documents?                                     16   to implement that in developing nations.
 17       Q. Pictures.                                      17       Q. Okay. How does that company obtain its
 18       A. Photographs?                                   18   business? Does it have customers? Does it receive
 19       Q. Anything?                                      19   grants from the government?
 20       A. No.                                            20       A. Not now. We have in the past in -- the
 21       Q. Okay. Did you keep any photographs or          21   company's predecessors received government grants.
 22   memorabilia or documents from your time when you      22       Q. Okay.
 23   worked for Ethyl in Baton Rouge?                      23       A. But we have no income at the present. I
 24       A. Probably, but I don't know where they          24   fund the company myself.


                                             Page 71                                                   Page 73
  1   are.                                                   1       Q. All right. How many employees does the
  2       Q. Well, I guess my point is do you remember       2   company have?
  3   Ethyl publishing a company newspaper called            3       A. Five.
  4   AntiKnock?                                             4       Q. And are you currently an officer of the
  5       A. Sounds familiar, but I can't say that I         5   company?
  6   have read that. I left in 1960, I guess.               6       A. Yes, sir.
  7       Q. Okay.                                           7       Q. Are you the president of the company?
  8       A. Was it being published then?                    8       A. Yes, sir.
  9       Q. Uh-hum.                                         9       Q. Okay. Have you been the president --
 10       A. Then I knew it. I don't know it now.           10   when was the company created?
 11       Q. Well, I guess my question is did you keep      11       A. The predecessor of the company probably
 12   any of that sort of stuff?                            12   started in, goodness, timelines all run together,
 13       A. No.                                            13   but I think about 2000.
 14       Q. Now, you were asked some -- to give you        14       Q. All right. Who -- is there an individual
 15   an idea of the questions I'm going to ask, the        15   either employed by the company or an outside
 16   first questions I'm going to ask you are just going   16   accountant who essentially serves as the company's
 17   to deal with your general background.                 17   Chief Financial Officer?
 18            The second questions I'm going to --         18       A. No.
 19   set of questions I'm going to ask you pertain to      19       Q. Who manages the company's finances or
 20   your medical condition and any sort of medical        20   financial records?
 21   treatment you might have received and the names of    21       A. My son-in-law.
 22   your doctors.                                         22       Q. And what is his name?
 23            And then the third area of questions         23       A. Steve Adams.
 24   I'm going to focus a little bit more on the work      24       Q. Is he an employee of the company?


                                                                            19 (Pages 70 to 73)
                      Paszkiewicz Court Reporting
               (618) 307-9320 / Toll-Free (855) 595-3577
Case 2:19-cv-12926-EEF-JCW Document 1-10 Filed 10/03/19 Page 21 of 61
                                         James Leoma Gaddy
                                         November 13, 2018
                                             Page 74                                                    Page 76
  1      A. Unpaid.                                          1      Q. So --
  2      Q. Is he an accountant?                             2      A. That's from pictures that I have seen. I
  3      A. No.                                              3   don't remember ever seeing a baby picture, for
  4      Q. Are you currently -- you're currently            4   example.
  5   operating as the president of the company?             5      Q. Do you know where you were originally
  6      A. Yes.                                             6   born?
  7      Q. Okay. And is the -- does the company             7      A. In -- my birth certificate says
  8   currently have an active business portfolio?           8   Jacksonville, Florida.
  9      A. We do, yes.                                      9      Q. Now, did you live with your parents in
 10      Q. Okay. And what does that entail, for            10   Spring Hill? Did you grow up in Spring Hill?
 11   example, what sort of -- I'm not asking for           11      A. For the most part I did, from about
 12   anything confidential, but generally what sort of     12   junior high to high school, through high school.
 13   projects does the company have?                       13      Q. Okay. Where did you live before
 14      A. We're interested in -- specifically in          14   Spring Hill?
 15   Africa in some locations to convert their MSW,        15      A. We lived in Spring Hill earlier for a
 16   municipal solid waste, into electricity using a       16   period of time, I don't remember exactly the number
 17   technology that we have perfected, or are in the      17   of years, and then my father was assigned to work
 18   process of perfecting, which will get higher          18   on projects in Mobile and Panama City and
 19   product yields, and, therefore, economic returns.     19   Charleston, South Carolina where International
 20      Q. Does the company hold some patents?             20   Paper had mills.
 21      A. We do not. We did and we sold those.            21      Q. Was your father a direct employee of
 22      Q. All right. Is there a person who's              22   International Paper?
 23   second in command at the company?                     23      A. Yes.
 24      A. My son-in-law, Steve Adams.                     24      Q. All right. To your knowledge, was your


                                             Page 75                                                    Page 77
  1      Q. What's his background or education or            1   father a direct employee of International Paper
  2   expertise? Is he a chemical engineer?                  2   during the entire time when you shared a residence
  3      A. He is a mining engineer B.S. and                 3   with your father between the ages of 3 and 13?
  4   industrial engineer M.S., Master of Science.           4      A. Yes, sir.
  5      Q. Okay. Now, do you hold an ownership              5      Q. Okay. Do you recall the residential
  6   interest in any other companies?                       6   address of your family home or the street where it
  7      A. No, sir.                                         7   was located in Spring Hill?
  8      Q. I think you indicated earlier the company        8      A. Second Street, Spring Hill, Louisiana. I
  9   that you own as of July of this year, were you         9   don't remember the number.
 10   earning any income from that company?                 10      Q. Do you know if that house is still there?
 11      A. No.                                             11      A. It's still there. I drove by it a couple
 12      Q. When was the last time you earned income        12   of years ago.
 13   from that company?                                    13      Q. Okay. So you could point it out, pick it
 14      A. It would have been about 2009.                  14   out if need be?
 15      Q. Okay. And the company, I think you told         15      A. I can.
 16   me earlier, essentially pays its bills from capital   16      Q. Do you know how far that house was
 17   contributions that you make to the company?           17   located in proximity to the IP mill?
 18      A. Right. That's correct.                          18          MS. PENN: Object to the form.
 19      Q. Are you the sole shareholder?                   19          THE WITNESS: Four or five miles. I
 20      A. Yes.                                            20      drove that on my bicycle delivering papers
 21      Q. Now, you told Mr. Clark earlier that you        21      every day, so I should know exactly, but I'm
 22   were adopted. Do you know how old you were when       22      not sure.
 23   you were adopted?                                     23   BY MR. BIENVENU:
 24      A. I'm guessing three.                             24      Q. So you went -- so was -- how many


                                                                            20 (Pages 74 to 77)
                      Paszkiewicz Court Reporting
               (618) 307-9320 / Toll-Free (855) 595-3577
Case 2:19-cv-12926-EEF-JCW Document 1-10 Filed 10/03/19 Page 22 of 61
                                        James Leoma Gaddy
                                        November 13, 2018
                                            Page 78                                                    Page 80
  1   bedrooms did the house have?                          1   evening or in the after -- when he got home, but he
  2      A. Two.                                            2   would bathe.
  3      Q. Okay. And I think you indicated there           3      Q. Okay. So it was his normal routine he
  4   was one bathroom.                                     4   would bathe on the same day following his shift at
  5      A. One bathroom.                                   5   work?
  6      Q. All right. And the bathroom served as           6          MS. PENN: Objection.
  7   both a normal bathroom and the location where your    7          THE WITNESS: Yes.
  8   mother would launder the clothes?                     8   BY MR. BIENVENU:
  9      A. Correct.                                        9      Q. How old was your father when he passed
 10      Q. Are you aware of any other location in         10   away?
 11   the house where your mother would have laundered     11      A. Well, I have to think for a moment. He
 12   clothing?                                            12   was in his 70s, but I don't -- mid-70s I'm going to
 13      A. Never saw that, so I'm not aware, no.          13   guess.
 14      Q. Okay. Did -- would your father wear            14      Q. Do you know what his cause of death was?
 15   the clothing home that he had worn during his        15      A. I do not.
 16   workday?                                             16      Q. All right.
 17      A. Of course I wasn't present, just --            17      A. He lived in a small town in northwest
 18      Q. Whatever you can recall.                       18   Arkansas at the time of his death. He had a small
 19      A. But I would say yes.                           19   farm there.
 20      Q. Okay. And your father was a brick              20      Q. And you told us earlier that after your
 21   mason?                                               21   parents divorced your mother went to work at
 22      A. Yes, sir.                                      22   International Paper.
 23      Q. Roughly how do you know that, just word        23      A. Yes.
 24   of mouth from dad?                                   24      Q. What was her job at IP?


                                            Page 79                                                    Page 81
  1      A. Yeah.                                           1      A. She worked in payroll.
  2      Q. Do you know of your father working in any       2      Q. So that would have been an office job?
  3   craft or job other than brick masonry?                3      A. Office job.
  4      A. Do not.                                         4      Q. All right. And where did you attend high
  5      Q. Can you tell me what do you recall, if          5   school in Spring Hill?
  6   any, about the condition of your father's clothing    6      A. At Spring Hill High School.
  7   when he would arrive home at the end of the day?      7      Q. Okay. And how old were you when you
  8          MS. PENN: Object to form.                      8   graduated?
  9          THE WITNESS: I don't have any memory           9      A. 18.
 10      of anything special. He would just come in in     10      Q. And did you go straight from high school
 11      his work clothes.                                 11   to your freshman year at Louisiana Tech?
 12   BY MR. BIENVENU:                                     12      A. I did.
 13      Q. Did you -- did your father work straight       13      Q. All right. And I know you told us about
 14   days, in other words, did he work a normal --        14   the summer jobs. When you enrolled at
 15      A. He did.                                        15   Louisiana Tech and you obtained your B.S., did you
 16      Q. -- nine-to-five short shift?                   16   obtain your B.S. in chemical engineering?
 17      A. Yes.                                           17      A. I did. When I enrolled, my initial
 18      Q. Do you know whether, for example, it was       18   choice of a major was chemistry, which I changed, I
 19   your father's routine that at some point before he   19   think about a year and a half later to chemical
 20   would go to sleep at night whether or not he would   20   engineering.
 21   bathe or shower?                                     21      Q. Did you live in a dormitory at
 22      A. Yeah, he would bathe.                          22   Louisiana Tech?
 23      Q. Okay.                                          23      A. I did.
 24      A. I don't remember whether it was in the         24      Q. Do you know the name of the dormitory


                                                                           21 (Pages 78 to 81)
                      Paszkiewicz Court Reporting
               (618) 307-9320 / Toll-Free (855) 595-3577
Case 2:19-cv-12926-EEF-JCW Document 1-10 Filed 10/03/19 Page 23 of 61
                                         James Leoma Gaddy
                                         November 13, 2018
                                             Page 82                                                   Page 84
  1   where you lived?                                       1       A. Don't remember.
  2       A. I do not.                                       2       Q. Do you know if it was in a part -- do you
  3       Q. Did you live in dormitories your entire         3   know what part of town it might have been in?
  4   time at Louisiana Tech?                                4       A. Don't remember. Sorry.
  5       A. Yes.                                            5       Q. Where were you married?
  6       Q. Do you know the names of any of the             6       A. In Gibsland, Louisiana.
  7   dormitories where you resided when you were at         7       Q. Is that where your wife was from?
  8   Louisiana Tech?                                        8       A. That was my wife's home.
  9       A. Sorry, I don't.                                 9       Q. I know you were asked about the names of
 10       Q. That's okay.                                   10   your children. Who is the older child, your son or
 11             Now, it's following your graduation         11   your daughter?
 12   from Louisiana Tech that you went to work at Ethyl    12       A. Son.
 13   Corporation; is that right?                           13       Q. Okay. And do you know your son's age or
 14       A. That's correct.                                14   when he was born?
 15       Q. Okay. How did you end up at Ethyl              15       A. He's 61, so whatever that arithmetic
 16   Corporation?                                          16   tells us.
 17       A. Well, I was looking for -- I was               17       Q. Where does your son currently live?
 18   interviewing for jobs, and most of the interviewees   18       A. He lives here in Fayetteville.
 19   at that time of the year were in the natural gas      19       Q. And you currently reside with your
 20   processing business, and I was really interested in   20   daughter in a father-in-law suite?
 21   chemicals.                                            21       A. Yes. I guess you would call it that.
 22             The department chairman at the time         22       Q. Okay. And how old is your daughter?
 23   knew the president or the plant manager, anyway,      23       A. My daughter is two years younger than my
 24   for Ethyl in Baton Rouge, and he called and got me    24   son. She's 59.


                                             Page 83                                                   Page 85
  1   an interview, which I then received an offer of        1      Q. Do any of the grandchildren or
  2   employment and accepted and I worked there then the    2   great-grandchildren reside with you currently?
  3   five years.                                            3      A. No.
  4       Q. Do you remember who the plant manager was       4      Q. When you worked at Ethyl in the 1950s,
  5   during that time?                                      5   did you have any relatives who worked at the
  6       A. Jim. I can't recall his last name.              6   company at the same time as you?
  7       Q. Now, moving forward, you left Ethyl in          7      A. No.
  8   approximately 1959; is that right?                     8      Q. Do you know the names of any other
  9       A. I think it was -- yes -- well, it was end       9   engineers or other Ethyl employees who you still
 10   of 1959, I suppose. I had some notes with those       10   may keep up with who are still around who might
 11   times on it, but I misplaced them.                    11   have worked with you?
 12       Q. That's all right. Now, when you lived          12      A. I remember a few names, but we have lost
 13   in -- were you married at the time when you worked    13   contact over the years.
 14   at --                                                 14      Q. What are some of the names you remember?
 15       A. Married in my -- the end of our sophomore      15      A. There was a little Cajun guy named
 16   year we were married.                                 16   Currie St. Pierre, a very gullible guy.
 17       Q. And where did you and your wife live when      17      Q. Okay. Was he an engineer?
 18   the two of you were living in Baton Rouge?            18      A. He was a chemical engineer from LSU.
 19       A. We lived in -- you said in Baton Rouge?        19      Q. All right.
 20       Q. Yes, sir.                                      20      A. Another chemical engineer from St. Louis.
 21       A. We lived in an apartment for the first         21   Goodness, I can't remember.
 22   couple of years, and then we bought a house in the    22      Q. Do you remember an individual named
 23   Broadmoore Subdivision it was called at the time.     23   Fred Hamilton?
 24       Q. Okay. Where was the apartment located?         24      A. The name sounds vaguely familiar, but I


                                                                           22 (Pages 82 to 85)
                       Paszkiewicz Court Reporting
                (618) 307-9320 / Toll-Free (855) 595-3577
Case 2:19-cv-12926-EEF-JCW Document 1-10 Filed 10/03/19 Page 24 of 61
                                         James Leoma Gaddy
                                         November 13, 2018
                                             Page 86                                                    Page 88
  1   don't remember him.                                    1   the gas before they distributed it.
  2       Q. He would have been a maintenance                2      Q. Okay.
  3   superintendent in the 1950s. Does that ring a          3      A. So my job there was in the chemical
  4   bell?                                                  4   section to -- and later was in charge of doubling
  5       A. No.                                             5   the capacity of the cement plant in Forman.
  6       Q. Do you remember a man named Don Kirk?           6      Q. Did you ever work at the chemical plant
  7       A. No.                                             7   in Pine Bluff?
  8       Q. Do you remember a man named                     8      A. I visited there. It was in the area of
  9   Johnny Guillot?                                        9   my responsibility for technical service or
 10       A. No.                                            10   technical improvement.
 11       Q. Do you remember a man named                    11      Q. Okay. When you worked at the cement
 12   Wallace Armstrong?                                    12   plant, were you permanently -- was that more or
 13       A. Sounds vaguely familiar, but I don't           13   less permanently assigned there from '60 to '66, in
 14   remember specifically.                                14   Forman?
 15       Q. Now, skipping ahead, you told us earlier       15      A. No. I lived in Shreveport and was only
 16   that you worked at -- well, first of all, why did     16   the last year, I think, that we built the -- or
 17   you leave Ethyl?                                      17   increased the capacity of the cement plant in
 18       A. Well, it's -- it was a family decision.        18   Forman, and that was my project, my responsibility.
 19   My mother lived alone, and my grandmother, her        19      Q. Where did you work, and what did you do
 20   mother was -- became incapacitated, and so she        20   when you first started with Arkla Chemical in 1960?
 21   moved in from her home in Little Rock with my         21      A. I lived in Shreveport, was responsible
 22   mother in Spring Hill. My in-laws lived in the        22   for improving the operation of the caustic chlorine
 23   little town of Gibsland, so our family was            23   plant in Pine Bluff and also some of the gas plants
 24   concentrated in North Louisiana.                      24   that they operated.


                                             Page 87                                                    Page 89
  1      Q. Okay.                                            1      Q. Okay. Did you physically work at the
  2      A. And so we decided to go home basically.          2   caustic chlorine plant in Pine Bluff?
  3      Q. So it was nothing -- you did not have            3      A. Did not physically operate any of the
  4   problems working at Ethyl that caused you to leave?    4   equipment. I visited there. I was responsible for
  5      A. Oh, no.                                          5   technical service to that facility.
  6      Q. You just wanted to go back to where your         6      Q. Okay.
  7   family roots were located?                             7      A. But I was there infrequently.
  8      A. Right.                                           8      Q. All right. Let's talk a little bit about
  9      Q. Now, you told Mr. Clark earlier that you         9   that.
 10   worked for Arkla Chemical between 1960 and 1966; is   10            A caustic chlorine plant is basically
 11   that right?                                           11   taking brine and is separating chlorine, and then
 12      A. That's correct.                                 12   the by-products are going to be chlorine --
 13      Q. What did you do for that company?               13      A. Sodium hydroxide.
 14            Well, first of all, was that a               14      Q. Yeah, a weak caustic soda --
 15   chemical manufacturing facility?                      15      A. Right.
 16      A. It is a subsidiary of Arkla Gas, the            16      Q. -- and nitrogen?
 17   utility company in Arkansas and parts of              17      A. No, no nitrogen.
 18   North Louisiana.                                      18      Q. What else comes off of that?
 19      Q. Okay.                                           19      A. Nothing.
 20      A. And they had a cement plant in Forman,          20      Q. Does hydrogen come off of that? Is there
 21   Arkansas. They had a chemical plant in Pine Bluff,    21   any gas that comes off the brine?
 22   Arkansas; and I don't think they had any other        22      A. No.
 23   manufacturing plants other than processing natural    23      Q. Okay. Were they using chlorine cells to
 24   gas and extraction of some of the chemicals from      24   manufacture --


                                                                            23 (Pages 86 to 89)
                      Paszkiewicz Court Reporting
               (618) 307-9320 / Toll-Free (855) 595-3577
Case 2:19-cv-12926-EEF-JCW Document 1-10 Filed 10/03/19 Page 25 of 61
                                         James Leoma Gaddy
                                         November 13, 2018
                                             Page 90                                                    Page 92
  1      A. Uh-hum.                                          1       A. Probably overnight, parts of two days.
  2      Q. -- the chlorine?                                 2       Q. Did they have a cell refurbishing
  3      A. Yes.                                             3   operation at that facility where they would have to
  4      Q. Do you know in particular what type of           4   essentially refurbish the cell after the cell had
  5   cell they were using? Were they using an asbestos      5   deteriorated over its useful life?
  6   diaphragm on the chlorine cells?                       6       A. I guess I don't understand the term
  7      A. Don't remember. Don't know.                      7   refurbishing.
  8      Q. Okay. Well, obviously in a chlorine cell         8       Q. Well, earlier you were talking to
  9   there's going to be a cathode and an anode,            9   Mr. Clark about the fact that the sodium cells
 10   correct?                                              10   would have a certain life, and then after that,
 11      A. Right.                                          11   they would have to be changed out and essentially
 12      Q. Do you know whether the cathode                 12   rebuilt.
 13   contained any form of diaphragm that would be used    13       A. Right.
 14   as a medium to separate the chemicals?                14       Q. Was the same true for chlorine cells at
 15      A. I don't remember. Sorry.                        15   Arkla Chemical or do you know?
 16      Q. Okay. Did you ever have to refurbish a          16       A. No, the cells at Ethyl operated at
 17   chlorine cell?                                        17   1500 degrees, very high, a very difficult
 18      A. No.                                             18   environment than the caustic chlorine cells, which
 19      Q. And when you say you were responsible for       19   were essentially at room temperature --
 20   improving the operation of the caustic chlorine       20       Q. Okay.
 21   plant, what sort of improvements were you             21       A. -- or slightly elevated.
 22   responsible for designing?                            22       Q. Now, in the chlorine cells, though, they
 23      A. Well, the process is fairly standard with       23   still use electricity essentially --
 24   decent efficiencies, and so there was not a great     24       A. They did --


                                             Page 91                                                    Page 93
  1   capacity for increasing the production or the          1      Q. -- to separate the chlorine from the
  2   efficiency of the plant, so it was a matter            2   caustic soda?
  3   primarily of maintaining the operating time for the    3      A. Yes.
  4   cells.                                                 4      Q. Have you kept up or are you aware of any
  5       Q. Were you involved in trying to improve          5   individuals who were still around who might have
  6   operational efficiencies, or were you constructing,    6   worked with you when you were working in Arkla
  7   for example, smaller pilot plants that might --        7   Chemical between 1960 and 1966?
  8       A. No.                                             8      A. That's 50-some-odd, 60 years. Everybody
  9       Q. -- test out new processes?                      9   else is dead probably.
 10       A. No experiments like that.                      10      Q. Yeah. And I don't expect you to
 11       Q. Okay. So you were living in Shreveport,        11   necessarily have an answer, but if there is
 12   the caustic plant was in Arkansas. Physically         12   somebody, I'm just trying to find out --
 13   where was your office or your work location?          13      A. I don't know of anybody.
 14       A. Shreveport.                                    14      Q. Okay. And so how long, when you were
 15       Q. Was it an office job?                          15   working at Arkla Chemical, did you have the job
 16       A. Yes.                                           16   responsibility of improving the operation of the
 17       Q. And you would make field visits as             17   caustic chlorine plant?
 18   necessary?                                            18      A. It was -- I don't remember exactly when
 19       A. Right.                                         19   they bought that, but it was from the -- probably
 20       Q. How often would you visit the chlorine         20   the middle of my term at Arkla that they bought
 21   plant of Arkla Gas -- or Arkla Chemical?              21   that facility.
 22       A. Four, five times a year.                       22      Q. And then what did you do after that?
 23       Q. Would those visits be one single day or        23      A. I was responsible for -- was a project
 24   multiple days?                                        24   engineer for the expansion of the cement plant at


                                                                           24 (Pages 90 to 93)
                      Paszkiewicz Court Reporting
               (618) 307-9320 / Toll-Free (855) 595-3577
Case 2:19-cv-12926-EEF-JCW Document 1-10 Filed 10/03/19 Page 26 of 61
                                         James Leoma Gaddy
                                         November 13, 2018
                                             Page 94                                                    Page 96
  1   Forman, Arkansas.                                      1       A. Yes.
  2       Q. Is this basically Portland cement?              2       Q. Did you ever have to go inside of the
  3       A. Portland cement.                                3   kiln?
  4       Q. Any hot processes involved at that              4       A. No.
  5   facility?                                              5       Q. Did you ever have to do any sort of work
  6       A. Right. The production of the cement             6   or inspection in the actual operating parts of the
  7   itself is in a kiln at high temperatures.              7   facility, or was it just an office job?
  8       Q. So this isn't a concrete plant, this is         8       A. It was primarily an office job, design
  9   where cement is actually being made?                   9   and supervision of construction and that sort of
 10       A. That's correct.                                10   activity.
 11       Q. Okay. And what was the heat source of          11       Q. Would you be involved in the design and
 12   the kiln?                                             12   construction of pilot plants at Arkla Chemical?
 13       A. It was natural gas.                            13       A. There were no pilot plants, so no.
 14       Q. Did they use any industrial steam at that      14       Q. Would you have ever come into
 15   facility, either for heat or to power any of the      15   contact with any hot thermal insulation or be in
 16   mechanical equipment?                                 16   the area where thermal insulation was being
 17       A. I do not remember. I'm sorry.                  17   manipulated or disturbed?
 18       Q. Okay. Was hot thermal insulation used at       18          MS. PENN: Object to form.
 19   that facility?                                        19          THE WITNESS: I don't think so. Don't
 20           MS. PENN: Object to form.                     20       recall, but...
 21           THE WITNESS: Most likely.                     21   BY MR. BIENVENU:
 22   BY MR. BIENVENU:                                      22       Q. Okay. So when you were at the cement
 23       Q. Why do you say that? Why would it be           23   plant, you said you were in charge of doubling
 24   likely that there would have been hot insulation      24   capacity. Was that done by adding onto the

                                             Page 95                                                    Page 97
  1   used at that facility?                                 1   facility?
  2      A. Well, just because it was a high                 2       A. It was, yes, sir.
  3   temperature operation. I'm just speculating,           3       Q. So was the size of the facility itself
  4   really.                                                4   doubled?
  5      Q. Are you speculating that it's high               5       A. I don't remember specifically, but
  6   temperature or you're not speculating that it was a    6   approximately doubled.
  7   high temperature?                                      7       Q. Do you know if that facility still
  8      A. No, it was definitely a high                     8   exists?
  9   temperature.                                           9       A. I do not. I drove within 30 miles of it
 10      Q. Okay. And so there was the need in              10   recently, and was going to go by there and see, but
 11   various aspects to contain and regulate heat with     11   I didn't want to waste that hour, so I...
 12   insulation, right?                                    12       Q. So were you essentially the construction
 13      A. Yes.                                            13   site supervisor of the new construction?
 14         MS. PENN: Object to form.                       14       A. No. I was the project engineer --
 15   BY MR. BIENVENU:                                      15       Q. Oh, okay.
 16      Q. Okay. Do you know what were the                 16       A. -- responsible for the design and -- but
 17   operating temperatures of the kiln?                   17   nothing to do directly with the construction.
 18      A. It's been too many years. I'm sorry, I          18       Q. Okay. Did you ever have to do any field
 19   don't remember.                                       19   inspection as the project engineer to see how
 20      Q. Okay. I mean, was it 1800 degrees or            20   things were going or to see if things were being
 21   500 degrees?                                          21   built according --
 22      A. Oh, it's 1800 plus, I think, in the             22       A. I was on-site frequently and inspected
 23   hottest area.                                         23   the construction.
 24      Q. Was the kiln lined with firebrick?              24       Q. Was construction going on while you would


                                                                            25 (Pages 94 to 97)
                      Paszkiewicz Court Reporting
               (618) 307-9320 / Toll-Free (855) 595-3577
Case 2:19-cv-12926-EEF-JCW Document 1-10 Filed 10/03/19 Page 27 of 61
                                         James Leoma Gaddy
                                         November 13, 2018
                                             Page 98                                                   Page 100
  1   be performing your inspection?                         1      A. No, lived in Shreveport.
  2       A. Yes.                                            2      Q. You commuted?
  3       Q. Do you know who the general contrac -- do       3      A. Commuted.
  4   you recall the name of the general construction        4      Q. How far is that commute?
  5   contractor who did that?                               5      A. Oh, an hour and a half maybe.
  6       A. Kaiser Engineers, Oakland, California.          6      Q. Once that job was complete with Arkla
  7       Q. As part of the engineering -- and I'm           7   Chemical, what did you do for them after that?
  8   not expecting you to recall the detailed content of    8      A. I went back to graduate school.
  9   any engineering specification -- but do you recall     9      Q. Okay. And so that's when you would have
 10   there being insulation specifications that would      10   gone and obtained your Master's at the University
 11   have been created for that design?                    11   of Arkansas?
 12          MS. PENN: Object to the form.                  12      A. Right.
 13          THE WITNESS: I don't remember, but             13      Q. And that would have been roughly 1966 to
 14       most probably.                                    14   1967?
 15   BY MR. BIENVENU:                                      15      A. Right.
 16       Q. Well, do you know whether or not the           16      Q. Was that in chemical engineering?
 17   kiln -- do you know, for example, whether or not      17      A. It was.
 18   the kiln required any insulation?                     18      Q. Then you went to the University of
 19       A. The purpose of the kiln is to get the raw      19   Tennessee and did your Ph.D. from 1967 to 1969?
 20   material at high temperature and not necessarily to   20      A. Correct.
 21   cool it, and so I would -- I think that the answer    21      Q. Was that also in chemical engineering?
 22   is no.                                                22      A. Right.
 23       Q. Okay. What were the feedstocks for             23      Q. What was the topic of your research
 24   that kiln?                                            24   dissertation?


                                             Page 99                                                   Page 101
  1       A. It was the mined material that they made        1      A. The stochastic optimization of chemical
  2   the cement from that was fed into the kiln; and at     2   plants.
  3   that high temperature as it flowed through, it         3      Q. What does that mean?
  4   converted to cement.                                   4      A. Well, when you design a plant, you have
  5       Q. Okay. Well, so there is -- there's some         5   to specify temperatures and pressures and other
  6   sort of reaction that goes on in the kiln?             6   parameters which are variable and are going to vary
  7       A. Yes.                                            7   through the course of the operation of that
  8       Q. And then the product that is created from       8   facility, but that's never accounted for.
  9   the reaction then has to be transported to some        9             You have to pick a condition and
 10   other process?                                        10   design the plant to that condition unless you do
 11       A. No other process, it's the final product       11   some other procedure, which I call stochastic
 12   as it comes out.                                      12   optimization, which allowed you to vary the inputs
 13       Q. Okay. Well, once it comes out of the           13   and then to get a probability curve for the proper
 14   kiln, where does it go and how is it transported      14   design.
 15   there?                                                15      Q. Obviously -- would you agree that part
 16       A. It -- through a series of conveyors it's       16   of chemical engineering is designing processes that
 17   transported to the bagging area where they bagged     17   are able to regulate and stabilize various
 18   it.                                                   18   temperatures and pressures involved in the process
 19       Q. Solid material?                                19   of making that particular chemical?
 20       A. Solid.                                         20      A. That's correct, the conditions,
 21       Q. Okay. Is that the last -- what other --        21   concentration, temperature, pressure and flow rate.
 22   after -- how long did that project take?              22      Q. Was the use of insulation as a regulator
 23       A. About a year.                                  23   of heat something that you would have studied as
 24       Q. Did you move to Forman for that project?       24   part of your chemical engineering studies in the


                                                                          26 (Pages 98 to 101)
                      Paszkiewicz Court Reporting
               (618) 307-9320 / Toll-Free (855) 595-3577
Case 2:19-cv-12926-EEF-JCW Document 1-10 Filed 10/03/19 Page 28 of 61
                                         James Leoma Gaddy
                                         November 13, 2018
                                            Page 102                                                   Page 104
  1   1960s?                                                 1   chemical engineering department today is in the
  2       A. No.                                             2   same building?
  3       Q. Okay. In your academic curriculums at           3       A. No. They have a new building.
  4   either the University of Arkansas or the University    4       Q. They have a new building.
  5   of Tennessee, did you ever receive any information     5             Then you went to the University of
  6   during that time indicating that thermal insulation    6   Arkansas in 1980; is that right?
  7   that might contain asbestos could be harmful and       7       A. That's correct.
  8   needed to be controlled?                               8       Q. When did you become -- did you
  9       A. No, sir.                                        9   start -- did you go to the University of Arkansas
 10       Q. Was --                                         10   as the department head?
 11       A. Not a part of the chemical engineering         11       A. I did.
 12   curriculum.                                           12       Q. And you served as the department
 13       Q. I understand. But was the use of               13   head at the University of Arkansas from 1980
 14   thermal -- asbestos-containing thermal insulation     14   until you obtained emeritus status in approximately
 15   something that was generally in use in the 1960s?     15   1989?
 16       A. Yes.                                           16       A. That's correct.
 17       Q. Okay. Were you familiar with general           17       Q. Was there a building where the chemical
 18   engineering standards that might have been            18   engineering department was located at the
 19   promulgated by organizations such as the American     19   University of Arkansas?
 20   Society of Mechanical Engineers, ASME?                20       A. Yes.
 21       A. Not mechanical engineers, no.                  21       Q. And where is that, the building at?
 22       Q. So following your Ph.D. at the University      22       A. There's a new engineering building now
 23   of -- oh, at the University of Tennessee -- at        23   that was constructed while I was there. The old
 24   either your Master's program or your Ph.D. program,   24   chemical engineering building was in the old


                                            Page 103                                                   Page 105
  1   did you ever have to construct any sort of pilot       1   engineering building, which is still there, but
  2   plants as part of that coursework?                     2   used for different purposes.
  3      A. No, sir. My thesis in both cases dealt           3      Q. Do you know when that old engineering
  4   with computer simulations.                             4   building was constructed?
  5      Q. Then you went to work at the University          5      A. I don't. Sorry.
  6   of Missouri in its chemical engineering department?    6      Q. Were there any pilot plants located in
  7      A. In Rolla, Missouri.                              7   the engineering building at the University of
  8      Q. Was your entry level associate                   8   Arkansas?
  9   professor or assistant professor?                      9      A. No.
 10      A. Assistant professor.                            10      Q. Were there any pilot plants located in
 11      Q. Did you obtain tenure at the University         11   the chemical engineering department at the
 12   of Missouri?                                          12   University of Missouri?
 13      A. I did.                                          13      A. No. There were laboratories that the
 14      Q. And when did you become a full                  14   students were required to do experiments in, but no
 15   professor?                                            15   pilot plant as such.
 16      A. I don't remember.                               16      Q. Going back to your childhood --
 17      Q. Was the chemical engineering                    17      A. I wish I could.
 18   department located in a particular building at the    18      Q. Do we all.
 19   University of Missouri?                               19            I guess as an only child, did you
 20      A. Yes.                                            20   have your share of household chores that you would
 21      Q. Do you recall the name of that                  21   have to do?
 22   building?                                             22      A. I don't remember specifically, no.
 23      A. I do not. I'm sorry.                            23      Q. Well, do you ever recall assisting your
 24      Q. Okay. Do you know whether or not the            24   mother cleaning the house?


                                                                       27 (Pages 102 to 105)
                      Paszkiewicz Court Reporting
               (618) 307-9320 / Toll-Free (855) 595-3577
Case 2:19-cv-12926-EEF-JCW Document 1-10 Filed 10/03/19 Page 29 of 61
                                         James Leoma Gaddy
                                         November 13, 2018
                                           Page 106                                                  Page 108
  1      A. No.                                              1   so he may have discussed that with my children.
  2      Q. Okay.                                            2      Q. When was the last time you received
  3      A. No. I'm sure I did, but probably blocked         3   treatment?
  4   that out of my memory.                                 4      A. Tuesday. A week ago.
  5      Q. Dr. Gaddy, what was your spouse's cause          5      Q. Do you have any other treatments
  6   of death?                                              6   scheduled?
  7      A. Alzheimer's.                                     7      A. Don't know. They decide after a few
  8      Q. When you worked at the Oak Ridge                 8   weeks whether to proceed.
  9   Laboratories you indicated that you worked there a     9      Q. Do you have, for example, a CT scan or
 10   couple of summers when you were at the University     10   PET scan scheduled?
 11   of Tennessee.                                         11      A. Oh, no, they did that two or three weeks
 12      A. Only one summer.                                12   ago. I don't remember. We did one early, then
 13      Q. Okay. Do you know whether or not at             13   they did another one two or three weeks ago.
 14   Oak Ridge whether you were working around any         14      Q. Did Dr. Bradford talks to you about the
 15   sources of radiation?                                 15   PET scan?
 16      A. I'm pretty sure I was not. It was an            16      A. Yeah.
 17   office job strictly, no exposure to any kind of       17      Q. What did he tell you?
 18   equivalent or plants.                                 18      A. He said that -- he showed me the scans,
 19      Q. In any of your other -- in any of the           19   and showed me the cancers. And the second time he
 20   work that you might have done in the field of         20   showed me again, and you can clearly see that the
 21   chemical engineering, do you know whether or not      21   cancer had grown and progressed, so that was a
 22   you have been exposed to sources of radiation that    22   message I got from that.
 23   you're aware of?                                      23      Q. Now --
 24      A. Not aware of that I have been.                  24      A. Not good news.


                                           Page 107                                                  Page 109
  1       Q. All right. I want to ask you a couple of        1       Q. I'm sorry to hear that.
  2   questions now, Dr. Gaddy, just about your medical      2             Earlier you had told your attorney
  3   history and your current treatment.                    3   that you had had a situation back in July where
  4            Are you currently being treated by an         4   they removed some fluid from your chest.
  5   oncologist?                                            5       A. Uh-hum.
  6       A. Correct.                                        6       Q. Have you had to do that again?
  7       Q. And what is that physician's name?              7       A. No, but I'm going to talk to him about
  8       A. I don't remember his first name. It's           8   that tomorrow. I have an appointment with him. I
  9   Bradford, Dr. Bradford at the Highlands Oncology       9   have severe shortness of breath, I guess you call
 10   Clinic.                                               10   it severe. So it's time, from my perspective
 11       Q. And you have received three treatments         11   anyway, to try to correct that.
 12   of Keytruda?                                          12       Q. Are you taking any pain medication?
 13       A. Yes, sir.                                      13       A. No.
 14       Q. Do you understand that Keytruda is what's      14       Q. Is the shortness of breath and the lack
 15   called an immunotherapy?                              15   of energy the primary complaints that you have
 16       A. Right.                                         16   related to your illness?
 17       Q. Dr. Bradford is overseeing that medical        17       A. Yeah.
 18   management of your treatment?                         18       Q. Do you know whether or not the lack of
 19       A. He is.                                         19   energy is a side effect of the Keytruda?
 20       Q. Did Dr. Bradford tell you why he is            20       A. I don't know. I can't say for sure.
 21   recommending Keytruda as opposed to other potential   21       Q. Day-to-day caregiving is being provided
 22   treatment options?                                    22   by your daughter and her husband?
 23       A. He may have, but in the early discussions      23       A. Right. And my son too.
 24   I was not so alert or aware of what was going on,     24       Q. Okay. Everybody is chipping in?


                                                                       28 (Pages 106 to 109)
                      Paszkiewicz Court Reporting
               (618) 307-9320 / Toll-Free (855) 595-3577
Case 2:19-cv-12926-EEF-JCW Document 1-10 Filed 10/03/19 Page 30 of 61
                                        James Leoma Gaddy
                                        November 13, 2018
                                          Page 110                                                 Page 112
  1      A. Everybody is, yeah.                            1       A. Yes.
  2      Q. Where was the hospital where you --            2       Q. What's the name of that doctor?
  3   what was the name of the hospital where they         3       A. Garner.
  4   performed the surgery?                               4       Q. Did you take chemotherapy or radiation?
  5      A. For the removal of the fluid?                  5       A. Radiation.
  6      Q. Yes.                                           6       Q. Where was the -- do you remember the
  7      A. The Washington Regional Hospital here          7   name of the facility where you received the
  8   in Fayetteville.                                     8   radiation?
  9      Q. Are you under the -- are you okay?             9       A. It was here. Dr. Garner is now a doctor
 10      A. Say it again.                                 10   at the Highlands Oncology Clinic. He was at
 11      Q. Are you okay?                                 11   another clinic at the time, however.
 12      A. I'm okay, yeah.                               12       Q. Okay. So Dr. Garner was the radiation
 13      Q. All right. I'm going to ask you a couple      13   oncologist associated with your prostate cancer?
 14   more questions, then we're just going to let you    14       A. Right.
 15   have a break because I know we have been going      15       Q. Was there any surgical treatment
 16   awhile.                                             16   rendered for the prostate cancer?
 17      A. I'm okay.                                     17       A. No. I had the radioactive seeds
 18      Q. Okay. Are you under the care of a lung        18   implanted.
 19   doctor or pulmonologist?                            19       Q. All right. Prior to July of this year,
 20      A. No.                                           20   had you ever been hospitalized for any breathing
 21      Q. Are you under the care of a cardiologist?     21   difficulty?
 22      A. Yes.                                          22       A. Yes.
 23      Q. All right. And what is the cardiologist       23       Q. When was that?
 24   treating you for?                                   24       A. It was with the congestive heart failure.

                                          Page 111                                                 Page 113
  1       A. I have heart failure. I'm not sure            1   That's I guess why I make a connection between an
  2   that's accurate as I think back about my history.    2   early problem with the mesothelioma.
  3   I'm not sure it's not all the same problem.          3       Q. When did you first -- earlier you were
  4             It's a matter of fluid in your lungs       4   telling Mr. Clark that when you went to see the
  5   for heart failure, for example. And I'm not sure     5   doctor and you had the fluid removed that you knew
  6   that's not the result of the initial or -- the       6   something was wrong, you didn't know how -- you
  7   initial instances of the mesothelioma.               7   didn't know that it was cancer.
  8       Q. Have you experienced congestive heart         8            I guess my point is how long have
  9   failure before?                                      9   you had some symptoms with respect to breathing
 10       A. Well, yeah. It was a couple of years         10   difficulty or any other issues that caused you
 11   ago.                                                11   ultimately to seek medical attention this past
 12       Q. Has any doctor ever told you that the        12   summer?
 13   congestive heart failure is associated with         13       A. I'm not sure. Would you start over?
 14   mesothelioma?                                       14       Q. Yeah, let me --
 15       A. No. No. That's my conjecture because         15       A. I mean, I suspected, after the
 16   the symptoms were the same.                         16   mesothelioma was diagnosed, I have suspected that
 17       Q. All right. Prior to your diagnosis this      17   those other incidents, even the heart failure
 18   past July, had you ever been previously diagnosed   18   diagnosis, was a part of the same problem, because
 19   with any form of cancer?                            19   my fluid built up.
 20       A. I had prostate cancer.                       20             When the fluid builds up, then you
 21       Q. And when did that occur?                     21   can't breathe and the doctors immediately think
 22       A. Oh, it's been 10 years ago, maybe 15.        22   about heart trouble.
 23       Q. Were you treated by a urologist for          23       Q. I guess my question is: How long had you
 24   that?                                               24   been having breathing difficulties before July of


                                                                     29 (Pages 110 to 113)
                     Paszkiewicz Court Reporting
              (618) 307-9320 / Toll-Free (855) 595-3577
Case 2:19-cv-12926-EEF-JCW Document 1-10 Filed 10/03/19 Page 31 of 61
                                        James Leoma Gaddy
                                        November 13, 2018
                                           Page 114                                                  Page 116
  1   this year?                                            1      A. Right.
  2       A. Well, at least a year.                         2      Q. Those were called the TEL buildings,
  3       Q. And before July, did you go see any            3   right?
  4   doctors or physicians about those breathing           4      A. Right.
  5   difficulties?                                         5      Q. Okay. And I think you told your lawyer
  6       A. Well, I was in the hospital at least once      6   you never did any work on the inside of those
  7   with that problem, which the doctor diagnosed as a    7   buildings except for the time when you ran your
  8   heart failure. But I now look back and think that     8   motor scooter into a rope, you really had nothing
  9   it probably was the same thing that I am              9   to do with those processes of those operating
 10   experiencing now.                                    10   areas?
 11       Q. When were you hospitalized -- what            11      A. Right.
 12   hospital were you hospitalized with congestive       12      Q. Now, you were telling Mr. Clark earlier
 13   heart failure?                                       13   that you were assigned when you first started at
 14       A. Washington Regional here.                     14   Ethyl to an area known as the sodium area, correct?
 15       Q. And who was the cardiologist -- is            15      A. Uh-hum.
 16   there -- who's the name of the cardiologist?         16      Q. Okay. The sodium area was where they
 17       A. Ted Fish.                                     17   basically took salt, melted it, heated it up and
 18       Q. Do you take medication related to your        18   then would separate the chlorine, which is the Cl,
 19   heart condition?                                     19   from the Na, which is the sodium, correct?
 20       A. I don't know the answer to that.              20      A. Right. Yes.
 21       Q. Okay.                                         21      Q. The sodium would then be used as a
 22       A. I have forgotten.                             22   feedstock for the tetraethyl lead area, correct?
 23       Q. All right. Dr. Gaddy, we have been going      23      A. Right.
 24   about an hour and ten minutes. Let's go ahead and    24      Q. Okay. You never worked as a maintenance


                                           Page 115                                                  Page 117
  1   try to take, like, a five-minute restroom break --    1   craftsman in the sodium area, correct?
  2       A. All right.                                     2       A. No.
  3       Q. -- then I'll finish up.                        3       Q. Okay. You never worked as an insulator
  4       A. Five minutes by that clock.                    4   in that area, correct?
  5           THE VIDEOGRAPHER: We are going off the        5       A. No.
  6       record at 3:36 p.m.                               6       Q. You never worked as a pipefitter in that
  7                (A short break was taken.)               7   area?
  8           THE VIDEOGRAPHER: We are going on the         8       A. No.
  9       record at 3:47 p.m.                               9       Q. Okay. They also had a craft that was
 10   BY MR. BIENVENU:                                     10   known as sodium day service mechanics.
 11       Q. All right. Dr. Gaddy, I'm going to            11       A. Day service?
 12   change gears now and ask you some questions          12       Q. Sodium day service mechanics. Do you
 13   about your work at Ethyl in Baton Rouge, if that's   13   recall that craft?
 14   okay.                                                14       A. No.
 15       A. Okay.                                         15       Q. Okay. Well, you were telling your lawyer
 16       Q. To give the jury an idea of the bigger        16   earlier that there were people who would come in
 17   operation, the Ethyl facility that was located in    17   and essentially rebuild or refurbish the sodium
 18   Baton Rouge when you worked there, the primary       18   cells, correct?
 19   product that they made was tetraethyl lead which     19       A. Right.
 20   was used as a gasoline additive; is that right?      20       Q. That was a specialized maintenance craft
 21       A. Correct.                                      21   that would do that work, correct?
 22       Q. Okay. There were buildings that actually      22       A. I assume so, yes.
 23   involved the processes that made tetraethyl lead,    23       Q. Okay. Well, in the 1950s, Ethyl had
 24   correct?                                             24   a -- what was known as a maintenance department,


                                                                      30 (Pages 114 to 117)
                      Paszkiewicz Court Reporting
               (618) 307-9320 / Toll-Free (855) 595-3577
Case 2:19-cv-12926-EEF-JCW Document 1-10 Filed 10/03/19 Page 32 of 61
                                         James Leoma Gaddy
                                         November 13, 2018
                                           Page 118                                                    Page 120
  1   correct?                                               1       Q. Okay.
  2      A. I assume so if you -- you're talking             2       A. The other 10 feet was below that.
  3   about the maintenance department for the sodium        3       Q. Okay.
  4   area or --                                             4       A. And so you have this row, two rows,
  5      Q. Well, Ethyl had a maintenance                    5    actually, of the cells that are in the building and
  6   department of employees who did the maintenance        6    there are probably 75 of them or so.
  7   work that was necessary in the TEL and the sodium      7       Q. Okay. But the inside of the cell, the
  8   area, correct?                                         8    anode and the cathode, it's enclosed, correct?
  9      A. I assume so. I don't know about the              9       A. Yeah, sure.
 10   name, but...                                          10       Q. In operation?
 11      Q. You were never assigned to the                  11       A. It's a regular tank almost --
 12   maintenance department at Ethyl?                      12       Q. Okay.
 13      A. No.                                             13       A. -- with an open top.
 14      Q. Okay. You were never a maintenance              14       Q. Okay. And when you say the open top,
 15   supervisor, correct?                                  15    when you were talking about during that period of
 16      A. No.                                             16    the strike when you had to go do an operator's job
 17      Q. Okay. Your background was not in                17    and use that crowbar or whatever to chip away the
 18   mechanical engineering, so you really didn't have     18    material, what you were chipping away was salt?
 19   the expertise on repairing pumps and compressors      19       A. Yes. Solidified salt.
 20   and mechanical equipment, correct?                    20       Q. Solidified salt.
 21      A. That's correct.                                 21       A. Yeah.
 22      Q. Your expertise was assisting in the             22       Q. Because that's what's in the cell being
 23   operational efficiencies of producing sodium in the   23    reacted or separated, correct?
 24   sodium area where you worked, correct?                24       A. Correct.

                                           Page 119                                                    Page 121
  1       A. Right.                                          1      Q. You personally never refurbished a sodium
  2       Q. Okay. Now, the sodium cells that                2   cell, correct?
  3   we're talking about, and you described them as         3      A. No.
  4   having a certain diameter and height, the cells        4      Q. Okay.
  5   themselves were essentially organized as rows of       5      A. I was in contact in the same area as
  6   cells; is that correct?                                6   cells being refurbished, but I never worked on the
  7       A. That's correct.                                 7   refurbishing.
  8       Q. Okay. And the cell itself would be              8      Q. Okay. You personally never removed any
  9   lowered into some sort of shell or other housing,      9   insulation or insulated a sodium cell --
 10   correct?                                              10      A. No.
 11       A. There were two stories in a building.          11      Q. -- is that correct?
 12   The upper floor was a very high ceiling floor with    12      A. That's correct.
 13   fans and air circulation. The lower story was         13      Q. When -- outside of the time period
 14   simply the bottom two thirds of the cells.            14   when the strike took place, did you do hands-on
 15       Q. Okay. But the cell itself, for                 15   work in the sodium area, or did you essentially
 16   example -- when it's in operation, the cell is        16   provide oral or written technical advice to the
 17   effectively encased in some sort of housing or --     17   sodium cell operators?
 18   is it in the ground or is it above ground? How is     18      A. There were times when I would make
 19   it --                                                 19   measurements, take data and analyze those data
 20       A. Well, you have two floors --                   20   and make recommendations on changing operation of
 21       Q. Okay.                                          21   some sort.
 22       A. -- with a solid floor. The cell, which         22      Q. Okay. And you're not -- when you're
 23   is 12, 15 feet tall protruded through the -- into     23   making those measurements, you're not -- are you
 24   the first floor by a matter of 4, 5 feet.             24   disturbing the cell in any way, shape or form?


                                                                        31 (Pages 118 to 121)
                      Paszkiewicz Court Reporting
               (618) 307-9320 / Toll-Free (855) 595-3577
Case 2:19-cv-12926-EEF-JCW Document 1-10 Filed 10/03/19 Page 33 of 61
                                        James Leoma Gaddy
                                        November 13, 2018
                                          Page 122                                                   Page 124
  1      A. Usually not.                                    1   called for the removal of the hydrogen -- I'm
  2      Q. Okay. You said earlier that -- well, in         2   sorry, the sodium.
  3   the sodium area, did you have an office?              3              The sodium would, of course, come
  4      A. No. In the main building I had an               4   up from the cathode or the anode and be collected
  5   office.                                               5   at the -- actually on a riser that it -- came up
  6      Q. Okay.                                           6   from the cell. And the sodium solidifies at a
  7      A. Across the street.                              7   temperature of about 200 degrees and the cell
  8      Q. And so that office -- was that office           8   itself is 1500 degrees, so there's a cooling that
  9   essentially your home base, for lack of a better      9   takes place.
 10   word?                                                10              And if the cooling is too rapid or
 11      A. Yeah.                                          11   uneven, then the sodium will solidify and it won't
 12      Q. I mean, how much time on a given week          12   flow out, and so one of the things that you have
 13   would you spend in the office?                       13   to -- that the operator was responsible for doing
 14          MR. CLARK: Objection. Form.                   14   was keeping that riser open by using a probe to
 15            Also don't guess. He told you he's          15   remove the solidified sodium.
 16      interested in -- remember we're interested in     16              We developed an automatic
 17      what you know. Don't guess.                       17   tickler to actually operate with a cylinder up and
 18          THE WITNESS: Yeah. Two thirds of              18   down that would keep that riser clean.
 19      the time in the office, one third of the time     19       Q. Okay. There was nothing about that
 20      in the plant.                                     20   design or modification that had anything to do with
 21   BY MR. BIENVENU:                                     21   asbestos, correct?
 22      Q. Okay. Were there other chemical                22       A. That's correct.
 23   engineers also located in the office building who    23       Q. Okay. The cathode and the anode inside
 24   were providing technical advice and support to       24   the sodium cell, those are essentially made of


                                          Page 123                                                   Page 125
  1   sodium operations?                                    1   metal; is that right?
  2       A. Yes.                                           2      A. That's correct.
  3       Q. How many other chemical engineers were         3      Q. Okay. The cathode and the anode does
  4   there?                                                4   not have asbestos as a component part?
  5       A. For the sodium area?                           5      A. No.
  6       Q. Yes, sir.                                      6      Q. Okay. Now, when a cell would be
  7       A. Maybe one. I don't remember.                   7   removed or taken out of operation to be either
  8       Q. Okay. One other besides yourself?              8   refurbished or rebuilt, did Ethyl have a craft
  9       A. Besides myself.                                9   known as riggers who would come in and physically
 10       Q. Do you recall the name of that                10   remove that cell so that it could be worked upon?
 11   individual?                                          11      A. Sounds familiar. There were riggers,
 12       A. No.                                           12   but I can't remember specifically.
 13       Q. Okay. Do you know the name, brand             13      Q. Well, you never worked as a rigger,
 14   or manufacturer of any of the materials that might   14   right?
 15   have been used to perform any insulating function    15      A. Never did what?
 16   in the sodium cells?                                 16      Q. You never worked as a rigger?
 17       A. No.                                           17      A. Oh, no.
 18       Q. What type of advice or information            18      Q. And you never supervised any of the
 19   would you try to develop in order to increase the    19   riggers, correct?
 20   efficiencies or the output of sodium in the job      20      A. No.
 21   that you had?                                        21      Q. Okay. Did you also -- you never
 22       A. At times different, but the one I             22   supervised the sodium day service mechanics who
 23   remember as being significant was the installation   23   would actually refurbish or recondition the sodium
 24   and operation of the automatic ticklers they were    24   cells, correct?


                                                                      32 (Pages 122 to 125)
                      Paszkiewicz Court Reporting
               (618) 307-9320 / Toll-Free (855) 595-3577
Case 2:19-cv-12926-EEF-JCW Document 1-10 Filed 10/03/19 Page 34 of 61
                                         James Leoma Gaddy
                                         November 13, 2018
                                            Page 126                                                  Page 128
  1       A. Right. No.                                      1      A. That's correct.
  2       Q. That was another department, another            2      Q. Okay. And so it's drawing air and
  3   organization; is that right?                           3   anything that's in the air pulling it away out the
  4       A. As far as I know, correct.                      4   ventilation system, correct?
  5       Q. Now, during the strike, which I believe         5      A. Well, it's -- I don't remember the
  6   occurred in 1957 --                                    6   arrangement of the fans, but as I recall, the fans
  7       A. Sounds right.                                   7   were pulling air to one side, and so there was
  8       Q. -- there was a period of time where the         8   circulation over other cells that accumulated the
  9   wage roll employees are outside the plant on a         9   potential for asbestos particles to circulate
 10   picket line, correct?                                 10   through the building.
 11       A. Right.                                         11      Q. Okay. Well, if there were asbestos
 12       Q. The management people, which would have        12   particles that there they were adjacent to the
 13   included yourself, then took over operating the       13   sodium cell, the sodium cell itself is encased,
 14   plant during that time period, correct?               14   correct, it's covered?
 15       A. Right.                                         15      A. No.
 16       Q. Okay. Those were long days, long hours         16      Q. The side of the cell isn't basically
 17   because it was a small workforce trying to operate    17   located --
 18   a large plant, correct?                               18      A. The cell is open at the top --
 19       A. Right.                                         19      Q. Okay.
 20       Q. Okay. Now, the maintenance work that           20      A. -- where the solid -- with solid sides
 21   would have been done during the strike would have     21   and a solid bottom, of course.
 22   been performed by the maintenance superintendents     22      Q. There's no insulation that's exposed?
 23   who were part of the management side of the plant,    23      A. Not under normal operation. When
 24   correct?                                              24   they shut the cell down, and refurbish it, then,


                                            Page 127                                                  Page 129
  1      A. Probably.                                        1   of course, it's cooled down and the workers get in
  2      Q. Okay. In other words, you did                    2   and replace the insulation and the brick and so on.
  3   operations work because as an engineer during a        3      Q. Okay.
  4   non-strike period, you were interfacing or             4      A. And the fans then circulate the air --
  5   interacting with the operations side of the sodium     5      Q. Okay.
  6   unit, correct?                                         6      A. -- from those areas.
  7      A. Right.                                           7      Q. The purpose of the fans is to circulate
  8      Q. Okay.                                            8   the air and actually move air so that air changes
  9      A. But in the same building where they              9   within the building, correct?
 10   were repairing cells and where there was lots of      10      A. Well, yeah, and there's a balance. You
 11   circulating air, so lots of exposure, potential.      11   don't -- any heat that you take out of the
 12      Q. Okay. Well, when you also say that, the         12   building, you have to supply through electricity in
 13   sodium building, because of the nature of the         13   the cell.
 14   process, the heat could get excessive inside those    14             And so you don't want to have
 15   buildings, correct?                                   15   excessive circulation so that you're spending more
 16      A. Yeah.                                           16   money keeping the cell at its proper temperature.
 17      Q. Okay. And so there were active                  17      Q. Okay. I'm assuming -- the -- was the
 18   measures to try to increase the circulation of air    18   sodium area of the building -- your office was
 19   and remove heat from the building using ventilation   19   separate from the sodium building --
 20   systems, correct?                                     20      A. Right.
 21      A. Yes.                                            21      Q. -- correct?
 22      Q. Okay. Those ventilation systems would           22             It was in a different building,
 23   respectively be on both sides of the building to      23   correct?
 24   draw air up and out?                                  24      A. Right.


                                                                       33 (Pages 126 to 129)
                      Paszkiewicz Court Reporting
               (618) 307-9320 / Toll-Free (855) 595-3577
Case 2:19-cv-12926-EEF-JCW Document 1-10 Filed 10/03/19 Page 35 of 61
                                         James Leoma Gaddy
                                         November 13, 2018
                                           Page 130                                                    Page 132
  1      Q. And the actual operating area, because of        1   of the industrial steam that was used at Ethyl was
  2   the heat, that wasn't a comfortable place to be,       2   brought in from the Gulf states, Louisiana,
  3   I'm assuming.                                          3   Powerhouse, which essentially was on the other side
  4      A. That's correct.                                  4   of the fence of Ethyl?
  5      Q. Okay.                                            5       A. I don't remember that detail.
  6      A. It gets warm in Baton Rouge as you               6       Q. All right.
  7   know.                                                  7       A. But I don't remember his question.
  8      Q. And so I'm assuming you would go to              8       Q. I think he asked you whether or not --
  9   the operating area on an as-needed basis, it wasn't    9   because there was industrial steam, whether or not
 10   a place that you would just go to for no reason.      10   there were any boilers, and you said you didn't
 11      A. No, if you were taking measurements,            11   know or didn't remember there being boilers.
 12   you would be there, otherwise you would be in the     12       A. Okay.
 13   lunchroom or somewhere.                               13       Q. So we're clear, you don't recall today
 14      Q. Okay. When you worked at Ethyl, were            14   that there were ever any boilers at the Ethyl
 15   you given a pre-employment physical, do you recall?   15   facility?
 16      A. I don't remember.                               16       A. That's correct.
 17      Q. Okay. Do you recall whether as an Ethyl         17       Q. Okay. And you certainly didn't do any
 18   employee you received annual physicals?               18   boiler work on any boiler at the Ethyl facility,
 19      A. I do not.                                       19   correct?
 20      Q. Do you remember whether or not there            20       A. No.
 21   was a medical department that was located on-site?    21       Q. Okay. Do you recall there being safety
 22      A. I do not.                                       22   rules at Ethyl when you were working there?
 23      Q. Okay. You indicated that after you left         23       A. I'm sure there were, yeah.
 24   the sodium area you went to work at a pilot plant     24       Q. Okay.


                                           Page 131                                                    Page 133
  1   at the -- in the ethyl chloride unit, correct?         1      A. But none regarding exposure to asbestos
  2       A. It was not in the ethyl chloride                2   or even exposure to TEL. I don't remember those --
  3   manufacturing area, but it was close to it. But it     3      Q. Okay.
  4   was -- its purpose was to study, at least while I      4      A. -- being restricted.
  5   was in there, study the ethyl chloride process.        5      Q. I'm going to show you a document that
  6       Q. Okay. And so the jury understands, in           6   I'm going to mark as -- I don't know what the next
  7   the sodium area, they're separating sodium and         7   exhibit is.
  8   chlorine, sodium goes to the TEL area and the          8         MR. CLARK: It would be 2. And, David,
  9   chlorine goes to the ethyl chloride unit where it      9      I haven't seen this, so I'm going to -- I'll
 10   is used as a feedstock to make ethyl chloride,        10      look at it with Dr. Gaddy.
 11   correct?                                              11         MR. BIENVENU: I'd like to go ahead
 12       A. Correct.                                       12      and mark it.
 13       Q. Ethyl chloride then goes back into the         13         THE WITNESS: Safety Rules 1950.
 14   TEL area where it's mixed with lead to make           14               (Whereupon, Exhibit
 15   tetraethyl lead, ergo the ethyl in tetraethyl lead,   15                No. 2 was marked for
 16   right?                                                16                Identification, 11/13/2018.)
 17       A. Right. You sure you're an attorney and         17   BY MR. BIENVENU:
 18   not a chemical engineer?                              18      Q. On Page 2 --
 19       Q. I'm not -- I can speak it better than I        19         MR. CLARK: The Table of Contents Page 2
 20   can understand it.                                    20      or --
 21       A. You're doing pretty good.                      21         MR. BIENVENU: Correct. There's a Table
 22       Q. Mr. Clark asked you about whether or not       22      of Contents.
 23   there were boilers at Ethyl.                          23         MR. CLARK: Okay.
 24              Were you aware of the fact that all        24


                                                                       34 (Pages 130 to 133)
                      Paszkiewicz Court Reporting
               (618) 307-9320 / Toll-Free (855) 595-3577
Case 2:19-cv-12926-EEF-JCW Document 1-10 Filed 10/03/19 Page 36 of 61
                                         James Leoma Gaddy
                                         November 13, 2018
                                           Page 134                                                   Page 136
  1   BY MR. BIENVENU:                                       1   document, does this refresh your memory in any way
  2       Q. It says development section safety rules,       2   with respect to the sorts of safety rules that
  3   Ethyl Corporation, Baton Rouge, Louisiana.             3   might have existed at Ethyl in the 1950s?
  4             Do you see that?                             4       A. No. I'm still looking for some safety
  5       A. Yes.                                            5   rules that restrict contact with asbestos or with
  6       Q. Okay. Ethyl Corporation, Baton Rouge,           6   TEL, for that matter.
  7   Louisiana, that's the facility that we have been       7       Q. Well, look on Page 19.
  8   talking about today, correct?                          8          MR. CLARK: One more.
  9       A. Yes.                                            9          THE WITNESS: Handling TEL. Okay.
 10       Q. Okay. The development section                  10   BY MR. BIENVENU:
 11   effectively would have been the research and          11       Q. And on Pages 19, 20, 21, 22 and 23,
 12   development section where you worked on pilot         12   there were, according to this document, detailed
 13   plants at the ethyl chloride facility -- or the       13   rules and procedures with respect to handling
 14   ethyl chloride pilot plant, do you see that?          14   tetraethyl lead, correct?
 15             Would that be correct?                      15       A. It looked like it, but this is the same
 16       A. I'm not following you.                         16   area where the TEL building was that that -- on the
 17          MR. CLARK: Where are you, David?               17   overpressure of the reactors that spilled TEL out
 18   BY MR. BIENVENU:                                      18   onto the adjacent street.
 19       Q. Well, my question is: When you were            19       Q. Okay.
 20   working at a pilot plant, were you essentially in     20       A. So I guess I'm not convinced that they
 21   the research and development department of Ethyl      21   were terribly concerned about TEL contact.
 22   Corporation's Baton Rouge facility?                   22       Q. Okay. Well, if you look at Page 22, do
 23       A. I don't know.                                  23   you see where they have four specific rules related
 24       Q. Okay. If you could go to Page 5? Not           24   to TEL spills?


                                           Page 135                                                   Page 137
  1   the -- the actual Page 5 of the little booklet.        1      A. Yeah.
  2           MR. CLARK: Okay. So we're on Bates             2      Q. Okay.
  3       marked E-00167?                                    3      A. Wash.
  4           MR. BIENVENU: Correct.                         4      Q. How to decontaminate with kerosene?
  5           MR. CLARK: Okay. We're right here.             5      A. Yep. But that, that -- that's not
  6       This column in the middle.                         6   terribly convincing or comforting to know that if
  7   BY MR. BIENVENU:                                       7   you spill some poison on yourself that you got to
  8       Q. Do you see where it says general rules          8   wash it off.
  9   for the laboratory and pilot plant areas?              9             I'd much rather see rules that
 10       A. I do.                                          10   restrict the ways in which the poison can be
 11       Q. Okay. What you were describing earlier         11   spilled --
 12   to Mr. Clark with respect to ethyl chloride, that     12      Q. Okay.
 13   was a pilot plant, correct?                           13      A. -- or come in contact.
 14       A. Yes.                                           14      Q. They're not recommending that it be
 15       Q. Okay. And were some of the chemical            15   spilled, they're just saying --
 16   engineers who worked with you at Ethyl, were some     16      A. Oh, I know, sure.
 17   of them assigned to pilot plants and some of them     17      Q. -- what happens in the event of a spill.
 18   assigned to the laboratory?                           18      A. Yeah. Sure.
 19       A. You mean in the pilot plant area?              19          MR. CLARK: David, I'm going to put -- I
 20       Q. Yes.                                           20      need to put an objection on the record. We
 21       A. I don't know the answer specifically.          21      have not seen this document before you just
 22   The people that I worked with were all in the pilot   22      presented it to Dr. Gaddy, so he's looking at
 23   plant and not the laboratory.                         23      it as quickly as he can in response to your
 24       Q. Now that I have shown you this                 24      questions, but I don't know that he ever


                                                                       35 (Pages 134 to 137)
                      Paszkiewicz Court Reporting
               (618) 307-9320 / Toll-Free (855) 595-3577
Case 2:19-cv-12926-EEF-JCW Document 1-10 Filed 10/03/19 Page 37 of 61
                                         James Leoma Gaddy
                                         November 13, 2018
                                            Page 138                                                  Page 140
  1      received it or was made aware of it when he         1   not convinced that I'm protected still. I mean,
  2      was working at Ethyl, and, like I said, we          2   what about in -- well, these rules are not terribly
  3      haven't seen it before just now.                    3   restrictive. I can breathe TEL if it's spilled in
  4          MR. BIENVENU: Okay.                             4   a ventilated area, but not an unventilated area.
  5          THE WITNESS: But just from a very               5       Q. Were you aware of the fact that in
  6      cursory examination, I'm not terribly               6   the 1950s all employees who worked in the TEL area
  7      convinced that these rules would protect -- I       7   were required to carry cartridge respirators on
  8      mean, TEL is very, very dangerous, absorbs          8   their person?
  9      into the skin readily and so I'd much rather        9       A. Yes.
 10      see rules that prevented the contact with TEL      10       Q. Okay. And that was designed to protect
 11      rather than rules for cleaning it off once you     11   them in the event that there became an airborne
 12      got it on you.                                     12   lead in the environment?
 13   BY MR. BIENVENU:                                      13       A. No. I'm not convinced that a canister is
 14      Q. I understand. But insofar as the TEL            14   going to protect you from TEL vapors.
 15   area, that wasn't a process that you worked with or   15       Q. Were you aware in the 1950s of a single
 16   around?                                               16   employee who ever received any sort of fatal injury
 17      A. No, that's correct.                             17   related to lead poisoning?
 18      Q. And so you don't know the engineering or        18       A. I'm not aware, no. The injuries to
 19   the design or the operations procedures that          19   exposure would not appear for several months anyway
 20   existed in the TEL area?                              20   or years.
 21      A. No, all I'm looking at is this document         21       Q. Is that true for tetraethyl lead or do
 22   that you gave me.                                     22   you know?
 23      Q. Okay. All I'm saying, though, is you            23       A. I don't know that for a fact. I'm just
 24   indicated earlier whether or not there were ever      24   assuming that that's the case.


                                            Page 139                                                  Page 141
  1   any rules that regulated TEL. According to this        1      Q. Are you aware of the fact that if lead
  2   document, on Page 19, there are rules that talk        2   essentially is an acute toxin such that you become
  3   about protection when handling TEL, there are          3   overcome you're going to start having neurological
  4   handling and storage procedures, there are             4   deficits almost immediately?
  5   procedures for the disposal and there are              5      A. If you have a heavy dosage of it, yes.
  6   procedures for spills and decontamination of           6      Q. Okay. If you could look to Page 7?
  7   equipment, correct?                                    7      A. Yes.
  8      A. Yes. Yes. Don't spill it on yourself is          8      Q. It says dust and chemical respirators are
  9   what basically this is saying.                         9   also available at stores. Everyone is expected to
 10      Q. Okay. Well, and one of the things, for          10   call for and use them on all occasions when they
 11   example, if you get --                                11   can provide protection.
 12      A. I --                                            12             Do you recall that rule being in
 13      Q. I'm sorry.                                      13   effect at Ethyl as set forth in this 1950
 14      A. I knew that before I went to work there.        14   document?
 15      Q. Okay. Well, for example, on Page 20,            15      A. I do not recall.
 16   there's a reference to using a full-faced GMA black   16      Q. Okay. Do you know one way or the other
 17   canister mask or an air mask when handling TEL in     17   whether or not you ever saw these safety rules?
 18   improperly ventilated areas.                          18      A. Do not know.
 19             Do you see that?                            19      Q. Okay. So you're not saying you didn't
 20      A. Page 20?                                        20   see them, you just can't remember 60 years later
 21      Q. Yeah.                                           21   seeing them, is that a fair statement?
 22      A. Oh, I do see that.                              22      A. I think that's a fair statement, yes.
 23      Q. Okay.                                           23   But, again, I worked in these areas, and I remember
 24      A. In an improperly ventilated area. I'm           24   the precautionary procedures that were supposedly


                                                                        36 (Pages 138 to 141)
                      Paszkiewicz Court Reporting
               (618) 307-9320 / Toll-Free (855) 595-3577
Case 2:19-cv-12926-EEF-JCW Document 1-10 Filed 10/03/19 Page 38 of 61
                                         James Leoma Gaddy
                                         November 13, 2018
                                           Page 142                                                   Page 144
  1   protecting the employees. And they were                1   operations are responsible for giving safety
  2   insufficient, I think.                                 2   instructions to all development section workers on
  3       Q. If you're taking -- would you also              3   this job, would you have followed that rule?
  4   agree -- was there also a development section or a     4       A. If it was made clear, yes.
  5   research library that was available to engineers at    5       Q. Okay.
  6   Ethyl?                                                 6       A. And if it were a solid rule.
  7       A. I don't remember.                               7       Q. Okay.
  8       Q. Okay. If you look on Page 28 --                 8       A. This is a company that sold TEL to be
  9       A. Okay.                                           9   put in gasoline around the world. I don't know how
 10       Q. -- it says that the foregoing safety           10   you can -- how you can escape the liability, I
 11   rules are too brief to cover adequately many of       11   guess, simply by having a written set of rules that
 12   the safety aspects of everyday laboratory             12   may or may not be enforced.
 13   operations.                                           13          MR. BIENVENU: Move to strike.
 14             A better understanding of the useful        14   BY MR. BIENVENU:
 15   safety practices for almost any operation can be      15       Q. Dr. Gaddy, I'm really asking you if you
 16   had by referring to literature in the development     16   had been provided these rules, okay, as an
 17   section library in that it lists things such as       17   engineer, would you have read these rules?
 18   Industrial Hygiene and Toxicology by Patty,           18       A. Yeah.
 19   industrial toxicology, industrial solvents.           19       Q. Okay. And would you have --
 20             Do you remember one way or the              20       A. And I would have concluded that TEL is
 21   other whether or not these materials were available   21   a bad actor.
 22   to engineers who might come into contact with         22       Q. Okay.
 23   things in the workplace that could be potentially     23       A. And I need to clean it off of myself if
 24   hazardous?                                            24   it spills on me very quickly.


                                           Page 143                                                   Page 145
  1       A. I do not remember.                              1       Q. Okay.
  2       Q. Okay.                                           2        A. And so... Anyway...
  3       A. But just having some written                    3       Q. And these rules provided guidelines and
  4   recommendations is really insufficient protection.     4   recommendations on how to manage contact with TEL
  5   There needs to be very solid practices that are put    5   if it gets on your skin?
  6   into effect, and I come back to the fact that these    6        A. Yeah, but the whole point is it shouldn't
  7   TEL reactors are discharging into the atmosphere       7   get on my skin.
  8   when they overpressure, and...                         8       Q. I understand.
  9       Q. Well, let me ask you this: Dr. Gaddy, if        9        A. You shouldn't get it in my gas tank. I
 10   you received these safety rules --                    10   don't see how this would inspire me to try to be
 11       A. Yeah.                                          11   careful about having accumulated TEL. Anyway...
 12       Q. -- and it was standard procedure for all       12       Q. Dr. Gaddy, I'm also showing you another
 13   employees to receive these procedures, including      13   document. We'll mark this -- I'm not sure what
 14   engineers, would you have made every effort to        14   number.
 15   follow whatever was outlined and required by these    15           MR. CLARK: We'll be on 3.
 16   safety rules?                                         16           MR. BIENVENU: This will be
 17       A. Well, I'm a young engineer. I'm going to       17       Exhibit No. 3.
 18   do what I'm told to do.                               18           MR. CLARK: So, again, I have to place an
 19       Q. Okay.                                          19       objection on the record, I and Dr. Gaddy, as
 20       A. I'm not going to take any initiative to        20       far as I know, have not seen this document
 21   tell a senior guy who's been there 30 years or        21       before just now.
 22   20 years how to perform his job.                      22                (Whereupon, Exhibit
 23       Q. All right. Well, if the rules state that       23                 No. 3 was marked for
 24   chemists or engineers in direct charge of             24                 Identification, 11/13/2018.)


                                                                       37 (Pages 142 to 145)
                      Paszkiewicz Court Reporting
               (618) 307-9320 / Toll-Free (855) 595-3577
Case 2:19-cv-12926-EEF-JCW Document 1-10 Filed 10/03/19 Page 39 of 61
                                        James Leoma Gaddy
                                        November 13, 2018
                                          Page 146                                                  Page 148
  1          THE WITNESS: I don't see my picture           1       Q. Okay. Well, if you ever had to go into
  2      here.                                             2   a process area where your clothing could become --
  3          THE VIDEOGRAPHER: We're near 4:30             3   come into contact with things, was clothing
  4      right now.                                        4   available to you, clean clothing from the company
  5   BY MR. BIENVENU:                                     5   that you could wear and then change before you went
  6      Q. Dr. Gaddy, this is a document entitled         6   home?
  7   The Safe Worker at Ethyl. See on Page 1, it says     7       A. I do not think so.
  8   Ethyl Corporation, Baton Rouge plant?                8       Q. Well, are you saying you don't remember,
  9      A. Correct.                                       9   or --
 10      Q. Is that the facility where you were           10       A. I never saw or even thought about
 11   working in the 1950s?                               11   changing clothes to go into the plant and come
 12      A. Yes.                                          12   back. It was not certainly a requirement.
 13      Q. Okay. On Page 3, there's a reference          13       Q. If you go back to Exhibit No. 2? And I'm
 14   to a signature of C.W. Bond, resident manager.      14   going to direct your attention to Page 14.
 15      A. Okay.                                         15       A. Okay.
 16      Q. Do you recall Clint Bond being the            16       Q. We talked earlier about rules related to
 17   resident manager at Ethyl when you were working     17   TEL because that was a product being made at Ethyl,
 18   there in the 1950s?                                 18   correct?
 19      A. I do not.                                     19       A. Right.
 20      Q. Okay. Do you ever recall -- well, do          20       Q. Okay. There also were what were known
 21   you recall one way or the other whether you         21   as volatile organic compounds also being made.
 22   received and reviewed the document entitled The     22   That would have involved the ethyl chloride area
 23   Safe Worker at Ethyl?                               23   where you were working.
 24      A. I do not recall.                              24       A. Right.


                                          Page 147                                                  Page 149
  1      Q. Okay. And you're not saying -- you just        1      Q. Okay. For example, on Page 16, there
  2   can't remember --                                    2   are rules dealing with volatile organic compounds,
  3      A. I do not.                                      3   and one of those compounds under E-3 is ethyl
  4      Q. -- seeing this 60 years ago, correct?          4   chloride.
  5      A. Yes.                                           5             Do you see that?
  6      Q. Okay. If you can go -- well, to                6      A. I do.
  7   Pages -- Page 19, and it's entitled Respirators,     7      Q. Okay. The ethyl chloride unit, or that
  8   and there is an illustration of a man using a        8   process, that was a closed system, correct?
  9   double-cartridge respirator?                         9      A. The production of it?
 10      A. Correct.                                      10      Q. Yes, sir.
 11      Q. Do you recall seeing these respirators at     11      A. Yes.
 12   Ethyl Corporation when you were working there in    12      Q. Okay. So all of the actual material is
 13   the 1950s?                                          13   contained in tanks, in piping purposely designed
 14      A. I do not.                                     14   not to allow those chemicals to come into contact
 15      Q. Okay. Are you saying they weren't there,      15   with the atmosphere, correct?
 16   or you just can't recall 50 years later?            16      A. Correct.
 17      A. I can't recall.                               17      Q. You never personally did any
 18      Q. Okay. Do you recall whether or not Ethyl      18   maintenance or construction work in the pilot
 19   supplied change houses for employees that they      19   plant; is that correct?
 20   could shower and change their clothes before they   20      A. That's correct.
 21   went home?                                          21      Q. Okay.
 22      A. I think they did, but I don't know the        22      A. Well, I'm not sure that's correct. There
 23   answer specifically. I never was involved in        23   were times when, if I'm operating the pilot plant,
 24   changing before work or after work.                 24   that I need to fix a -- tighten a bolt or


                                                                     38 (Pages 146 to 149)
                     Paszkiewicz Court Reporting
              (618) 307-9320 / Toll-Free (855) 595-3577
Case 2:19-cv-12926-EEF-JCW Document 1-10 Filed 10/03/19 Page 40 of 61
                                          James Leoma Gaddy
                                          November 13, 2018
                                            Page 150                                                  Page 152
  1   something, take something loose and fix it, so the     1       Q. But the age of the equipment in the
  2   answer is not frequently, but still potentially        2   pilot plant is going to be much younger than the
  3   possible.                                              3   age of the equipment in an operating plant on a
  4       Q. Okay. When you say potentially possible,        4   piece of equipment by piece of equipment basis,
  5   there were maintenance craftsmen who were              5   correct?
  6   available to do any sort of repair work that would     6       A. Yeah, I would think that's a reasonable
  7   come up in the operation of the pilot plant,           7   statement.
  8   correct?                                               8       Q. Well, the technology in the pilot plant
  9       A. During the day shift only.                      9   is constantly being updated, correct?
 10       Q. Okay. Did you only work days?                  10       A. Correct.
 11       A. No.                                            11       Q. After you -- you would have been in the
 12       Q. Okay. Do you know whether or not, for          12   pilot plant after the strike, correct?
 13   example, there were maintenance craftsmen who         13       A. I believe that's correct.
 14   did shift work, including pipefitters, who would be   14       Q. Okay. Because you associate strike with
 15   on-site during the evening?                           15   your time at the sodium area, correct?
 16       A. I don't think so. Don't ever recall            16       A. Yeah, I'm fuzzy on that, but I think
 17   that.                                                 17   that's accurate.
 18       Q. If a pipefitter were available to repair       18       Q. All right. There was only one strike
 19   a leaking line or flange, would it be typical for     19   when --
 20   the pipefitter to be called out to do that sort of    20       A. As far as I know.
 21   repair work?                                          21       Q. -- when you were working there?
 22       A. In the pilot plant?                            22       A. Oh, yes, as far as I was there.
 23       Q. Yes, sir.                                      23       Q. Then you said after the pilot plant -- I
 24       A. Probably is.                                   24   wrote down -- and I don't know if I wrote this down


                                            Page 151                                                  Page 153
  1       Q. Okay. The pilot plants, these are               1   correctly -- process improvement.
  2   smaller -- these are basically plants that are         2            What was your final -- the last job
  3   designed as experimental models for larger             3   that you did at Ethyl after --
  4   facilities?                                            4      A. Oh, I was in technical service.
  5       A. Correct.                                        5      Q. Okay. And what plant or portion of the
  6       Q. Those plants typically are newer and are        6   process were you --
  7   kept in pretty good condition.                         7      A. Ethyl chloride.
  8             Would you agree with that?                   8      Q. Okay.
  9       A. Yes.                                            9      A. And I was there only a few months before
 10       Q. Okay. In other words, when a pilot             10   I moved -- we moved back to Shreveport.
 11   plant is constructed, the piping, the insulation,     11      Q. Okay. Now, when you were working with
 12   all of the mechanical equipment, it's in pretty       12   technical services, did you have -- was that an
 13   good shape for the most part, correct?                13   office job?
 14       A. Right.                                         14      A. Yes.
 15       Q. Okay. The maintenance in a pilot plant         15      Q. When you were working at the pilot plant,
 16   has much less frequency than the maintenance that     16   did you also maintain an office?
 17   you have, for example, in a full operating plant,     17      A. Yes.
 18   correct?                                              18      Q. What percentage of your time was spent in
 19       A. Well, in a sense that would seem logical,      19   the office at the pilot plant as compared to being
 20   but in the pilot plant you're always experimenting,   20   actually in the field?
 21   changing conditions, changing the flows and           21      A. Probably half as much -- well, I don't
 22   whatever, and so I would say that the operation of    22   know. I spent more time in the office when I was
 23   the full scale plant is much more stable than the     23   working in tech services than I did when I was
 24   operation in a pilot plant.                           24   working in the pilot plant.


                                                                       39 (Pages 150 to 153)
                      Paszkiewicz Court Reporting
               (618) 307-9320 / Toll-Free (855) 595-3577
Case 2:19-cv-12926-EEF-JCW Document 1-10 Filed 10/03/19 Page 41 of 61
                                         James Leoma Gaddy
                                         November 13, 2018
                                           Page 154                                                 Page 156
  1      Q. Okay. The ethyl chloride unit, was this         1   chloride plant?
  2   an outside facility?                                  2      A. Correct. Right.
  3      A. Yes.                                            3      Q. And so, for example, what's the largest
  4      Q. Okay. Because we were talking earlier           4   diameter line that might have existed in the pilot
  5   about the sodium. The sodium cells were located in    5   plant, a couple of inches?
  6   buildings?                                            6      A. For a vapor, for example, maybe two
  7      A. Right.                                          7   inches. Liquids would be half inch to an inch.
  8      Q. But the ethyl chloride facility is out in       8      Q. Okay. So we're talking about relatively
  9   the open air, correct?                                9   small piping and relatively small volumes of
 10      A. Correct.                                       10   insulation of pipe?
 11      Q. And you don't know by name, brand              11      A. That's correct.
 12   or manufacturer any of the insulation products       12      Q. Okay. Dr. Gaddy, I appreciate your
 13   that might have been used in the pilot plant,        13   time.
 14   correct?                                             14             Have you understood my questions as
 15      A. No.                                            15   best you can?
 16      Q. And you would not have installed or            16      A. I can -- I did. Thank you.
 17   removed insulation yourself in the pilot plant,      17      Q. And have you tried to provide as truthful
 18   correct?                                             18   answers as best you can?
 19      A. Well, there are probably times in the          19      A. I did.
 20   pilot plant when I worked on piping. It was a --     20          MR. BIENVENU: Thank you, sir.
 21   in the evenings, for example, if there were no       21          MR. CLARK: So maybe now is a -- we can
 22   maintenance people there, which there were usually   22      go off the record and transition to the upper
 23   not, then rather than shut the plant down, I would   23      room.
 24   have worked on it myself.                            24          THE WITNESS: How much longer?


                                           Page 155                                                 Page 157
  1       Q. That would have been an emergency              1         MS. PENN: I'm sorry, but I do have quite
  2   situation?                                            2      a substantial amount of questions to ask you.
  3       A. Yes.                                           3         THE WITNESS: You do?
  4       Q. Because typically if it can wait for the       4         MS. PENN: Are you up for it tonight?
  5   maintenance people to come the next morning, I'm      5         THE WITNESS: I think so.
  6   assuming the preference --                            6         MR. CLARK: Let's make the transition and
  7       A. If it's a serious problem, yes.                7      see how it's going.
  8       Q. Okay. Do you know whether or not in            8         MS. PENN: All right.
  9   the ethyl chloride unit whether or not all of the     9         THE VIDEOGRAPHER: We are going off the
 10   piping was insulated, or was some of it ambient      10      record at 4:43 p.m.
 11   or cold temperatures that didn't require             11               (A short break was taken.)
 12   insulation?                                          12         THE VIDEOGRAPHER: We are going on the
 13       A. In the big plant or the pilot plant?          13      record at 5:08 p.m.
 14       Q. Pilot plant.                                  14                EXAMINATION
 15       A. Yes, some insulating and some not.            15   BY MS. PENN:
 16       Q. Okay. So simply working on a piece of         16      Q. Mr. Gaddy, my name is Elizabeth Penn. I
 17   pipe does not require disturbance of insulation      17   represent International Paper. I'm going to now
 18   necessarily, it depends on whether the piping is     18   turn our attention to your work and your parents'
 19   insulated, correct?                                  19   work for International Paper and ask you some
 20       A. Correct.                                      20   questions about that employment, okay?
 21       Q. Okay. Are the lines in the pilot plant        21      A. Yes.
 22   generally smaller in diameter than the lines in an   22      Q. Is it agreeable to you when either one of
 23   operating plant? I guess is a pilot plant a          23   us say IP we mean International Paper going
 24   miniaturized version of an actual operating ethyl    24   forward?


                                                                      40 (Pages 154 to 157)
                      Paszkiewicz Court Reporting
               (618) 307-9320 / Toll-Free (855) 595-3577
Case 2:19-cv-12926-EEF-JCW Document 1-10 Filed 10/03/19 Page 42 of 61
                                         James Leoma Gaddy
                                         November 13, 2018
                                            Page 158                                                 Page 160
  1       A. Yes.                                            1      Q. And what was her date of birth?
  2       Q. That's how I refer to it. Is that how           2      A. March 26th, 1932. She was an older
  3   you're used to it?                                     3   lady.
  4       A. I remember that, yes.                           4      Q. With the March birthday?
  5       Q. I have tried as I have been sitting here        5      A. Yes.
  6   listening to everyone else ask you questions --        6      Q. How many months older was she?
  7   and thank you so much for your patience with us        7      A. Six.
  8   today. You have been incredibly helpful and you        8      Q. Well, I'm glad that you were able to
  9   have a strong memory and you have given us a lot of    9   capture her. And I'm sorry to go through this, and
 10   information and we appreciate that.                   10   I know this might be difficult for you to talk
 11             I have tried to go through my notes         11   about, but can you tell me what her date of death
 12   as other people have been asking you questions and    12   was?
 13   to strike out questions that have already been        13      A. It was September the 9th nine years ago,
 14   asked. I'll do my best not to re-ask you questions    14   which would have been '09.
 15   because I do respect your time.                       15      Q. What day were y'all married?
 16             If I ask you something you have             16      A. We were married on September the -- wait
 17   already given me the answer, please just tell me      17   a minute. Wait a minute. I think it was -- I
 18   and I'll be happy to move on.                         18   don't know, September of 1952 -- no. Goodness. It
 19       A. Okay. Good.                                    19   might have been 1952.
 20       Q. As other attorneys have told you               20      Q. Could you tell me how many years you
 21   already today, if you don't understand a question     21   were married before your first child was born?
 22   that I ask you, just ask me to repeat it or           22   Would that help you remember?
 23   clarify it.                                           23      A. No, it was '52.
 24             If you go ahead and answer, we'll           24      Q. It was '52.


                                            Page 159                                                 Page 161
  1   all just assume that you understood the question.      1      A. Yeah.
  2       A. Okay.                                           2      Q. Okay. Great.
  3       Q. Okay. And obviously these questions are         3             All right. Regarding your parents,
  4   going to be International Paper. These questions       4   start with your father, what's your father's full
  5   are going to be about things that happened more        5   name?
  6   than 50 years.                                         6      A. Leoma Ithema Gaddy.
  7             If you don't remember the answer to          7      Q. And what did he go by?
  8   any question, I don't know is a perfectly              8      A. He went by LI, and sometimes Leoma.
  9   acceptable answer.                                     9      Q. And what about nicknames?
 10       A. Okay.                                          10      A. Don't know.
 11       Q. I know that you have been asked some           11      Q. Okay. What was his date of birth?
 12   questions about medication today, but have you        12      A. I don't know.
 13   taken any medication in the last 24 hours that        13      Q. Date of death?
 14   could affect your memory in any way?                  14      A. I don't remember.
 15       A. I don't think so.                              15      Q. All right. And you told us before you
 16       Q. Okay. I know that you have the nickname        16   don't know what his cause of death was.
 17   Jim that you go by in social circumstances. Do you    17      A. No. Old age, I think.
 18   have any other nicknames that you went by when you    18      Q. All right. Do you know what your
 19   worked for IP?                                        19   parents' marriage date was?
 20       A. No, I don't think so. Still Jim.               20      A. No.
 21       Q. Do you -- can you give me your wife's          21      Q. Do you know what their divorce date
 22   full name, her maiden name?                           22   was?
 23       A. Betty June Maricella, M-a-r-i-c-e-l-l-a,       23      A. No.
 24   Gaddy.                                                24      Q. Do you know the year they were


                                                                       41 (Pages 158 to 161)
                      Paszkiewicz Court Reporting
               (618) 307-9320 / Toll-Free (855) 595-3577
Case 2:19-cv-12926-EEF-JCW Document 1-10 Filed 10/03/19 Page 43 of 61
                                        James Leoma Gaddy
                                        November 13, 2018
                                          Page 162                                                  Page 164
  1   divorced? I know you said you were 13.                1   but I don't want to know about any conversations
  2       A. Yeah. That's an approximation.                 2   you had with your attorney, so I'm going to ask
  3       Q. Were you 13 when your father moved out         3   you some broad questions. But anything that has
  4   of the house, or were you 13 when you believed        4   to do with your attorney, please do not answer,
  5   they were divorced legally?                           5   do not volunteer any information that's a
  6       A. Yeah, I think that's correct.                  6   conversation with your attorney as a privileged
  7       Q. All right. What was your mother's full         7   conversation.
  8   name?                                                 8      A. Okay.
  9       A. Mary Elizabeth Gaddy or Crenshaw Gaddy.        9      Q. Did you talk to anyone about the
 10       Q. And Crenshaw was her maiden name?             10   deposition today?
 11       A. Oh, goodness, I'm getting -- it's been a      11          MR. CLARK: Other than your
 12   long day. Mary Elizabeth Edwards Gaddy.              12      attorney, she means.
 13       Q. You think Edwards is her maiden name?         13          THE WITNESS: Well, the arrangements
 14       A. Yes.                                          14      for the meeting, and, of course, with Lee to
 15       Q. Do you know if she ever went back to her      15      provide accommodations for us.
 16   maiden name after her divorce?                       16   BY MS. PENN:
 17       A. No, she didn't.                               17      Q. So other than just the logistical getting
 18       Q. Do you think she ever used it in any          18   ready for the deposition, did you talk to anybody
 19   social circles?                                      19   about your prior work experience and asbestos
 20       A. Not her.                                      20   exposure, conversations that would jog your memory
 21       Q. Not legally, but did she use her maiden       21   about asbestos exposure?
 22   name?                                                22      A. No. Tell me what the purpose of these
 23       A. No.                                           23   questions are. Why do you need all the details of
 24       Q. Okay. All right. Your parents never           24   my parents and so on?


                                          Page 163                                                  Page 165
  1   adopted any other children besides yourself and       1          MR. CLARK: It's okay. I'll explain
  2   your parents never had any biological children?       2      later. Just keep it rolling.
  3      A. No.                                             3          THE WITNESS: Okay.
  4      Q. You're not aware of any biological              4   BY MS. PENN:
  5   siblings you have, are you? Have you ever been        5      Q. I am finished with those basic
  6   aware of any biological siblings you have?            6   questions --
  7      A. No.                                             7      A. Oh, okay.
  8      Q. You haven't been aware? You're agreeing         8      Q. -- so I won't be asking you any more.
  9   with me?                                              9   And I hope you know but for this situation we find
 10      A. I do. I'm not aware of any.                    10   ourselves in today, I wouldn't ask you these
 11      Q. Thank you. And you never served in the         11   personal questions.
 12   military; is that correct?                           12             Thank you so much for your patience
 13      A. Correct.                                       13   and for answering these.
 14      Q. Did either of your parents ever serve in       14      A. Sure.
 15   the military?                                        15      Q. Have you ever worked with any family
 16      A. My dad in the Army in World War I.             16   member at any job that you have held, cousins or
 17      Q. Was his military service before your --        17   anyone?
 18   before he adopted you?                               18      A. I don't think so.
 19      A. Yes.                                           19      Q. You testified before today that you
 20      Q. And was he discharged before he adopted        20   worked for the IP Spring Hill facility during the
 21   you?                                                 21   summers you believe when you were in college.
 22      A. Yes.                                           22             Do you believe that you were in
 23      Q. I want to ask you some questions about         23   college during the entirety of your summer work?
 24   what you -- how you went about preparing for today   24      A. I believe -- I worked there two


                                                                      42 (Pages 162 to 165)
                      Paszkiewicz Court Reporting
               (618) 307-9320 / Toll-Free (855) 595-3577
Case 2:19-cv-12926-EEF-JCW Document 1-10 Filed 10/03/19 Page 44 of 61
                                         James Leoma Gaddy
                                         November 13, 2018
                                            Page 166                                                  Page 168
  1   summers. I believe one was when I was in high          1   lived with your mother and you worked at
  2   school, and one was when I was in college.             2   Spring Hill?
  3       Q. Do you believe that could have been the         3       A. Right.
  4   summer after you graduated high school, or would       4       Q. Can you tell me the exact location at the
  5   you have been returning to high school at the end      5   facility where you performed your job?
  6   of the summer after working for the IP Spring Hill     6       A. When I was a pipefitter's helper, it was
  7   facility?                                              7   all over the plant wherever the pipefitter was
  8       A. I don't remember.                               8   required.
  9       Q. Okay. Can you name the years that you           9             In the summer that I did the --
 10   worked for the IP Spring Hill facility?               10   the other work was in the paper production area.
 11       A. Spring Hill?                                   11       Q. Your laborer work?
 12       Q. Yes.                                           12       A. Yeah, where the paper machines were.
 13       A. Possibly -- well, in the range of 1950 to      13       Q. Do you know if that area was called the
 14   1952. I don't know exactly which two summers. I       14   finishing room?
 15   think they may have been successive, but I can't      15       A. Sounds right, but I can't be sure.
 16   say for sure.                                         16       Q. You can't be sure one way or the other?
 17       Q. So you started at Louisiana Tech in 1950,      17       A. Yeah.
 18   and you believe that all your work would have been    18       Q. When you were a laborer, that's when you
 19   after that time, probably '50 to '52?                 19   worked in the room that had the rolls that the
 20       A. Well, '50 would have still been high           20   paper went on?
 21   school. I would count it as high school, between      21       A. Correct.
 22   college and -- between high school and college, and   22       Q. When you were a pipefitter's helper, was
 23   the next summer would have been '51, that could       23   there any area of the plant that you were not
 24   have been the time, which would have been the         24   allowed to go in?


                                            Page 167                                                  Page 169
  1   second summer. I think they were consecutive, but      1       A. No.
  2   I'm not sure.                                          2      Q. Do you believe that you went into every
  3       Q. So you think two summers and consecutive        3   area of the plant?
  4   summers?                                               4       A. I didn't go into the wood -- the raw
  5       A. Yes.                                            5   material processing area, but other than that, most
  6       Q. And those two summers would you have            6   of the -- most of the rest of the plant.
  7   been a laborer both summers or a laborer one summer    7      Q. Did you ever work in the wood yard?
  8   and a pipefitter one summer, a pipefitter's            8       A. In the wood yard? No.
  9   assistant?                                             9      Q. Did you ever work in the paper mill?
 10       A. Laborer, pipefitter's helper and a             10       A. Yes.
 11   laborer.                                              11      Q. Did you ever work in the corrugated
 12       Q. So two summers in your memory successive,      12   container plant?
 13   the first summer as a laborer, the second summer as   13       A. No.
 14   a pipefitter's helper?                                14      Q. Did you -- well, you testified before
 15       A. Correct.                                       15   that you're not certain about the finishing room,
 16       Q. And to the best of your recollection, all      16   so I won't ask you about that.
 17   of that would have been between 1950 and 1952?        17            Do you know if you worked in the
 18       A. Could have been '49, but say '49 to '52,       18   finishing room?
 19   yeah.                                                 19       A. Yes. I'm not sure of the name, but if
 20       Q. Okay. Where did you live when you              20   that's where the paper machines are, that's where I
 21   worked for International Paper Spring Hill?           21   worked.
 22       A. Lived with my mother in my mother's            22      Q. So you just can't tell me one way or
 23   house.                                                23   another if you worked in a place that's named the
 24       Q. So you came home from college and you          24   finishing room?


                                                                       43 (Pages 166 to 169)
                      Paszkiewicz Court Reporting
               (618) 307-9320 / Toll-Free (855) 595-3577
Case 2:19-cv-12926-EEF-JCW Document 1-10 Filed 10/03/19 Page 45 of 61
                                         James Leoma Gaddy
                                         November 13, 2018
                                           Page 170                                                   Page 172
  1       A. I don't recall that name at all.                1   but I --
  2       Q. Thank you. Do you know if you were a            2      Q. Do you remember if any forklifts would go
  3   direct employee the first summer you worked at IP?     3   back and forth through the doors such that a door
  4       A. Yes, I was a direct employee. The               4   would not be shut?
  5   paycheck was signed.                                   5      A. There were forklifts buzzing around,
  6       Q. That was going to be my very next               6   but -- so I assume that the answer is yes.
  7   question. Who signed your paycheck? Do you know        7      Q. When you worked as a pipefitter's helper,
  8   if the next summer when you worked at IP you were a    8   did you work both inside and outside?
  9   direct employee?                                       9      A. Mostly inside.
 10       A. Yes.                                           10      Q. Can you describe for me the areas of the
 11       Q. And your paycheck was signed by an             11   plant where you worked inside?
 12   International Paper --                                12      A. In the attic usually where the piping
 13       A. Right.                                         13   was, and I don't know the buildings, but several
 14       Q. Okay. Who was your supervisor?                 14   different buildings.
 15       A. Don't know.                                    15      Q. Would you ever be working on the floor?
 16       Q. Do you know who your supervisor was at         16   Would most of your work be in the attic space?
 17   any time that you worked at IP?                       17      A. Yes.
 18       A. Don't remember.                                18      Q. What percentage of your work, would you
 19       Q. Who did you get your work orders from?         19   say more than 80 percent?
 20   Was it the same person, or did it vary?               20      A. I would say 65 percent.
 21       A. It varied.                                     21      Q. Okay. When you worked as a pipefitter's
 22       Q. Do you remember the name of any other          22   helper, what percentage of time was inside versus
 23   people who gave you work assignments?                 23   outside work?
 24       A. I do not.                                      24      A. Oh, I thought that was what you were


                                           Page 171                                                   Page 173
  1       Q. Do you remember what that person's              1   asking. That's the 65.
  2   title was that gave you work assignments?              2      Q. That's the 65. So when you were inside,
  3       A. I do not.                                       3   what percentage of -- if you were inside 65 percent
  4       Q. The first summer that you worked at             4   of your time that summer when you were a
  5   IP when you worked as a laborer, can you describe      5   pipefitter's helper, what percentage of that time
  6   for me the area where you performed your work?         6   would be spent in the attic space?
  7       A. It was where the paper machines were.           7      A. Most of it.
  8       Q. Can you describe --                             8      Q. When you say most, would you say more
  9       A. You may call that the finishing room. I         9   than 75 percent?
 10   don't know. But --                                    10      A. Yeah.
 11       Q. Can you describe for me the size? Would        11      Q. More than 80 percent?
 12   you say it was a large building?                      12      A. No. I'm -- that's a --
 13       A. Oh, yeah.                                      13      Q. You wouldn't be comfortable saying
 14       Q. Did it have tall ceilings?                     14   80 percent, but 75 percent sounds reasonable?
 15       A. Tall ceilings, paper machines, two of          15      A. That's close enough for my memory.
 16   them, one on each side of the building.               16      Q. Yeah. That's what -- I just want to
 17       Q. Did it have ventilation?                       17   get an understanding of how you remember your job,
 18       A. It did.                                        18   so that's what I'm trying to understand.
 19       Q. Did it have windows?                           19             Do you know how many IP employees
 20       A. It had windows, yes.                           20   were at the Spring Hill facility?
 21       Q. Did it have fans?                              21      A. I do not. Lots.
 22       A. Don't remember.                                22      Q. Do you know how many IP employees
 23       Q. Were doors left open in this facility?         23   performed the same job as a laborer?
 24       A. Don't know -- don't remember. Probably,        24      A. No.


                                                                       44 (Pages 170 to 173)
                      Paszkiewicz Court Reporting
               (618) 307-9320 / Toll-Free (855) 595-3577
Case 2:19-cv-12926-EEF-JCW Document 1-10 Filed 10/03/19 Page 46 of 61
                                         James Leoma Gaddy
                                         November 13, 2018
                                           Page 174                                                   Page 176
  1      Q. Do you know how many IP employees                1       A. Yes.
  2   performed the same job as a pipefitter's helper?       2       Q. So would you go to the same area every
  3      A. Not many.                                        3   day to start your day or would it vary?
  4      Q. How many pipefitters were there?                 4       A. It varied.
  5      A. I don't remember.                                5       Q. Okay. The same thing when you worked
  6      Q. Did every pipefitter have a helper that          6   as a pipefitter's helper, would you take the bus
  7   went along with them?                                  7   to the facility on those days during that time?
  8      A. No.                                              8       A. Yeah, sure. I didn't have a car that
  9      Q. Were you assigned to one particular              9   year either.
 10   person?                                               10       Q. And the same thing, you don't remember
 11      A. Yes.                                            11   when you were a pipefitter's helper what route you
 12      Q. For the entire summer did you trail the         12   would take through the facility to get to your
 13   same person?                                          13   workplace?
 14      A. I think so, but I'm not absolutely              14       A. No.
 15   certain.                                              15       Q. And you don't remember who you would
 16      Q. And you don't remember that gentleman's         16   go to to get your work assignment for the day?
 17   name?                                                 17       A. Well, I worked for a specific pipefitter,
 18      A. Don't remember what?                            18   and he would -- he would tell me where to go and
 19      Q. That gentleman's name.                          19   what to do.
 20      A. Oh, no, I do not, no.                           20       Q. Okay. Would y'all determine that the
 21      Q. Okay. I want you to help me go back and         21   night before?
 22   walk me through a typical day when you were working   22       A. No.
 23   there that summer as a laborer.                       23       Q. Or would you meet him in the same place
 24             If you pull into the parking lot,           24   every day at the facility?


                                           Page 175                                                   Page 177
  1   tell me how do you get to your work space and find     1       A. I met him every day in the same place.
  2   out what you're going to be doing for that day.        2       Q. But this was not someone who rode the
  3       A. I didn't have a car, so I didn't have a         3   bus with you?
  4   parking space.                                         4       A. No.
  5       Q. Okay. How would you arrive at the               5       Q. This was someone that you would find once
  6   facility?                                              6   you got to the facility?
  7       A. Probably on the bus. There was a bus            7       A. Right.
  8   that went back and forth. Anyway --                    8       Q. Do you know who inspected your work?
  9       Q. And what gate would the bus drop you            9       A. My work was usually not inspectable. I
 10   off at?                                               10   was going to get this tool or that piece of pipe or
 11       A. I don't know. I don't know.                    11   whatever.
 12       Q. And would you go to the same area of the       12       Q. That's fair enough. Do you know if
 13   facility every day that summer when you were a        13   there was a percentage of your day that was spent
 14   laborer?                                              14   doing one particular activity? Was there something
 15       A. I think so, but I don't know that for          15   you did the majority of the time that you were a
 16   sure.                                                 16   laborer?
 17       Q. Do you remember the route that you would       17       A. When I was a laborer? Well, I had --
 18   walk to get to the area?                              18   I think you remember me describing the milk bottle
 19       A. No.                                            19   cap area.
 20       Q. Would you have to get a new assignment         20       Q. So would that be 95 percent of your day
 21   every day?                                            21   is scraping the caps?
 22       A. No.                                            22       A. It was 100 percent of my day for most of
 23       Q. Would there be some days you knew what         23   the summer.
 24   you were doing and you would go straight to that?     24       Q. Okay.


                                                                       45 (Pages 174 to 177)
                      Paszkiewicz Court Reporting
               (618) 307-9320 / Toll-Free (855) 595-3577
Case 2:19-cv-12926-EEF-JCW Document 1-10 Filed 10/03/19 Page 47 of 61
                                        James Leoma Gaddy
                                        November 13, 2018
                                           Page 178                                                  Page 180
  1      A. But I do remember at times working below        1   lunch breaks.
  2   on the floor below. The paper scraps would all be     2      Q. Do you remember if you worked overtime
  3   put into a chute, the chute would go down to the      3   or weekends while you were a pipefitter's helper?
  4   floor below, and somebody had to take the paper       4      A. I don't think I did.
  5   scraps from that chute and put them into what was     5      Q. You don't think you did?
  6   called a beater that made a paper pulp again. So I    6      A. I don't think so.
  7   remember doing that job several days.                 7      Q. Okay. When you were a laborer, was
  8      Q. So would you be down under getting              8   there anything unique or special about your work
  9   scraps --                                             9   that would be distinguishable from other
 10      A. Yes.                                           10   laborers? Did you feel you were given the same
 11      Q. -- in your down time if the caps               11   assignments other laborers were?
 12   weren't -- if there was backup or if you had some    12      A. Yeah.
 13   extra time?                                          13      Q. Were you aware of the other work that
 14      A. Right.                                         14   other laborers were doing?
 15      Q. When you were a pipefitter's helper, was       15      A. Not usually, no.
 16   there one particular task that you remember taking   16      Q. Mr. Gaddy, do you believe you were
 17   up most of your time?                                17   exposed to asbestos when you worked at the IP
 18      A. Going for stuff, pieces of pipe.               18   Spring Hill facility?
 19      Q. A runner or something?                         19          MR. CLARK: Objection. Form.
 20      A. Yeah, right, fetching.                         20   BY MS. PENN:
 21      Q. During each summer that you worked,            21      Q. You can answer.
 22   were you always on the same shift? Did that ever     22      A. I have no way of answering the question.
 23   vary?                                                23   I certainly was given the opportunity to be
 24      A. I don't remember.                              24   exposed as a pipefitter's helper, insulation and

                                           Page 179                                                  Page 181
  1      Q. Was it -- do you remember did you work          1   so on.
  2   the day shift, the night shift or if there was an     2             In the job as a laborer where I
  3   intermediary time?                                    3   brushed the sides of the paper rolls to clear away
  4      A. I think most of my work, particularly as        4   the -- I don't know what it was called, paper
  5   a laborer, was during the day shift. A pipefitter     5   crumbs, very likely that was a potential exposure
  6   I may have worked an afternoon shift some of the      6   to asbestos.
  7   time.                                                 7       Q. When you were a pipefitter's helper, do
  8      Q. Okay. Do you think that when you were           8   you have any idea of how you may have been exposed
  9   a pipefitter's helper that your shift could have      9   to asbestos?
 10   varied depending on who you were assigned to and     10       A. Insulation. Pipe insulation.
 11   his work?                                            11       Q. All right. Let's talk about the tools
 12      A. I don't know the answer.                       12   and equipment that you used at the Spring Hill
 13      Q. Do you know if you worked overtime when        13   facility.
 14   you were a laborer or you worked weekends?           14             Was any clothing provided for you at
 15      A. I don't think so.                              15   the facility?
 16      Q. Did you have a specified lunch and other       16       A. No.
 17   breaks that you had to take when you were a          17       Q. Not at any time that you worked there?
 18   laborer?                                             18       A. I don't think so, no.
 19      A. I think so, but I'm not -- I mean,             19       Q. Was any safety equipment provided for
 20   probably.                                            20   you?
 21      Q. And the same thing when you were a             21       A. I don't think so, no.
 22   pipefitter's helper, did you have specified breaks   22       Q. And I'm talking about at any time you
 23   within the day that you had to take?                 23   worked at the facility.
 24      A. Pipefitters are particular about their         24       A. I don't remember. I remember banging


                                                                         46 (Pages 178 to 181)
                      Paszkiewicz Court Reporting
               (618) 307-9320 / Toll-Free (855) 595-3577
Case 2:19-cv-12926-EEF-JCW Document 1-10 Filed 10/03/19 Page 48 of 61
                                         James Leoma Gaddy
                                         November 13, 2018
                                            Page 182                                                  Page 184
  1   my head on pipes in the ceiling, so I didn't have a    1      Q. Do you know if any of the pumps contained
  2   hat, but I don't remember -- I don't think there       2   asbestos?
  3   was ever any special clothing or safety.               3      A. Don't know.
  4      Q. Are you saying that you can't remember           4      Q. Do you know the brand name or
  5   one way or the other if you were given safety          5   manufacturer of any of those pumps?
  6   equipment?                                             6      A. Do not.
  7      A. I don't think so is what I'm saying.             7      Q. Did you work with any valves at the
  8      Q. Did you ever wear a ventilator or                8   Spring Hill facility?
  9   a mask --                                              9      A. Say it again.
 10      A. No.                                             10      Q. Valves.
 11      Q. -- while you were working?                      11      A. Yes.
 12      A. No.                                             12      Q. You did. And do you know if any of those
 13      Q. At any time when you were working?              13   valves contained asbestos?
 14      A. No.                                             14      A. I don't know where they would have put
 15      Q. If you had asked for a ventilator or a          15   asbestos in a valve, but maybe in the packing
 16   mask, could you have gotten one?                      16   around the shaft, but I don't know the answer.
 17      A. I don't know. I don't know.                     17      Q. In your work with valves at the IP
 18      Q. Did you never ask for one?                      18   Spring Hill facility, did you ever have to work
 19      A. No.                                             19   with any of the packing around the shafts of any
 20      Q. No, you never asked? Are you agreeing           20   valves?
 21   that you never asked for one?                         21      A. Probably.
 22      A. I never asked for one.                          22      Q. Do you know if that packing contained
 23      Q. Did you ever see other workers wearing          23   asbestos?
 24   ventilators or masks at the IP facility?              24      A. Do not.


                                            Page 183                                                  Page 185
  1      A. No.                                              1       Q. Did you ever work with any boilers at
  2      Q. Do you know if any tools or equipment            2   the Spring Hill facility?
  3   that you used at the Spring Hill facility              3       A. Not that I remember, but it's likely
  4   contained asbestos?                                    4   that as a pipefitter's helper we worked on boilers
  5      A. Contained asbestos? I do not know.               5   at times.
  6      Q. Did you work with turbines at the                6       Q. Do you recall any specific brand names or
  7   Spring Hill facility?                                  7   manufacturers of boilers?
  8      A. Turbines? I don't know what that is.             8       A. No.
  9      Q. Okay.                                            9       Q. Did you work with cooling towers at the
 10      A. Probably not then.                              10   Spring Hill facility?
 11      Q. Did you work with gaskets at the                11       A. I don't think so.
 12   Spring Hill facility?                                 12       Q. Did you work with steam traps?
 13      A. Yes.                                            13       A. Yes.
 14      Q. Do you know if any gaskets that you             14       Q. Do you know if any of those steam traps
 15   worked with at the Spring Hill facility contained     15   contained asbestos?
 16   asbestos?                                             16       A. Probably not. But I don't know that for
 17      A. Don't know.                                     17   a fact.
 18      Q. Do you know the brand names or                  18       Q. Did you know any brand names or
 19   manufacturers of any gaskets used at the              19   manufacturers of any of the steam traps?
 20   Spring Hill facility?                                 20       A. No, I didn't.
 21      A. Do not know.                                    21       Q. Did you ever work with insulated wiring
 22      Q. Did you work with any pumps at the              22   when you were at the Spring Hill facility?
 23   Spring Hill facility?                                 23       A. Incidentally perhaps. Didn't have
 24      A. Yes.                                            24   anything to do with pipefitting.


                                                                       47 (Pages 182 to 185)
                      Paszkiewicz Court Reporting
               (618) 307-9320 / Toll-Free (855) 595-3577
Case 2:19-cv-12926-EEF-JCW Document 1-10 Filed 10/03/19 Page 49 of 61
                                        James Leoma Gaddy
                                        November 13, 2018
                                          Page 186                                                  Page 188
  1      Q. Do you know if you ever worked with any        1   memory.
  2   insulated wiring that contained asbestos?            2      A. That's 70 years ago.
  3      A. Don't know.                                    3      Q. Let's indulge me, and I promise to
  4      Q. You don't know?                                4   continue at a normal speed. Raymond Concrete Pile
  5      A. No.                                            5   Division?
  6      Q. Did you ever wear any welding gloves or        6      A. No.
  7   aprons or work around any welders that --            7      Q. Webster Gravel & Asphalt Company?
  8      A. No.                                            8      A. No.
  9      Q. Okay. You were never exposed to any            9      Q. George Garrison Company?
 10   equipment from welders?                             10      A. No.
 11          MR. CLARK: Objection. Form.                  11      Q. Industrial Air Company?
 12   BY MS. PENN:                                        12      A. No.
 13      Q. You can answer.                               13      Q. Insulation Engineers?
 14      A. No.                                           14      A. No.
 15      Q. No, you weren't ever --                       15      Q. B&W Boiler?
 16      A. No, I don't know.                             16      A. No.
 17      Q. No, you don't know?                           17      Q. J. Graves Insulation Company?
 18      A. Yes.                                          18      A. No.
 19      Q. Okay. Do you recall the names of any          19      Q. Hot-Mix Corporation?
 20   contractors or subcontractors working at the IP     20      A. Say it again.
 21   Spring Hill facility?                               21      Q. Hot-Mix Corporation.
 22      A. No.                                           22      A. No.
 23      Q. Do you recognize the name Brown & Root?       23      Q. When you say no, you're saying you don't
 24      A. Not from IP, but from other places.           24   recognize the name, or you don't recognize the name


                                          Page 187                                                  Page 189
  1       Q. That's not a name you would associate         1   because it's not associated in your memory with the
  2   with Spring Hill?                                    2   Spring Hill facility?
  3       A. No.                                           3      A. The first.
  4       Q. Do you recognize the name Papco?              4      Q. You don't recognize the name at all?
  5       A. P-a-p, co?                                    5      A. Right.
  6       Q. Correct.                                      6      Q. Okay. And what I'd like for you to do if
  7       A. No.                                           7   you recognize the name to tell me and then you can
  8       Q. What about Rothschild Boiler and Tank         8   also tell me whether or not you associate that name
  9   Works?                                               9   with the Spring Hill facility.
 10       A. I know the name.                             10      A. Okay.
 11       Q. Do you associate the name with               11      Q. Winford Company?
 12   Spring Hill?                                        12      A. No.
 13       A. No. I -- I do not. That doesn't mean it      13      Q. B.L. Crabtree?
 14   wasn't --                                           14      A. No.
 15       Q. Certainly doesn't, and we're going to        15      Q. Beloit Corporation?
 16   just see what you remember. I'm going to give you   16      A. (No audible response).
 17   a list of some company names, and I would like to   17      Q. Hagan Companies?
 18   know if you recognize them or associate them with   18      A. No.
 19   the Spring Hill facility.                           19      Q. Stebbins Engineering & Manufacturing Co.?
 20       A. Okay.                                        20      A. No.
 21       Q. Okay.                                        21      Q. J.E. Sirrine Company?
 22       A. I can almost tell you now the answer is      22      A. No.
 23   going to be no.                                     23      Q. Stamm-Scheele?
 24       Q. You never know what might jog your           24      A. No.


                                                                     48 (Pages 186 to 189)
                     Paszkiewicz Court Reporting
              (618) 307-9320 / Toll-Free (855) 595-3577
Case 2:19-cv-12926-EEF-JCW Document 1-10 Filed 10/03/19 Page 50 of 61
                                         James Leoma Gaddy
                                         November 13, 2018
                                           Page 190                                                  Page 192
  1      Q. B. Segall Company?                               1   Badger Engineering. Is that the same company that
  2      A. Sorry.                                           2   you mentioned, or is that...
  3      Q. B. Segall Company or Segall, S-e-g-a-l-l?        3      Q. Badger Manufacturing Company is the legal
  4      A. No.                                              4   name of the company.
  5      Q. Barrow-Agee Laboratories?                        5      A. I'll say no.
  6      A. No.                                              6      Q. Jockey Pump?
  7      Q. Rimcor, Inc.?                                    7      A. No.
  8      A. No.                                              8      Q. Woodward?
  9      Q. Robin and O'Glee Masonry?                        9      A. No.
 10      A. No.                                             10      Q. Foxbors?
 11      Q. J.H. Lindsey?                                   11      A. No.
 12      A. No.                                             12      Q. Foster Wheeler?
 13      Q. How about Kimmins?                              13      A. Foster Wheeler I know.
 14      A. No.                                             14      Q. Do you associate that with product or
 15      Q. Do you recognize the name Westinghouse?         15   equipment at the Spring Hill facility?
 16      A. Yeah.                                           16      A. No.
 17      Q. Do you associate the name Westinghouse          17      Q. Aeroflow?
 18   with the Spring Hill facility?                        18      A. No.
 19      A. No -- I mean, I do not because I don't          19      Q. Gorman-Rupp?
 20   remember. I'm sure they have Westinghouse             20      A. No.
 21   equipment in the Spring Hill facility, it's just      21      Q. Atlas?
 22   that I couldn't tell you what that equipment is or    22      A. No.
 23   where it's located.                                   23      Q. Moyno?
 24      Q. We understand your answer to mean that          24      A. No.


                                           Page 191                                                  Page 193
  1   in your memory you just can't identify a product --    1      Q. Warren Pump?
  2      A. That's correct.                                  2      A. No.
  3      Q. -- at that facility?                             3      Q. Armstrong Pump?
  4      A. Right.                                           4      A. No.
  5      Q. Do you recognize the name GE?                    5      Q. Aurora Pump?
  6      A. Yes.                                             6      A. No.
  7      Q. Do you associate GE with any products or         7      Q. Crane Company?
  8   equipment at the Spring Hill facility?                 8      A. Crane, no.
  9      A. Probably.                                        9      Q. Do you associate that name with the
 10      Q. Can you specify what products or                10   Spring Hill facility?
 11   equipment that might be?                              11      A. No.
 12      A. No.                                             12      Q. Neptune?
 13      Q. Okay. What about Joy Compressor?                13      A. No.
 14      A. No.                                             14      Q. Vertiflow?
 15      Q. Duricon Company?                                15      A. No.
 16      A. Say it again.                                   16      Q. Ingersoll-Rand?
 17      Q. Duricon, D-u-r-i-c-o-n.                         17      A. Yes.
 18      A. No.                                             18      Q. Do you associate Ingersoll-Rand with the
 19      Q. Badger Manufacturing Company?                   19   Spring Hill facility?
 20      A. Badger is an engineering company. Is            20      A. I don't know. No. The answer is no. I
 21   that the same? I don't...                             21   can't be specific is what I guess I'm --
 22      Q. Would you associate that company out at         22      Q. Do you have a general memory of
 23   the Spring Hill facility?                             23   Ingersoll-Rand being associated with the
 24      A. Not -- well, I mean, I know the name            24   Spring Hill facility?


                                                                       49 (Pages 190 to 193)
                      Paszkiewicz Court Reporting
               (618) 307-9320 / Toll-Free (855) 595-3577
Case 2:19-cv-12926-EEF-JCW Document 1-10 Filed 10/03/19 Page 51 of 61
                                      James Leoma Gaddy
                                      November 13, 2018
                                        Page 194                                                 Page 196
  1      A. No.                                         1   important to identify any products or equipment you
  2      Q. King, Knight and Worthington?               2   might have worked with.
  3      A. No.                                         3      A. Right.
  4      Q. Fairbanks Morse?                            4      Q. Do you recall the Spring Hill facility
  5      A. Yes.                                        5   having shutdowns?
  6      Q. Do you recognize Fairbanks Morse as a       6      A. I don't recall any experience where I
  7   company that provided products or equipment to    7   was involved in a shutdown, but I know that they
  8   Spring Hill?                                      8   did have periodic shutdowns.
  9      A. No.                                         9      Q. But you don't have any specific
 10      Q. LaBour?                                    10   memory --
 11      A. No.                                        11      A. Through the years.
 12      Q. Banger?                                    12      Q. -- of you working there?
 13      A. Say it again.                              13      A. No, that's correct.
 14      Q. Banger.                                    14      Q. Do you know the year the IP Spring Hill
 15      A. No.                                        15   facility was constructed?
 16      Q. Durco?                                     16      A. Hmm.
 17      A. No.                                        17      Q. And my question encompasses do you know
 18      Q. AZ Chem?                                   18   now or did you know then? If you have come to
 19      A. No.                                        19   that knowledge now, you can tell me.
 20      Q. Graves Insulation?                         20      A. Yeah, I think my dad was involved in the
 21      A. Say it again.                              21   construction, of the initial construction.
 22      Q. Graves Insulation.                         22      Q. Do you know how old you would have
 23      A. No.                                        23   been?
 24      Q. Honeywell?                                 24      A. Well, I would have been very young,


                                        Page 195                                                 Page 197
  1      A. Yes.                                        1   probably in the five or six-year-old range, so
  2      Q. Do you associate Honeywell with the         2   that's...
  3   Spring Hill facility?                             3       Q. Do you know where the specific areas
  4      A. No.                                         4   where you worked were built?
  5      Q. Allied Valves?                              5       A. Where they were built?
  6      A. No.                                         6       Q. When.
  7      Q. General Refractories?                       7       A. When. Oh, no.
  8      A. No.                                         8       Q. Do you have any appreciation for any
  9      Q. Duriron?                                    9   specific areas that may have been built later in
 10      A. No.                                        10   time or that may have been original areas of the
 11      Q. D-u-r-i-r-o-n.                             11   plant?
 12      A. Yes.                                       12       A. They were early on, I'm sure, adding
 13      Q. You recognize the name?                    13   routinely to the capacity of the plant in
 14      A. The name I have heard.                     14   expanding, but I can't be specific with knowledge
 15      Q. But do you associate it with the           15   that I had about that.
 16   Spring Hill facility?                            16       Q. Do you have any knowledge of the history
 17      A. I do not.                                  17   of the facility, the Spring Hill facility as a
 18      Q. Johns Manville?                            18   whole?
 19      A. Yes.                                       19       A. Yes. General.
 20      Q. Do you associate Johns Manville with the   20       Q. Any independent knowledge?
 21   Spring Hill facility?                            21       A. General. General knowledge.
 22      A. No.                                        22       Q. Okay. But not specific enough to tell me
 23      Q. I appreciate your patience in letting us   23   about construction or years or the --
 24   go through that list. As you know, it's very     24       A. No.


                                                                  50 (Pages 194 to 197)
                     Paszkiewicz Court Reporting
              (618) 307-9320 / Toll-Free (855) 595-3577
Case 2:19-cv-12926-EEF-JCW Document 1-10 Filed 10/03/19 Page 52 of 61
                                        James Leoma Gaddy
                                        November 13, 2018
                                          Page 198                                                   Page 200
  1       Q. -- order that the areas would have come        1       Q. Did anyone ever verbally warn you about
  2   into --                                               2   the dangers of asbestos when you worked for IP?
  3       A. No, ma'am.                                     3       A. No.
  4       Q. -- operation?                                  4       Q. Did you ever verbally warn anyone about
  5       A. No.                                            5   asbestos?
  6       Q. Okay. Do you recall the names of any of        6       A. No.
  7   your co-workers? I know we have talked about          7       Q. Did you ever make any safety complaints
  8   supervisors and pipefitters that you were assigned    8   of any kind to IP?
  9   to, but anyone at all, even if they were summer       9       A. No.
 10   help.                                                10       Q. And you have never been a member of a
 11       A. I do not.                                     11   union, have you?
 12       Q. Or do you recall the names of any             12       A. No.
 13   personnel that you worked with, even someone in      13       Q. Correct, you have never been a member of
 14   payroll?                                             14   a union?
 15       A. My mother.                                    15       A. That's correct.
 16       Q. You never worked at IP when your mom          16       Q. Do you recall when you first learned
 17   worked at IP, though, did you?                       17   about the dangers of asbestos?
 18       A. I think I did.                                18       A. When?
 19       Q. You did.                                      19       Q. Yes.
 20       A. Yeah.                                         20       A. I do not recall. I learned about the
 21       Q. Okay. Was she there every summer that         21   dangers of cancer from asbestos three months ago.
 22   you worked there?                                    22       Q. And when you were working as a -- after
 23       A. I think so.                                   23   your education was completed and you were working
 24       Q. Did your mom retire from IP?                  24   in academia with your Ph.D., did you ever have any


                                          Page 199                                                   Page 201
  1       A. Yeah.                                          1   type of research or other work that was associated
  2       Q. Okay. Did you ever attend safety               2   with asbestos or its dangers?
  3   meetings while working at IP?                         3       A. No.
  4       A. Never.                                         4       Q. No, you never had any work that was
  5       Q. Do you know if safety meetings were            5   associated with asbestos?
  6   held?                                                 6       A. Correct.
  7       A. No. Don't know.                                7       Q. Did you ever do your own automotive
  8       Q. Do you ever recall OSHA ever coming out        8   repair work at any point in your life?
  9   to the site when you worked at IP?                    9       A. Changed a few tires, but probably -- I
 10       A. I do not recall.                              10   never worked on my engine or anything like that.
 11          MR. CLARK: Did you say OSHA?                  11   So the answer is not significant.
 12          MS. PENN: Yeah. You know what, it's my        12       Q. Did you ever change out the brakes on
 13       fault.                                           13   your cars?
 14          MR. CLARK: Okay.                              14       A. No.
 15          MS. PENN: It shouldn't be in there.           15       Q. Or anyone else -- did you ever help a
 16       You're right.                                    16   friend with his car?
 17   BY MS. PENN:                                         17       A. No.
 18       Q. Do you know if IP had a safety department     18       Q. Changing brake pads?
 19   when you worked there?                               19       A. Did not.
 20       A. I do not know for sure, no. I would           20       Q. Have you ever been a smoker?
 21   guess yes, but...                                    21       A. Yes.
 22       Q. Did you ever know the names of any of the     22       Q. Did you smoke when you worked at IP?
 23   safety directors?                                    23       A. Probably.
 24       A. No.                                           24       Q. Y'all were allowed to take smoke breaks,


                                                                      51 (Pages 198 to 201)
                     Paszkiewicz Court Reporting
              (618) 307-9320 / Toll-Free (855) 595-3577
Case 2:19-cv-12926-EEF-JCW Document 1-10 Filed 10/03/19 Page 53 of 61
                                        James Leoma Gaddy
                                        November 13, 2018
                                          Page 202                                                 Page 204
  1   yes?                                                 1   jobs or places as well. I don't know for sure.
  2       A. I don't remember.                             2      Q. You wouldn't have any personal knowledge
  3       Q. How long did you smoke?                       3   of his day-to-day activities where he was
  4       A. 10 years, 12 years.                           4   assigned?
  5       Q. When did you start and stop?                  5      A. No.
  6       A. Oh, I started, went to college, I guess,      6      Q. And could he have been employed in
  7   and stopped 10 or 12 years later.                    7   construction at some point?
  8       Q. And about how much did you smoke?             8      A. In what?
  9       A. Beg your pardon?                              9      Q. Construction.
 10       Q. About how much did you smoke every           10      A. Well, that was -- I mean, relining the
 11   day?                                                11   kilns would probably qualify as construction.
 12       A. A pack a day.                                12      Q. And it's possible that he could have
 13       Q. A pack a day. Do you know if there was       13   been involved in other brick masonry services
 14   a significant event that caused you to quit?        14   throughout the plant that didn't involve the kiln,
 15       A. Yes. Her name is Betty Gaddy.                15   correct?
 16       Q. I thought that might have something to       16      A. Correct.
 17   do with it.                                         17      Q. Did you ever go visit your father at the
 18             When did you first become aware           18   Spring Hill facility?
 19   that smoking was dangerous to your health?          19      A. No.
 20       A. I think Betty reminded me of that            20      Q. Did you ever personally observe him
 21   frequently.                                         21   working?
 22       Q. So the same answer?                          22      A. No.
 23       A. Yeah.                                        23      Q. Do you recall what the year was when
 24       Q. And that would be when y'all were dating     24   your father got the job in Mobile?


                                          Page 203                                                 Page 205
  1   she wanted you to quit for your health?              1      A. Well, goodness, I had some notes.
  2      A. Yes.                                           2   Whatever happened to my notes?
  3      Q. Did you ever see any blueprints for the        3      Q. I have a copy.
  4   Spring Hill facility?                                4          MR. CLARK: We redacted everything but
  5      A. No.                                            5      the timeline.
  6      Q. Did you ever see any type of                   6          THE WITNESS: Oh, that's good. Let's
  7   specifications for any pipe insulation?              7      see, that would have been in the 1940s
  8      A. No.                                            8      probably, maybe late '30s, so I'd say in the
  9      Q. All right. I want to talk to you about         9      time frame of '38 to '42.
 10   your mother's and father's employment history.      10   BY MS. PENN:
 11   We'll start with the first in time with your        11      Q. Do you believe that you were in
 12   father.                                             12   elementary school when your father went to work in
 13             Do you know if he worked anywhere         13   Mobile? You would have been around six years old.
 14   before International Paper?                         14      A. Yeah, probably.
 15      A. Don't know about it if he did.                15      Q. Did the whole family pick up and move?
 16      Q. After -- from the time that you came to       16   Did you have to change schools?
 17   live with them when they adopted you and you were   17      A. Yes. Uh-hum.
 18   three years old, was he working at International    18      Q. Do you remember if you had to change
 19   Paper at that time?                                 19   schools when he worked in Panama City?
 20      A. Yes.                                          20      A. Yes. Same thing. I don't know the
 21      Q. Do you know where at the Spring Hill          21   specifics of what his job assignments were, but we
 22   facility your father worked?                        22   lived in those three cities about 9 or 12 months
 23      A. Well, he was a brick mason. He worked         23   each.
 24   primarily on the kilns, but perhaps other brick     24      Q. So is it your testimony that you, your


                                                                     52 (Pages 202 to 205)
                     Paszkiewicz Court Reporting
              (618) 307-9320 / Toll-Free (855) 595-3577
Case 2:19-cv-12926-EEF-JCW Document 1-10 Filed 10/03/19 Page 54 of 61
                                         James Leoma Gaddy
                                         November 13, 2018
                                            Page 206                                                  Page 208
  1   mother and your father collectively moved to Mobile    1       A. I don't have any memory of him being
  2   and at a separate time Panama City and a separate      2   anything else.
  3   time Charleston and lived together in the same         3       Q. All right. I want to talk to you about
  4   house when your father moved to those cities to        4   your mother's work at International Paper. You
  5   work?                                                  5   testified before that she went to work after the
  6       A. That's correct.                                 6   divorce. Were you 13 years old when she went to
  7       Q. Do you know about what year each one            7   work?
  8   was? I know you said you think maybe around '38        8       A. Approximately.
  9   for Mobile.                                            9       Q. Okay. And she worked there until her
 10            Were they all successive?                    10   retirement?
 11       A. They were.                                     11       A. Yes.
 12       Q. Or did y'all go back to Spring Hill and        12       Q. What year was that?
 13   go somewhere else?                                    13       A. Her retirement?
 14       A. I believe, and this is not precise, but I      14       Q. Yes.
 15   believe that we moved from Spring Hill to Mobile to   15       A. Goodness. I don't -- maybe I can tell
 16   Panama City to Charleston and lived in each of        16   from this timeline. About 1970.
 17   those cities about a year.                            17       Q. Okay.
 18       Q. Okay. And then --                              18       A. That's a guess.
 19       A. And then came back to Spring Hill.             19       Q. Okay. So you just don't know really when
 20       Q. After that succession of three different       20   your mom may have ended her work?
 21   cities, was your father ever sent away again?         21       A. I said 1970s.
 22       A. No.                                            22       Q. Are you -- is that -- do you feel that's
 23       Q. Even without y'all moving with him, was        23   an educated guess based on refreshing your memory
 24   he ever sent for any extended period of time to any   24   by looking at your own work history and where you


                                            Page 207                                                  Page 209
  1   other plant?                                           1   believe you were when your mother retired?
  2       A. I don't think so, but I don't know for          2      A. Correct.
  3   sure.                                                  3      Q. Okay. Thank you.
  4       Q. Is it your memory that your father lived        4             Do you know if your mother received
  5   at home up until you were 13 years old                 5   a pension from International Paper?
  6   continuously?                                          6      A. She did.
  7       A. Yes.                                            7      Q. Do you know if your father received a
  8       Q. Was there ever a time that your father          8   pension from International Paper?
  9   moved out where he lived in the same town but just     9      A. He did not.
 10   didn't live in your home?                             10      Q. He did not?
 11       A. No.                                            11      A. Did not. He didn't retire. He left the
 12       Q. Okay. Do you believe -- where are these        12   employ of International Paper.
 13   other pages?                                          13      Q. Do you know what year that was?
 14          MR. CLARK: I have them.                        14      A. Goodness. '45 approximately. 1945.
 15   BY MS. PENN:                                          15      Q. Do you know where your mother's office
 16       Q. Do you believe that your father had the        16   was housed within the Spring Hill facility?
 17   same job title at each different facility he worked   17      A. No.
 18   at, the one in Spring Hill, the one in Mobile, the    18      Q. Did you ever visit her there when you
 19   one in Panama City, the one in Charleston?            19   were working there in the summers?
 20       A. I don't know. I have no idea.                  20      A. I don't think so -- well, I know
 21       Q. Do you know if your father ever                21   generally where it was. The offices were in an
 22   progressed up in positions within IP?                 22   upper floor of the office building, but that's the
 23       A. He was always a brick mason.                   23   best -- I never visited there, so I never saw that
 24       Q. Okay.                                          24   office.


                                                                       53 (Pages 206 to 209)
                      Paszkiewicz Court Reporting
               (618) 307-9320 / Toll-Free (855) 595-3577
Case 2:19-cv-12926-EEF-JCW Document 1-10 Filed 10/03/19 Page 55 of 61
                                         James Leoma Gaddy
                                         November 13, 2018
                                           Page 210                                                   Page 212
  1      Q. Did you and your mother ever take the            1   so...
  2   bus together to work?                                  2       Q. But you don't have any independent
  3      A. Uh-um.                                           3   knowledge of the levels of asbestos at the IP
  4      Q. Did your mother drive herself and you            4   Spring Hill facility, do you?
  5   took the bus?                                          5       A. No.
  6      A. No.                                              6       Q. You have never done any type of air
  7      Q. But you arrived separately at                    7   monitoring or seen any numbers of asbestos
  8   Spring Hill?                                           8   levels?
  9      A. Yeah. A lot of times I worked afternoon          9       A. No.
 10   shifts, I think, at the paper mill.                   10       Q. Are you saying you agree with me, no, you
 11      Q. Do you believe your mother always worked        11   have never done such testing?
 12   the day shift?                                        12       A. I'm saying I agree with you.
 13      A. Yes.                                            13       Q. Do you know if any of the tools that your
 14      Q. Do you know the name of any of the plants       14   father used would have contained asbestos?
 15   where your father worked in Mobile or Panama City     15       A. Tools?
 16   or Charleston?                                        16       Q. Actual tools.
 17      A. International Paper paper plants, paper         17       A. No. Unlikely.
 18   mills.                                                18       Q. Do you know if -- it's your belief that
 19      Q. Do you know for sure that they were             19   materials your father may have used in his work
 20   International Paper paper plants?                     20   contained asbestos?
 21      A. Yes.                                            21       A. Yes.
 22      Q. I'm sorry, did you say they were paper          22       Q. Do you know if your father ever worked
 23   mills?                                                23   during any shutdowns?
 24      A. Paper mills, yes.                               24       A. Yeah.

                                           Page 211                                                   Page 213
  1      Q. All three were International Paper paper         1       Q. Do you have a specific memory of your
  2   mills?                                                 2   father working a shutdown?
  3      A. Yes.                                             3       A. Well, I can't tell you a time, but that
  4      Q. Thank you.                                       4   was a time when the kilns would be down and it was
  5            Do you believe that your father was           5   a time when he could get inside and do repair work,
  6   exposed to asbestos while working at International     6   and so it was a busy time for him, sure.
  7   Paper?                                                 7       Q. You never visited your father during a
  8      A. Yes, I think he was probably heavily             8   shutdown and observed him doing any work during a
  9   exposed.                                               9   shutdown?
 10      Q. And how do you think that he was                10       A. Never saw him working at the
 11   exposed?                                              11   International Paper paper mills.
 12      A. Well, he worked with brick and masonry          12       Q. And do you think that your mother ever
 13   and insulating properties, so very likely that he     13   worked during any shutdown --
 14   was heavily exposed.                                  14       A. Yeah.
 15      Q. And that's not activity you ever                15       Q. -- in the office?
 16   personally saw him do, right?                         16       A. Yeah.
 17      A. Never saw him do it, no.                        17       Q. You, of course, wouldn't personally have
 18      Q. What about your mother, do you think            18   observed her, but it's your belief that she worked
 19   your mother was exposed to asbestos when she worked   19   continuously during the shutdowns?
 20   for IP?                                               20       A. Yes. Is that a particularly good time
 21      A. I don't know. I mean, her chances of            21   for asbestos to be in the air?
 22   being exposed are much less than my father's. She     22       Q. All right. Do you know if your father
 23   worked in the office, and he worked out there in      23   was ever a member of a union?
 24   the kiln area installing brick and insulation,        24       A. I'm sorry, I don't know.


                                                                       54 (Pages 210 to 213)
                      Paszkiewicz Court Reporting
               (618) 307-9320 / Toll-Free (855) 595-3577
Case 2:19-cv-12926-EEF-JCW Document 1-10 Filed 10/03/19 Page 56 of 61
                                         James Leoma Gaddy
                                         November 13, 2018
                                           Page 214                                                   Page 216
  1      Q. Do you know if your mother was ever?             1   questions today.
  2      A. Probably not, but I don't know.                  2      A. Okay.
  3      Q. Okay. Do you know if your mother was             3      Q. All right. When you talked about
  4   ever in a union?                                       4   bumping your head on the pipe --
  5      A. No. Not in a union.                              5      A. Yeah.
  6      Q. Thank you. Do you know if either your            6      Q. -- do you know what was flowing through
  7   mother or your father ever filed any safety            7   that pipe, what type of pipe that was?
  8   complaints with IP? Did they ever discuss anything     8      A. I have no idea. It was solid, I know
  9   like that at your home?                                9   that.
 10      A. No.                                             10      Q. Do you recall a specific instance of
 11      Q. No, they never discussed it?                    11   removing insulation from a steam pipe at the
 12      A. They never discussed it -- well, that I         12   Spring Hill facility?
 13   was privy to.                                         13          MR. CLARK: Objection. Asked and
 14      Q. Did either your mother or your father           14      answered.
 15   ever talk about any of their coworkers, or did        15   BY MS. PENN:
 16   any coworkers ever come to your house whose names     16      Q. You can answer.
 17   you can remember?                                     17      A. Beg your pardon?
 18      A. I can't remember any names.                     18      Q. You can answer.
 19      Q. Did your mother and/or your father              19      A. I can? You say I can?
 20   smoke?                                                20      Q. You can.
 21      A. No.                                             21      A. Oh. Ask the question again.
 22      Q. Neither?                                        22      Q. Do you remember a specific instance of
 23      A. Neither.                                        23   removing insulation from a steam pipe at the
 24      Q. You testified that you thought the cloth        24   Spring Hill facility?

                                           Page 215                                                   Page 217
  1   rollers for the paper machine that the paper rolled    1      A. I do not, but it's very likely that I did
  2   over contained asbestos.                               2   that many times.
  3       A. Yes.                                            3      Q. There's just not an instance that you can
  4       Q. Can you tell me your basis for that             4   recall right now that you would say that was the
  5   belief?                                                5   steam pipe in that room that we removed insulation
  6       A. High temperature and the tensile                6   from?
  7   strength, both of which asbestos would provide, so     7      A. That is right.
  8   it's my opinion that that was likely -- those          8      Q. You say that it's likely that's something
  9   rollers likely would contain asbestos.                 9   you could have done. Can you estimate for me how
 10       Q. But you don't have any --                      10   long the process would have taken to have removed
 11       A. No.                                            11   insulation from a steam pipe if you did do it?
 12       Q. -- independent knowledge that they --          12          MR. CLARK: Don't guess. If you
 13       A. No analysis, no technical analysis other       13      remember, it's fine.
 14   than the likelihood that I attached to them.          14   BY MS. PENN:
 15       Q. Did anyone ever tell you that those cloth      15      Q. If you don't remember, you can say you
 16   rollers contained asbestos?                           16   don't know.
 17       A. No.                                            17      A. It could have been all day. It could
 18       Q. Do you know the brand name or                  18   have been 30 minutes. It depends on where and how
 19   manufacturer --                                       19   big or how long the pipe was.
 20       A. No.                                            20      Q. So it's your testimony -- tell me if I'm
 21       Q. -- of that cloth?                              21   correct -- that in order to gauge any type of
 22       A. Do you know whether they contain               22   exposure to pipe insulation we would need more
 23   asbestos?                                             23   specifics about what was removed, when it was
 24       Q. Unfortunately I can't answer your              24   removed, how much of it was removed and where


                                                                       55 (Pages 214 to 217)
                      Paszkiewicz Court Reporting
               (618) 307-9320 / Toll-Free (855) 595-3577
Case 2:19-cv-12926-EEF-JCW Document 1-10 Filed 10/03/19 Page 57 of 61
                                         James Leoma Gaddy
                                         November 13, 2018
                                           Page 218                                                   Page 220
  1   you were in the facility when you removed it.          1   you.
  2       A. And even 60 years ago? Can't help               2      A. You do. You should have gone first and
  3   you.                                                   3   you would have been out of here.
  4       Q. Without that information you can't              4      Q. That's how I started to feel as the day
  5   really give me an estimate of exposure to pipe         5   progressed.
  6   insulation?                                            6         THE VIDEOGRAPHER: Can I move the mic
  7          MR. CLARK: Objection. Form.                     7      on you real fast?
  8          THE WITNESS: No.                                8         MS. ROMERO: Sure.
  9   BY MS. PENN:                                           9         THE VIDEOGRAPHER: Put it on the collar.
 10       Q. No, you can't give me an estimate?             10   BY MS. ROMERO:
 11       A. That's correct.                                11      Q. Dr. Gaddy, my name is Jackie Romero.
 12       Q. I'll switch gears just real quick --           12      A. Hi, Jackie.
 13       A. Okay.                                          13      Q. It's a pleasure to meet you.
 14       Q. -- to ask you one question, I promise,         14      A. Thank you.
 15   about Ethyl.                                          15      Q. The first question I want to ask you is
 16       A. All right.                                     16   do you recognize the name The Aber Company?
 17       Q. Did you ever see any specifications for        17      A. Spell it.
 18   the pipe insulation that was to be used at Ethyl?     18      Q. A-b-e-r.
 19       A. No.                                            19      A. No.
 20       Q. I told you one question.                       20      Q. Okay. And when you were working at
 21             When you worked at Arkla, can you           21   Ethyl, do you recall ever seeing any insulation
 22   tell me the material components of the cement that    22   contractors?
 23   was --                                                23         MR. CLARK: Objection. Form.
 24       A. Of the what?                                   24            Do you understand what she's asking?


                                           Page 219                                                   Page 221
  1       Q. Of the cement. Cement.                          1          THE WITNESS: Yeah. I don't know that
  2       A. Yes. Tell me -- ask me what you're              2      they used insulation contractors per se to
  3   asking.                                                3      come in. I don't know. They probably used
  4       Q. The material components of how y'all made       4      their own employees, but I don't know the
  5   the cement.                                            5      answer to the question.
  6       A. Oh. You dug the rock out of the ground          6   BY MS. ROMERO:
  7   and you crushed it and put it into the kiln; and as    7      Q. Okay. And, sir, I just want to make sure
  8   it heated up, the carbon dioxide was volatilized       8   I understand that.
  9   and what's left was the cement.                        9             It is your testimony that you don't
 10       Q. And there was no -- what type of rock          10   know the name, brand or manufacturer of any of the
 11   was that that you used?                               11   insulation that was present at Ethyl; is that
 12       A. I don't know.                                  12   correct?
 13          MS. PENN: I believe that's all the             13      A. Goodness, no.
 14       questions I have for you, Mr. Gaddy.              14          MS. ROMERO: All right. I think that's
 15          MR. CLARK: All right. I can see the            15      all I have.
 16       light at the end of the tunnel.                   16          MR. CLARK: James.
 17          MS. PENN: Thank you very much for              17          THE WITNESS: Boy. We're getting close
 18       your patience.                                    18      here.
 19          MR. CLARK: Jackie.                             19                 EXAMINATION
 20          THE WITNESS: Thank you for your                20   BY MR. GUIDRY:
 21       patience.                                         21      Q. Dr. Gaddy, my name is James Guidry. I
 22                  EXAMINATION                            22   won't be quite as short as Jackie, but I hope to be
 23   BY MS. ROMERO:                                        23   very fast.
 24       Q. I just have a couple of questions for          24      A. Sure.


                                                                       56 (Pages 218 to 221)
                      Paszkiewicz Court Reporting
               (618) 307-9320 / Toll-Free (855) 595-3577
Case 2:19-cv-12926-EEF-JCW Document 1-10 Filed 10/03/19 Page 58 of 61
                                        James Leoma Gaddy
                                        November 13, 2018
                                          Page 222                                                  Page 224
  1       Q. I want to take you back to Ethyl again         1   have actually covered this, but to be clear, you
  2   and ask you a few questions about that.               2   think the insulators that you saw working in Ethyl
  3             Jackie -- Miss Romero just asked you        3   were Ethyl employees?
  4   about working around insulation contractors at        4      A. I am reasonably --
  5   Ethyl.                                                5          MR. CLARK: Objection. Asked and
  6             What I wanted to ask you, do you ever       6      answered.
  7   recall working around any insulators at Ethyl?        7          THE WITNESS: I'm reasonably sure that
  8       A. Per se having somebody called an               8      that's correct, but I'm not positive. It was
  9   insulator, I can't say that I have.                   9      a frequent enough activity that they would not
 10       Q. Okay. Let me ask it in a better way.          10      have to contract it.
 11   Did you ever work around anyone who was installing   11   BY MR. GUIDRY:
 12   insulation at Ethyl?                                 12      Q. Do you know if Ethyl ever used insulation
 13       A. I can't be specific and say, you know,        13   contractors on, say, a new construction job?
 14   this place or this time. The answer is they were     14      A. I don't know.
 15   doing insulation and I was present, so the answer    15      Q. Okay. Do you know that you were ever
 16   is very likely.                                      16   around a new construction job where contract
 17       Q. Okay. And do you know about how close         17   insulators were working at Ethyl?
 18   you would have been to people who were installing    18      A. I do not recall.
 19   insulation at Ethyl?                                 19      Q. Okay.
 20       A. I can't recall, sorry.                        20      A. Sorry.
 21       Q. Are we -- can you estimate -- and by          21      Q. Oh, no problem. That's a perfectly fine
 22   that I mean were you 10 feet, 20 feet, 30 feet,      22   answer.
 23   40 feet?                                             23             A little earlier you were asked
 24       A. Well --                                       24   about Johns Manville out at Spring Hill. What I

                                          Page 223                                                  Page 225
  1          MR. CLARK: Objection. Asked and                1   wanted to ask you: Do you ever recall working
  2       answered.                                         2   around any Johns Manville products?
  3          THE WITNESS: It would be a wild guess.         3      A. Specifically Johns Manville, no. I do
  4          MR. CLARK: Yeah, don't make wild               4   not remember.
  5       guesses.                                          5      Q. Okay. You worked at the pilot plant at
  6   BY MR. GUIDRY:                                        6   Ethyl. That work was done after the strike out at
  7       Q. If it's a wild guess, I don't need that        7   Ethyl?
  8   kind of answer.                                       8      A. Yes.
  9       A. Okay.                                          9      Q. We asked you about insulation
 10       Q. You wouldn't be able to tell me how many      10   contractors. But do you recall any contractors
 11   times you saw somebody who was working with          11   ever working out at Ethyl while you were there?
 12   insulation at Ethyl, would you?                      12      A. I do not.
 13          MR. CLARK: Again don't guess.                 13      Q. And do you know the names of any of the
 14          THE WITNESS: Many. Many times, but            14   companies who supplied insulation to Ethyl?
 15       can't be specific. It was a regular routine.     15      A. I'm sorry, I do not know.
 16   BY MR. GUIDRY:                                       16      Q. That's a perfectly good answer.
 17       Q. Do you know if you saw this before the        17         MR. GUIDRY: In fact, I think that's my
 18   strike at Ethyl or after or was it both?             18      last question. I thank you for your time
 19       A. If I saw --                                   19      Mr. -- Dr. Gaddy. I'm sorry.
 20       Q. If you saw people working with insulation     20         THE WITNESS: I'm Jim.
 21   at Ethyl, do you know if it was before the strike,   21         MR. CLARK: Okay.
 22   after the strike or both?                            22         THE WITNESS: Thank you everybody
 23       A. It was both.                                  23      for --
 24       Q. Okay. And to be clear, Ms. Romero may         24         MR. CLARK: We have a couple of folks


                                                                     57 (Pages 222 to 225)
                      Paszkiewicz Court Reporting
               (618) 307-9320 / Toll-Free (855) 595-3577
Case 2:19-cv-12926-EEF-JCW Document 1-10 Filed 10/03/19 Page 59 of 61
                                        James Leoma Gaddy
                                        November 13, 2018
                                          Page 226                                                   Page 228
  1      over the phone. Just let me check with             1   traps?
  2      them.                                              2      A. Just taken them loose so the pipefitter
  3             Folks over the phone, any questions?        3   could fix them properly.
  4         MR. VENINATA: This is Gabe. No, I               4      Q. Okay. Pumps and valves. Do you think
  5      don't.                                             5   that you had to mechanically work on pumps and
  6         MR. CLARK: Okay.                                6   valves such that you would have accessed any
  7         MS. HANNAN: This is Katherine. I don't          7   packing material inside them? Talking about
  8      have any questions.                                8   International Paper.
  9         MR. CLARK: Okay.                                9          MS. PENN: Object to form.
 10         THE WITNESS: We are pleased with that          10            It's okay. You can answer him.
 11      answer.                                           11          THE WITNESS: You confused me. I'm
 12         MR. CLARK: I have got just a couple more       12      sorry.
 13      for you. I'm sorry.                               13   BY MR. CLARK:
 14         THE VIDEOGRAPHER: Do you have the mic          14      Q. Okay. And I'll restate it.
 15      on?                                               15      A. It's late, so...
 16         MR. CLARK: No.                                 16      Q. Pumps and valves --
 17         THE VIDEOGRAPHER: It's right there for         17      A. Yes.
 18      you.                                              18      Q. -- at International Paper in the context
 19         MR. CLARK: Let's see. I'll go real             19   of your time as a pipefitter's helper.
 20      fast.                                             20      A. Right.
 21             FURTHER EXAMINATION                        21      Q. Do you know whether you would have
 22   BY MR. CLARK:                                        22   accessed the packing material inside pumps or
 23      Q. Going back to your time at International       23   valves at International Paper?
 24   Paper, pipefitter's helper time.                     24      A. I don't know specifically that there was

                                          Page 227                                                   Page 229
  1            You testified earlier that you               1   an instance where I did that, but likely. I worked
  2   remembered working with gaskets. Did I get that       2   with the pipefitter who at times removed pumps or
  3   right?                                                3   replaced pumps or whatever, so possibly, very
  4      A. Yes.                                            4   likely.
  5      Q. If you had to instruct somebody today on        5       Q. Okay. Let's move from International
  6   how to remove a gasket, could you do that?            6   Paper to Ethyl. And I want to touch on the two
  7      A. That's pretty simple. I believe I could         7   exhibits that Mr. Bienvenu showed you earlier
  8   do that.                                              8   today, okay?
  9      Q. How do you do it?                               9       A. Okay.
 10      A. Well, you take the bolts loose and you         10       Q. All right. So -- and I want to just hit
 11   disconnect the flanges, and you take a screwdriver   11   on a couple of pages quickly. Exhibit 2, Page 7 --
 12   and loosen the gasket and lift it out.               12   and by Page 7, I mean Page 7 as it was numbered in
 13      Q. And is that what you recall of your work       13   the booklet, not Page 7 of this packet. So
 14   with gaskets at International Paper? In other        14   we're in --
 15   words, did you remove gaskets at International       15       A. All right. Here. This one.
 16   Paper?                                               16       Q. This column. Okay. Now, I believe
 17      A. I can't say with great specificity that I      17   Mr. Bienvenu referenced you to the first full
 18   did that, but that's the way I would recommend       18   paragraph which says, "Dust and chemical
 19   having it done.                                      19   respirators also are available at stores. Everyone
 20      Q. Okay. I'll move on.                            20   is expected to call for and use them on all
 21            Steam traps, you mentioned working          21   occasions when they can provide protection."
 22   with steam traps at International Paper, right?      22             Did I read that right?
 23      A. Likely.                                        23       A. Yep.
 24      Q. What would you have done with steam            24       Q. Does that paragraph use the word


                                                                      58 (Pages 226 to 229)
                      Paszkiewicz Court Reporting
               (618) 307-9320 / Toll-Free (855) 595-3577
Case 2:19-cv-12926-EEF-JCW Document 1-10 Filed 10/03/19 Page 60 of 61
                                         James Leoma Gaddy
                                         November 13, 2018
                                           Page 230                                                                Page 232
  1   asbestos?                                              1            DEPONENT'S CERTIFICATE
                                                             2
  2       A. No.                                                  CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS
  3       Q. Does that paragraph tell you how to             3
  4   protect yourself from asbestos?                        4           STATE OF LOUISIANA
                                                             5   NO.: 2018-9487         DIVISION "F"
  5           MR. BIENVENU: Objection to form.               6           JAMES LEOMA GADDY
  6           THE WITNESS: No.                               7              VERSUS
                                                             8        TAYLOR-SEIDENBACH, INC., ET AL.
  7   BY MR. CLARK:                                          9
  8       Q. Okay. Let's move on to the next exhibit,       10
                                                                       I, JAMES LEOMA GADDY, having been first
  9   which is Exhibit No. 3. Mr. Bienvenu referenced       11   duly sworn, on oath, state that I have read the
 10   you to Page 19, and I'll flip to it. It's a page           foregoing transcript of the testimony given by me
 11   that has the title Respirators, right?                12   at my deposition on November 13, 2018, and that
                                                                 said transcript constitutes a true and correct
 12       A. Uh-hum.                                        13   record of the testimony given by me at said
 13       Q. It says, "Respirators are used for                  deposition except as I have so indicated on the
                                                            14   errata sheets provided herein for such.
 14   filtering particles out of the air you breathe.       15
 15   Respirators are available for all employees needing   16      ______________________________
                                                                        JAMES LEOMA GADDY
 16   them. Your foreman will instruct you."                17
 17             Does that paragraph use the word            18
 18   asbestos?                                                  No corrections (please initial):_____________.
                                                            19   Number of errata sheets submitted:_______ pgs.
 19       A. No, sir.                                       20
 20       Q. Does that paragraph tell you how to                 SUBSCRIBED AND SWORN TO
                                                            21   before me this ______ day
 21   protect yourself from asbestos?                            of _________________ 2018.
 22           MR. BIENVENU: Objection to form.              22
 23           THE WITNESS: No.                              23   __________________________
                                                                   Notary Public
 24           MR. CLARK: I don't have any further           24


                                           Page 231                                                                Page 233
  1     questions for you.                                   1   STATE OF ILLINOIS )
  2           Are we good? Okay. That's a wrap.              2                 ) SS:
  3        THE COURT REPORTER: Signature?                    3   COUNTY OF C O O K )
  4        MR. CLARK: He'll read and sign.                   4
  5        THE VIDEOGRAPHER: We are going off the            5         I, Allison D. Weber, a notary public
  6     record at 6:22 p.m.                                  6   within and for the County of Cook and State of
  7             (Deposition concluded at                     7   Illinois, do hereby certify that heretofore,
  8              6:22 p.m.)                                  8   to-wit, on November 13, 2018, personally appeared
  9                                                          9   before me, at 75 North East Avenue, Fayetteville,
 10                                                         10   Arkansas, JAMES LEOMA GADDY, in a cause now pending
 11                                                         11   and undetermined in the Civil District Court for
 12                                                         12   the Parish of Orleans, State of Louisiana, wherein
 13                                                         13   JAMES LEOMA GADDY, is the Plaintiff, and
 14                                                         14   TAYLOR-SEIDENBACH, INC., ET AL., are the
 15                                                         15   Defendants.
 16                                                         16         I further certify that the said witness
 17                                                         17   was first duly sworn to testify the truth, the
 18                                                         18   whole truth and nothing but the truth in the cause
 19                                                         19   aforesaid; that the testimony then given by said
 20                                                         20   witness was reported stenographically by me in the
 21                                                         21   presence of the said witness, and afterwards
 22                                                         22   reduced to typewriting by Computer-Aided
 23                                                         23   Transcription, and the foregoing is a true and
 24                                                         24   correct transcript of the testimony so given by



                                                                           59 (Pages 230 to 233)
                      Paszkiewicz Court Reporting
               (618) 307-9320 / Toll-Free (855) 595-3577
Case 2:19-cv-12926-EEF-JCW Document 1-10 Filed 10/03/19 Page 61 of 61
                                         James Leoma Gaddy
                                         November 13, 2018
                                           Page 234
  1   said witness as aforesaid.
  2          I further certify that the signature to
  3   the foregoing deposition was reserved by counsel
  4   for the respective parties.
  5          I further certify that the taking of this
  6   deposition was pursuant to notice, and that there
  7   were present at the deposition the attorneys
  8   hereinbefore mentioned.
  9          I further certify that I am not counsel
 10   for nor in any way related to the parties to this
 11   suit, nor am I in any way interested in the outcome
 12   thereof.
 13          IN TESTIMONY WHEREOF: I have hereunto set
 14   my hand and affixed my notarial seal this 26th day
 15   of November 2018.
 16
 17
 18
           ______________________________________
 19        NOTARY PUBLIC, COOK COUNTY, ILLINOIS
 20
 21
 22
 23
 24




                                                             60 (Page 234)
                      Paszkiewicz Court Reporting
               (618) 307-9320 / Toll-Free (855) 595-3577
